



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
February 12, 2015
among
PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P.,
as Borrower,
PREFERRED APARTMENT COMMUNITIES, INC.,
as a Credit Party,


THE LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,


and


KEYBANK NATIONAL ASSOCIATION,
as the Administrative Agent






$50,000,000 Senior Secured Revolving Credit Facility and
$32,000,000 Interim Term Loan
    





--------------------------------------------------------------------------------




ARTICLE I.
DEFINITIONS AND TERMS    1

Section 1.01
Certain Defined Terms    1

Section 1.02
Computation of Time Periods    33

Section 1.03
Accounting Terms    33

Section 1.04
Terms Generally    33

ARTICLE II.
THE TERMS OF THE CREDIT FACILITY    34

Section 2.01
Establishment of the Credit Facility    34

Section 2.02
Revolving Facility    34

Section 2.03
Term Loans    34

Section 2.04
Notice of Borrowing    34

Section 2.05
Funding Obligations; Disbursement of Funds    35

Section 2.06
Evidence of Obligations    36

Section 2.07
Interest; Default Rate    37

Section 2.08
Conversion and Continuation of Loans    38

Section 2.09
Fees    38

Section 2.10
Termination and Reduction of Revolving Commitments    39

Section 2.11
Voluntary and Mandatory Prepayments of Loans    39

Section 2.12
Method and Place of Payment    42

Section 2.13
Defaulting Lenders    42

Section 2.14
First Extension Option    44

Section 2.15
Second Extension Option    44

ARTICLE III.
INCREASED COSTS, ILLEGALITY AND TAXES    45

Section 3.01
Increased Costs, Illegality, etc    45

Section 3.02
Breakage Compensation    46

Section 3.03
Net Payments    47

Section 3.04
Change of Lending Office; Replacement of Lenders    50

ARTICLE IV.
CONDITIONS PRECEDENT    51

Section 4.01
Conditions Precedent at Closing Date    51

Section 4.02
Conditions Precedent to All Credit Events    54

ARTICLE V.
REPRESENTATIONS AND WARRANTIES    55

Section 5.01
Corporate Status    55

Section 5.02
Corporate Power and Authority    55

Section 5.03
No Violation    55

Section 5.04
Governmental Approvals    56





--------------------------------------------------------------------------------



Section 5.05
Litigation    56

Section 5.06
Use of Proceeds; Margin Regulations    56

Section 5.07
Financial Statements    56

Section 5.08
Solvency    57

Section 5.09
No Material Adverse Change    57

Section 5.10
Tax Returns and Payments    57

Section 5.11
Title to Properties, etc    58

Section 5.12
Lawful Operations, etc    58

Section 5.13
Environmental Matters    58

Section 5.14
Compliance with ERISA    59

Section 5.15
Intellectual Property, etc    59

Section 5.16
Investment Company Act, etc    59

Section 5.17
Insurance    59

Section 5.18
Burdensome Contracts; Labor Relations    60

Section 5.19
Security Interests    60

Section 5.20
True and Complete Disclosure    60

Section 5.21
Defaults    60

Section 5.22
Capitalization    60

Section 5.23
Anti-Terrorism Law Compliance    61

Section 5.24
Location of Bank Accounts    61

Section 5.25
Material Contracts    61

Section 5.26
Affiliate Transactions    61

Section 5.27
Common Enterprise    61

Section 5.28
REIT Status    62

Section 5.29
Conduct of Business    62

ARTICLE VI.
AFFIRMATIVE COVENANTS    62

Section 6.01
Reporting Requirements    62

Section 6.02
Books, Records and Inspections    66

Section 6.03
Insurance    66

Section 6.04
Payment of Taxes and Claims    67

Section 6.05
Corporate Franchises    67

Section 6.06
Good Repair    67

Section 6.07
Compliance with Statutes, etc    67

Section 6.08
Compliance with Environmental Laws    67


ii    

--------------------------------------------------------------------------------



Section 6.09
Certain Subsidiaries to Join in Guaranty    68

Section 6.10
Additional Security; Real Property Matters; Further Assurances    68

Section 6.11
Control Agreements    72

Section 6.12
Material Contracts    72

Section 6.13
Senior Debt    72

Section 6.14
Subordination    72

Section 6.15
Lender Meetings    72

Section 6.16
REIT Status    72

ARTICLE VII.
NEGATIVE COVENANTS    72

Section 7.01
Changes in Business    72

Section 7.02
Consolidation, Merger, Acquisitions, Asset Sales, etc    72

Section 7.03
Liens    73

Section 7.04
Indebtedness    74

Section 7.05
Investments and Guaranty Obligations    74

Section 7.06
Restricted Payments    75

Section 7.07
Financial Covenants    76

Section 7.08
Limitation on Certain Restrictive Agreements    76

Section 7.09
Transactions with Affiliates    77

Section 7.10
Plan Terminations, Minimum Funding, etc    77

Section 7.11
PAC REIT Covenant    77

Section 7.12
New Mezzanine Loan Documentation; Modification of Certain Agreements    78

Section 7.13
Bank Accounts    78

Section 7.14
Anti-Terrorism Laws    78

Section 7.15
Fiscal Year    79

Section 7.16
Issuance of Disqualified Equity Interests    79

ARTICLE VIII.
EVENTS OF DEFAULT    79

Section 8.01
Events of Default    79

Section 8.02
Remedies    81

Section 8.03
Application of Certain Payments and Proceeds    82

ARTICLE IX.
THE ADMINISTRATIVE AGENT    82

Section 9.01
Appointment    82

Section 9.02
Delegation of Duties    83

Section 9.03
Exculpatory Provisions    84


iii    

--------------------------------------------------------------------------------



Section 9.04
Reliance by Administrative Agent    84

Section 9.05
Notice of Default    84

Section 9.06
Non-Reliance    85

Section 9.07
No Reliance on Administrative Agent’s Customer Identification Program    85

Section 9.08
USA Patriot Act    85

Section 9.09
Indemnification    85

Section 9.10
The Administrative Agent in Individual Capacity    86

Section 9.11
Successor Administrative Agent    86

Section 9.12
Other Agents    87

Section 9.13
Collateral Matters    87

Section 9.14
Agency for Perfection    87

Section 9.15
Proof of Claim    87

Section 9.16
Posting of Approved Electronic Communications    88

Section 9.17
Credit Bidding    89

ARTICLE X.
GUARANTY    89

Section 10.01
Guaranty by the Borrower    89

Section 10.02
Additional Undertaking    90

Section 10.03
Guaranty Unconditional    90

Section 10.04
Borrower Obligations to Remain in Effect; Restoration    91

Section 10.05
Waiver of Acceptance, etc    91

Section 10.06
Subrogation    91

Section 10.07
Effect of Stay    91

ARTICLE XI.
MISCELLANEOUS    91

Section 11.01
Payment of Expenses etc    91

Section 11.02
Indemnification    92

Section 11.03
Right of Setoff    92

Section 11.04
Equalization    93

Section 11.05
Notices    94

Section 11.06
Successors and Assigns    94

Section 11.07
No Waiver; Remedies Cumulative    98

Section 11.08
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial    99

Section 11.09
Counterparts    100


iv    

--------------------------------------------------------------------------------



Section 11.10
Integration    100

Section 11.11
Headings Descriptive    100

Section 11.12
Amendment or Waiver; Acceleration by Required Lenders    100

Section 11.13
Survival of Indemnities    102

Section 11.14
Domicile of Loans    103

Section 11.15
Confidentiality    103

Section 11.16
General Limitation of Liability    103

Section 11.17
No Duty    104

Section 11.18
Lenders and Agent Not Fiduciary to Borrower, etc    104

Section 11.19
Survival of Representations and Warranties    104

Section 11.20
Severability    104

Section 11.21
Independence of Covenants    104

Section 11.22
Interest Rate Limitation    104

Section 11.23
USA Patriot Act    105

Section 11.24
Advertising and Publicity    105

Section 11.25
Release of Guarantees and Liens    105

Section 11.26
Payments Set Aside    105

Section 11.27
Buy-Sell Agreements    105

Section 11.28
Amendment and Restatement    106



EXHIBITS


Exhibit A-1    Form of Revolving Facility Note
Exhibit A-2    Form of Term Note
Exhibit B-1    Form of Notice of Borrowing
Exhibit B-2    Form of Notice of Continuation or Conversion
Exhibit C-1    Form of Guaranty
Exhibit C-2    Pledge and Security Agreement
Exhibit D    Form of Solvency Certificate
Exhibit E    Form of Compliance Certificate
Exhibit F    Form of Closing Certificate
Exhibit G    Form of Assignment Agreement
Exhibit H    Form of Management Subordination Agreement

v    

--------------------------------------------------------------------------------






This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of February
12, 2015 among the following: (i) PREFERRED APARTMENT COMMUNITIES OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”); (ii)
PREFERRED APARTMENT COMMUNITIES, INC., a Maryland corporation (the “PAC REIT”),
as a Credit Party (as hereinafter defined); (iii) the lenders from time to time
party hereto (each a “Lender” and collectively, the “Lenders”); and (iv) KEYBANK
NATIONAL ASSOCIATION, as the administrative agent (the “Administrative Agent”).
PRELIMINARY STATEMENTS:


(1)    Pursuant to the terms of that certain Amended and Restated Credit
Agreement, dated as of September 19, 2014, by and among the Borrower, the PAC
REIT, the Administrative Agent and the Lenders, as amended by that certain
letter agreement, dated as of December 30, 2014, by and among the Borrower, the
PAC REIT, the Administrative Agent and the Lenders (as so amended, the “Original
Credit Agreement”), Lenders agreed to make (a) revolving loans to Borrower in
the maximum principal amount of Fifty Million Dollars ($50,000,000) (the
“Original Revolving Commitment”) to (i) finance Capital Expenditures,
Acquisitions, Mezzanine Loan Investments, and subject to the consent of the
Administrative Agent, make Cash Dividends, and (ii) provide working capital and
funds for other general corporate purposes, in each case to the extent permitted
in the Original Credit Agreement, and (b) a bridge term the principal amount of
Forty-Five Million Dollars ($45,000,000) to partially finance the acquisition of
certain retail and multifamily properties (the “Original Bridge Term Loan”). The
Original Bridge Term Loan has been repaid in full.
(2)    Borrower has requested, in addition to the Original Revolving Commitment,
a new bridge term loan in the principal amount of Thirty-Two Million Dollars
($32,000,000) to partially finance the acquisition of the Avenues at Cypress and
the Avenues at Northpointe in Houston, Texas.
(3)    Subject to and upon the terms and conditions set forth herein, the
Lenders are willing to extend credit and make available to the Borrower the
credit facilities provided for herein for the foregoing purposes.
(4)    This Agreement amends, restates and replaces the Original Credit
Agreement in its entirety.
AGREEMENT:
In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND TERMS
Section 1.01    Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interests of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.




--------------------------------------------------------------------------------



“Additional Security Documents” has the meaning provided in Section 6.10(a).
“Adjusted EBITDA” means, for any given period, (a) EBITDA, minus (b) Capital
Reserves.


“Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the offered rate appearing on
Reuters Screen LIBOR01 Page (or on the appropriate page of any successor to or
substitute for such service, or, if such rate is not available, on the
appropriate page of any generally recognized financial information service, as
selected by the Administrative Agent from time to time) that displays an average
ICE Benchmark Administration (or any successor thereto) Interest Settlement Rate
at approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars with a maturity
comparable to such Interest Period, divided (and rounded to the nearest 1/16th
of 1%) by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, however, that if the rate referred
to in clause (i) above is not available at any such time for any reason, then
the rate referred to in clause (i) shall instead be the interest rate per annum,
as determined by the Administrative Agent, to be the average (rounded to the
nearest 1/16th of 1%) of the rates per annum at which deposits in Dollars in an
amount equal to the amount of such Eurodollar Loan are offered to major banks in
the London interbank market at approximately 11:00 A.M. (London time), two
Business Days prior to the commencement of such Interest Period, for contracts
that would be entered into at the commencement of such Interest Period for the
same duration as such Interest Period.
“Adjusted Funds From Operations” means, with respect to a Person and for a given
period, (a) net income (loss) of such Person, plus (b) (i) depreciation with
respect to such Person’s real estate assets, (ii) amortization of acquired
intangible assets, (iii) acquisition costs, (iv) organization costs, (v)
non-cash equity compensation to directors and executives, (vi) amortization of
any loan closing costs, (vii) REIT establishment costs, (viii) depreciation and
amortization of non-real estate assets, (ix) fees received in connection with
Mezzanine Loan Investments, and (x) cash payments received on deferred loan
interest to the extent not previously included in Adjusted Funds from
Operations, minus (c) (i) non-cash interest income on Mezzanine Loan
Investments, and (ii) normally recurring capital expenditures, and (d) plus or
minus, as applicable, similar adjustments related to Unconsolidated Entities.
“Adjusted Net Operating Income” means, with respect to any Real Property and for
any given period, (a) the Net Operating Income for such Real Property, minus
(b) Capital Reserves for such Real Property.


“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.
“Advisor” means Preferred Apartment Advisors, LLC, a Delaware limited liability
company.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or

2    

--------------------------------------------------------------------------------



otherwise. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall in any event be considered an Affiliate of the PAC REIT or any
of its Subsidiaries.
“Agent Advances” has the meaning provided in Section 9.13.
“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time, and (ii) the aggregate principal amount of the Term
Loan outstanding at such time.
“Aggregate Revolving Facility Exposure” means, at any time, the sum of the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time.
“Agreement” means this Second Amended and Restated Credit Agreement, including
any exhibits or schedules, as the same may from time to time be amended,
restated, amended and restated, supplemented or otherwise modified.
“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.
“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement. A Lender may have a different
Applicable Lending Office for Base Rate Loans and Eurodollar Loans.
“Applicable Revolving Loan Margin” means 325 basis points.
“Applicable Term Loan Margin” means (i) prior to the First Extended Term Loan
Maturity Date, 400 basis points, and (ii) after the First Extended Term Loan
Maturity Date, 450 basis points.
“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”
“Approved Bridge Loan” means any bridge loan made by KeyBank National
Association to Borrower to finance the acquisition of any new assets.
“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit and
that is administered or managed by a Lender or an Affiliate of a Lender or its
investment advisor. With respect to any Lender, an Approved Fund shall also
include any swap, special purpose vehicle purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
such Lender may leverage its investments from time to time.
“Ashford Park” means Ashford Park, LLC, a Delaware limited liability company.
“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition (including by means of Sale and Lease-Back Transactions, and
by means of mergers, consolidations, amalgamations and liquidations of a
corporation, partnership or limited liability company of the interests therein
of such Person) by such Person to any other Person of any of such Person’s
assets, provided that the term Asset Sale specifically excludes (i) any sales,
transfers or other dispositions of inventory, or obsolete, worn-out or excess
furniture, fixtures, equipment or other property, real or personal, tangible or
intangible, in each case in the ordinary course of business, and (ii) the actual
or constructive total loss of any property or the use thereof resulting from any
Event of Loss.

3    

--------------------------------------------------------------------------------



“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.
“Authorized Officer” means, with respect to any Person, any of the following
officers: the President, the Chief Executive Officer, the Chief Financial
Officer, the Treasurer, the Assistant Treasurer or the Controller, or such other
Person as is authorized in writing to act on behalf of such Person and is
acceptable to the Administrative Agent. Unless otherwise qualified, all
references herein to an Authorized Officer shall refer to an Authorized Officer
of the PAC REIT or to an Authorized Officer of the Advisor in its capacity as
manager of the Borrower or the PAC REIT, as applicable.
“Banking Services Obligations” means all obligations of the Credit Parties,
whether absolute or contingent, and howsoever and whensoever created, arising,
evidenced or acquired in connection with the provision of commercial credit
cards, stored value cards, or treasury management services (including controlled
disbursement automated clearinghouse transactions, return items, overdrafts,
netting and interstate depository network services) by any Lender to any Credit
Party.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
“Barclay Crossing” means Barclay Crossing, LLC, a Delaware limited liability
company.
“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate of interest established by KeyBank National
Association, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum; and (iii) the Adjusted Eurodollar Rate for a
one-month Interest Period on such day plus 1.00%.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.
“Benefited Creditors” means, with respect to the Borrower Guaranteed Obligations
pursuant to Article X, each of the Administrative Agent, the Lenders, and each
Designated Hedge Creditor, and the respective successors and assigns of each of
the foregoing.
“Borrower” has the meaning provided in the first paragraph of this Agreement.
“Borrower Guaranteed Obligations” has the meaning provided in Section 10.01.
“Borrowing” means a Revolving Borrowing or a Term Borrowing, as applicable.
“Borrower’s Stabilized Owned Real Estate Portfolio” means all Real Property
owned in fee simple by any Real Estate Subsidiary with respect to which
construction is completed and tenants are in occupancy.
“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to close and (ii) with respect to any matters relating to Eurodollar Loans, any
day on which dealings in U.S. Dollars are carried on in the London interbank
market.

4    

--------------------------------------------------------------------------------



“Buy-Sell Agreements” means, collectively, each Buy-Sell Agreement among the
Borrower, the Administrative Agent, and each Real Estate Subsidiary with respect
to the membership interests of any Real Estate Subsidiary, each in form and
substance satisfactory to the Administrative Agent.
“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Equity Interest of such Person or as
a dividend, return of capital or other distribution in respect of any of such
Person’s Equity Interests.
“Capital Expenditures” means, without duplication, (a) any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
including capitalized leasehold improvements, which would be classified as a
fixed or capital asset on a consolidated balance sheet of the PAC REIT and its
Subsidiaries prepared in accordance with GAAP, and (b) Capitalized Lease
Obligations and Synthetic Lease Obligations, but excluding the purchase price of
equipment that is purchased substantially contemporaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time and (iii) Permitted Acquisitions.
“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.
“Capital Reserves” means (i) $275 per unit for Real Property for multi-family
use on an annual basis, and (ii) $0.15 per square foot for Real Property for
retail use on an annual basis.


“Capitalization Rate” means 7.00%.


“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.
“Capitalized Value” means, for any owned Real Property as of any date of
determination, an amount equal to (a) the Adjusted Net Operating Income for such
owned Real Property divided by (b) the Capitalization Rate.


“Cash Dividend” means a Capital Distribution by a Person payable in cash to the
holders of Equity Interests of such Person with respect to any class or series
of Equity Interest of such Person.
“Cash Equivalents” means any of the following:
(i)    securities issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition;
(ii)    U.S. dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any commercial bank of recognized
standing organized under the laws of the United States (or any state thereof or
the District of Columbia) and having capital and surplus in excess of
$500,000,000 or (z) any commercial bank (or the parent company of such bank) of
recognized standing organized under the laws of the United States (or any state
thereof or

5    

--------------------------------------------------------------------------------



the District of Columbia) and whose short-term commercial paper rating from S&P
is at least A-1, A-2 or the equivalent thereof or from Moody’s is at least P-1,
P-2 or the equivalent thereof (any such bank, an “Approved Bank”), in each case
with maturities of not more than 180 days from the date of acquisition;
(iii)    commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 180 days after the date of acquisition;
(iv)    fully collateralized repurchase agreements entered into with any Lender
or Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;
(v)    investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (i) through (iv)
above;
(vi)    investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;
(vii)    investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and (C)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by an Approved Bank; and
(viii)    investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii).
“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the PAC REIT or any Subsidiary from such Asset Sale, (ii)
any Event of Loss with respect to property of the PAC REIT or any Subsidiary,
the aggregate cash payments, including all insurance proceeds and proceeds of
any award for condemnation or taking, received in connection with such Event of
Loss and (iii) the issuance or incurrence of any Indebtedness, the aggregate
cash proceeds received by the PAC REIT or any Subsidiary in connection with the
issuance or incurrence of such Indebtedness.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.
“Change of Control” means:
(i)    the acquisition of, or, if earlier, the shareholder or director approval
of the acquisition of, ownership or voting control, directly or indirectly,
beneficially or of record, on or after the Closing Date, by any Person or group
(within the meaning of Rule 13d-3 of the SEC under the 1934 Act, as then in
effect), of more than 33% of the Equity Interests of the PAC REIT;

6    

--------------------------------------------------------------------------------



(ii)    (a) the PAC REIT shall fail to own and control directly 100% of the
general partnership Equity Interests of the Borrower and 67% of the Class A
limited partnership Equity Interests of the Borrower; (b) the Advisor shall fail
to own or control directly 0.000002% Class A limited partnership Equity
Interests of the Borrower and act as the special limited partner of the
Borrower; or (c) the Borrower shall fail to own and control, directly or
indirectly, 100% of the Equity Interests of each Subsidiary (or, in the case of
any Subsidiary that is a non-wholly owned Subsidiary as of the Closing Date, not
less than the percentage of the Equity Interests of such Subsidiary owned and
controlled, directly or indirectly, by the Borrower as of the Closing Date),
except pursuant to a transaction not otherwise prohibited by this Agreement;
(iii)    (a) The Advisor shall fail to be engaged as advisor to, as to actively
advise, the PAC REIT and the Borrower; (b) the percentage of the Equity
Interests of the Advisor owned and controlled, directly or indirectly, by the
equityholders of the Advisor as of the Closing Date shall change, or (c) Messrs.
John A. Williams and Mr. Leonard A. Silverstein, collectively, shall fail to own
and/or control, on a fully diluted basis, directly or indirectly, 100% of the
economic and voting interest in the Equity Interests of the Advisor, free and
clear of all Liens;
(iv)    the occupation of a majority of the seats (other than vacant seats) on
the board of directors (or similar governing body) of the PAC REIT by Persons
who were neither (A) nominated by the Board of Directors of the PAC REIT, as
applicable, nor (B) appointed by directors so nominated;
(vi)    the occurrence of a change in control, or other similar provision, under
or with respect to any Material Indebtedness Agreement or Equity Interests of
the PAC REIT or any of its Subsidiaries; or
(vii)    The Borrower shall fail to own and control directly 90% of the
membership interests of New Market Properties, LLC.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Charges” has the meaning provided in Section 11.22.
“CIP Regulations” has the meaning provided in Section 9.07.
“Claims” has the meaning set forth in the definition of “Environmental Claims.”
“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.
“Closing Date” means February 12, 2015.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect

7    

--------------------------------------------------------------------------------



at the Closing Date and any subsequent provisions of the Code, amendatory
thereof, supplemental thereto or substituted therefor.
“Collateral” means the “Collateral” as defined in the Security Agreement,
together with any other collateral (whether Real Property or personal property)
covered by any Security Document.
“Collateral Assignment of Acquisition Documents” means a Collateral Assignment
of Acquisition Documents in form and substance satisfactory to the
Administrative Agent, pursuant to which in connection with any Permitted
Acquisition, the applicable Credit Party, among other things, collaterally
assigns its rights and benefits under the applicable Permitted Acquisition
Documentation to the Administrative Agent.
“Collateral Assignment of Loan Documents” means collectively, each Collateral
Assignment of Loan Documents and each Allonge to Note (executed in blank), each
in form and substance satisfactory to the Administrative Agent, pursuant to
which the applicable Credit Party, among other things, collaterally assigns its
rights and benefits under the applicable Mezzanine Loan Documentation or Note
Receivable Documentation to the Administrative Agent.
“Collateral Assignment Agreement” has the meaning specified in the Security
Agreement.
“Combined Outstanding Indebtedness” means, as of any date of determination, the
sum of (i) the combined aggregate principal amount of all Indebtedness of the
Real Estate Subsidiaries which is outstanding under the Property Senior Loan
Documentation on such date, and (ii) the Aggregate Revolving Facility Exposure
on such date.
“Commitment” means, with respect to each Lender, (i) its Revolving Commitment or
(ii) its Term Commitment, if any, or, in the case of such Lender, all of such
Commitments.
“Communications” has the meaning provided in Section 9.16(a).
“Compliance Certificate” has the meaning provided in Section 6.01(c).
“Confidential Information” has the meaning provided in Section 11.15(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid.
“Consolidated Entities” means the PAC REIT and all of its Subsidiaries that are
consolidated in accordance with GAAP.


“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the net income of the Consolidated Entities (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), all as determined for the Consolidated Entities on a
consolidated basis in accordance with GAAP.

8    

--------------------------------------------------------------------------------



“Consolidated Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to Capital Leases or Synthetic Leases) of the Consolidated Entities
on a consolidated basis with respect to all outstanding Indebtedness of the
Consolidated Entities.
“Consolidated Net Worth” means at any date of determination, the all amounts
that, in conformity with GAAP, would be included under the caption “total
stockholders’ equity” (or any like caption) on a consolidated balance sheet of
the PAC REIT and its Subsidiaries on that date.
“Consolidated Total Debt” means, as of any date of determination, the sum
(without duplication) of all Indebtedness of the Consolidated Entities on such
date, all as determined on a consolidated basis.
“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.08.
“Control Agreements” has the meaning set forth in the Security Agreement.
“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.
“Credit Event” means the making of any Borrowing or any Conversion or
Continuation.
“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrower
under the Revolving Facility pursuant to the Revolving Commitment of each such
Lender, and (ii) each Lender with a Term Commitment shall make a Term Loan to
the Borrower pursuant to such Term Commitment of such Lender.
“Credit Facility Exposure” means, for any Lender at any time, the sum of (i)
such Lender’s Revolving Facility Exposure at such time, and (ii) the outstanding
aggregate principal amount of the Term Loan made by such Lender, if any.
“Credit Party” means the PAC REIT, the Borrower or any Subsidiary Guarantor.
“Debt Service Coverage Ratio” means, for any Testing Period, the ratio of (a)
Adjusted EBITDA for such period to (b) the sum of (i) Consolidated Interest
Expense for such period and (ii) all amounts paid or payable by the Consolidated
Entities during such period on account of principal of Indebtedness for money
borrowed (including, without limitation, the Loans, loans, bond indebtedness
required to be optionally redeemed, tender advances and the principal components
of Capitalized Lease Obligations), but only to the extent that such amounts
constituted current maturities of long-term debt on the date when paid or
required to be paid.
“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required

9    

--------------------------------------------------------------------------------



to be paid by it hereunder within two Business Days of the date when due, (b)
has notified the Borrower or the Administrative Agent in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.13(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.
“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 4% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.07(a) or Section
2.07(b), as applicable and (ii) with respect to any other amount, a rate per
annum equal to 4% per annum above the rate that would be applicable to Revolving
Loans that are Base Rate Loans pursuant to Section 2.07(a).
“Deltona Landing” means Deltona Landing, LLC, a Delaware limited liability
company.
“Deposit Account” has the meaning set forth in the Security Agreement.
“Designated Hedge Agreement” means any Hedge Agreement to which the PAC REIT or
any of its Subsidiaries is a party and as to which a Lender or any of its
Affiliates is a counterparty that, pursuant to a written instrument signed by
the Administrative Agent, has been designated as a Designated Hedge Agreement so
that the Borrower’s or such Subsidiary’s counterparty’s credit exposure
thereunder will be entitled to share in the benefits of the Guaranty and the
Security Documents to the extent the Guaranty and such Security Documents
provide guarantees or security for creditors of the PAC REIT or any Subsidiary
under Designated Hedge Agreements.
“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.

10    

--------------------------------------------------------------------------------



“Development Property” means a Real Property currently under development that
has not achieved an Occupancy Rate of 85% or more or, subject to the last
sentence of this definition, on which the improvements (other than tenant
improvements on unoccupied space) related to the development have not been
completed. The term “Development Property” shall include real property of the
type described in the immediately preceding sentence that satisfies both of the
following conditions: (i) it is to be (but has not yet been) acquired by the PAC
REIT or any of its Subsidiaries upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition and (ii) a
third party is developing such property using the proceeds of a loan that is
guaranteed by, or is otherwise recourse to, the PAC REIT or any of its
Subsidiaries. A Development Property on which all improvements (other than
tenant improvements on unoccupied space) related to the development of such
property have been completed for at least 12 months shall cease to constitute a
Development Property notwithstanding the fact that such property has not
achieved an Occupancy Rate of at least 85%.


“Disqualified Equity Interests” means any Equity Interest that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Revolving Facility Termination Date, (b)
is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or other Indebtedness or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time on or prior
to the first anniversary of the Revolving Facility Termination Date, (c)
contains any repurchase obligation that may come into effect prior to payment in
full of all Obligations, (d) requires cash dividend payments prior to one year
after the Revolving Facility Termination Date, (e) does not provide that any
claims of any holder of such Equity Interest may have against any Credit Party
(including any claims as judgment creditor or other creditor in respect of
claims for the breach of any covenant contained therein) shall be fully
subordinated (including a full remedy bar) to the Obligations in a manner
reasonably satisfactory to the Administrative Agent, (f) provides the holders of
such Equity Interests with any rights to receive any cash upon the occurrence of
a change of control prior to the first anniversary date on which the Obligations
have been irrevocably paid in full, unless the rights to receive such cash are
contingent upon the Obligations being irrevocably paid in full, or (g) is
otherwise prohibited by the terms of this Agreement; provided that any Equity
Interest that may by its terms be put upon the death of the holder thereof shall
not constitute a “Disqualified Equity Interest” for the purposes of this
definition.
“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.
“EBITDA” means, for any period, without duplication, the consolidated net income
or loss of the Consolidated Entities for such period (before deduction for
minority interests in any of the Consolidated Entities and excluding any
adjustments for “straight-line rent accounting”); plus (A) the following items
to the extent deducted in computing such consolidated net income for such
period: (i) Consolidated Interest Expense of the Consolidated Entities for such
period, (ii) Consolidated Income Tax Expense of the Consolidated Entities for
such period, (iii) consolidated expenses associated with the upfront costs of
acquisitions and not otherwise capitalized, and (iv) consolidated real estate
depreciation, amortization, and other extraordinary and non-cash items
(including, without limitation, any accruals on Mezzanine Loan Investments) of
the Consolidated Entities for such period (except, in the case of such other
non-cash items, to the extent that a cash payment will be required to be made in
respect thereof in a future period); minus (B) the following items to the extent
included in computing such consolidated net income for such period: (i) all
consolidated gains (or plus all consolidated losses) attributable to any sales
or other dispositions of assets, debt restructurings or early retirement of debt
of the Consolidated Entities in such period, and (ii) all

11    

--------------------------------------------------------------------------------



income (or plus all losses) from all Unconsolidated Entities; plus (or minus, as
applicable) (C) the Unconsolidated Allocation Percentage of any of the items
described above in this definition that are attributable to any Unconsolidated
Entity for such period.


“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, and (B) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed (and the Borrower shall be deemed to have consented if it
fails to object to any assignment within five Business Days after it received
written notice thereof)); provided, however, that notwithstanding the foregoing,
“Eligible Assignee” shall not include (w) the Advisor, the PAC REIT, the
Borrower or any of their respective Affiliates or Subsidiaries, (x) any holder
of any Subordinated Indebtedness or any of such holder’s Affiliates, (y) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (y), or (z) prior to the occurrence and during the continuance of an
Event of Default, any competitor of the PAC REIT, the Borrower or any of their
Subsidiaries or Affiliates.
“Environmental Claims” means any and all global, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of non-compliance or
violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such law (hereafter “Claims”),
including, without limitation, (i) any and all Claims by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.
“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against the PAC REIT or
any of its Subsidiaries relating to the environment, employee health and safety
or Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any Environmental Claim which relate to any
environmental condition or a release, use, handling, storage or treatment of
Hazardous Materials by any Credit Party or any of its Subsidiaries or a
predecessor in interest from or on to (i) any property presently or formerly
owned by any Credit Party or any of its Subsidiaries or (ii) any facility which
received Hazardous Materials generated by any Credit Party or any of its
Subsidiaries.

12    

--------------------------------------------------------------------------------



“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the PAC REIT or any of its Subsidiaries, would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a result of
the PAC REIT or any Subsidiary being or having been a general partner of such
Person.
“ERISA Event” means: (i) that a Reportable Event has occurred with respect to
any Plan; (ii) the institution of any steps by the PAC REIT or any Subsidiary,
any ERISA Affiliate, the PBGC or any other Person to terminate any Plan or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan; (iii) the institution of any steps by the PAC REIT or any
Subsidiary or any ERISA Affiliate to withdraw from any Multi-Employer Plan or
Multiple Employer Plan, if such withdrawal could result in withdrawal liability
(as described in Part 1 of Subtitle E of Title IV of ERISA or in Section 4063 of
ERISA) in excess of $500,000; (iv) a non-exempt “prohibited transaction” within
the meaning of Section 406 of ERISA in connection with any Plan; (v) that a Plan
has Unfunded Benefit Liabilities exceeding $500,000; (vi) the cessation of
operations at a facility of the PAC REIT or any Subsidiary or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (vii) the
conditions for imposition of a Lien under Section 303(a) of ERISA shall have
been met with respect to a Plan; (viii) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 206(g) of
ERISA; (ix) the insolvency of or commencement of reorganization proceedings with
respect to a Multi-Employer Plan; (x) any material increase in the contingent
liability of the PAC REIT or any Subsidiary with respect to any post-retirement
welfare liability; or (xi) the taking of any action by, or the threatening of
the taking of any action by, the Internal Revenue Service, the Department of
Labor or the PBGC with respect to any of the foregoing.
“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.
“Event of Default” has the meaning provided in Section 8.01.
“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever, (iii) the condemnation, confiscation or seizure
of, or requisition of title to or use of, any property, or (iv) in the case of
any property located upon a leasehold, the termination or expiration of such
leasehold.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as

13    

--------------------------------------------------------------------------------



a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 3.04) or (ii) such Lender changes its Applicable
Lending Office, except in each case to the extent that, pursuant to Section
3.03, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.03(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” means, collectively, (i) the Fee Letter, dated as of the date
hereof, among the Borrower, the PAC REIT and the Administrative Agent with
respect to the Revolving Loans, and (ii) the Fee Letter, dated as of the date
hereof, among the Borrower, the PAC REIT and the Administrative Agent with
respect to the Term Loans.
“Fees” means all amounts payable pursuant to, or referred to in, Section 2.09.
“Financial Officer” means the chief executive officer or the chief financial
officer of the PAC REIT.
“Financial Projections” has the meaning provided in Section 5.07(b).
“First Extended Term Loan Maturity Date” means August 12, 2015.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

14    

--------------------------------------------------------------------------------



“Granting Lender” has the meaning provided in Section 11.06(f).
“Guarantors” shall mean, collectively, the PAC REIT and the Subsidiary
Guarantors.
“Guaranty” has the meaning provided in Section 4.01(iii).
“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent: (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefore; (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).
“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.
“Hazardous Materials Indemnity” means that certain Fourth Amended and Restated
Environmental and Hazardous Materials Indemnity Agreement, dated as of the date
hereof, given by Borrower and PAC REIT in favor of Administrative Agent for the
benefit of Lenders, as the same may be modified, amended, supplemented or
replaced from time to time.
“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, or (ii) any currency swap or option
agreement, foreign exchange contract, forward currency purchase agreement or
similar currency management agreement or arrangement.
“Hedging Obligations” means all obligations of any Credit Party under and in
respect of (i) any Hedge Agreements entered into with any Secured Hedge Provider
or (ii) any Designated Hedge Agreement.
“Indebtedness” of any Person means without duplication:
(i)     all indebtedness of such Person for borrowed money;
(ii)     all obligations of such Person, whether or not for money borrowed (a)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit; (b) evidenced by bonds, notes, debentures and similar debt
securities of such Person; or (c) constituting purchase money indebtedness,

15    

--------------------------------------------------------------------------------



conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered;
(iii)     all Capitalized Lease Obligations of such Person;
(iv)    all reimbursement obligations of such Person under any outstanding
letters of credit or acceptances (whether or not the same have been presented
for payment);
(v)     all obligations of such Person in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (excluding any such obligation to the
extent the obligation can be solely satisfied by the issuance of Equity
Interests);
(vi)     all obligations of such Person in respect of accrued but unpaid
dividends in respect of Equity Interests of such Person;
(vii)     all Guaranty Obligations of such Person (including, without
limitation, the guaranty by the PAC REIT of the PAA Facility), and, without
duplication of the foregoing, all indebtedness of such Person guaranteed or
otherwise recourse (except for guaranties of customary exceptions for fraud,
misapplication of funds, environmental indemnities, violation of “special
purpose entity” and other similar exceptions to recourse liability until a claim
is made with respect thereto and then shall be included only to the extent of
the amount of such claim), all obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including without limitation, through an
agreement to purchase property, securities, goods, supplies, or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise;
(viii)     the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;
(ix)     the face amount of all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder;
(x)     all indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed;
(xi)     the present value, determined on the basis of the implicit interest
rate, of all basic rental obligations under all Synthetic Leases of such Person;
(xii)     all obligations of such Person with respect to asset securitization
financing;
(xiii)     all net obligations of such Person under Hedge Agreements;
(xiv)     all Disqualified Equity Interests of such Person; and
(xv)     the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts;

16    

--------------------------------------------------------------------------------



provided, however, that (y) neither trade payables (other than trade payables
outstanding for more than 180 days after the date such trade payables were
created), deferred revenue, taxes nor other similar accrued expenses, in each
case arising in the ordinary course of business, shall constitute Indebtedness;
and (z) the Indebtedness of any Person shall in any event include (without
duplication) the Indebtedness of any other entity (including any general
partnership in which such Person is a general partner) to the extent such Person
is liable thereon as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitees” has the meaning provided in Section 11.02.
“Insolvency Event” means, with respect to any Person:
(i)     the commencement of a voluntary case by such Person under the Bankruptcy
Code or the seeking of relief by such Person under any bankruptcy or insolvency
or analogous law in any jurisdiction outside of the United States;
(ii)     the commencement of an involuntary case against such Person under the
Bankruptcy Code or any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States and the petition is not controverted
within 10 days, or is not dismissed within 45 days, after commencement of the
case;
(iii)     a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of such Person;
(iv)     such Person commences (including by way of applying for or consenting
to the appointment of, or the taking of possession by, a rehabilitator,
receiver, custodian, trustee, conservator or liquidator (collectively, a
“conservator”) of such Person or all or any substantial portion of its property)
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency, liquidation, rehabilitation,
conservatorship or similar law of any jurisdiction whether now or hereafter in
effect relating to such Person;
(v)     any such proceeding of the type set forth in clause (iv) above is
commenced against such Person to the extent such proceeding is consented to by
such Person or remains undismissed for a period of 45 days;
(vi)     such Person is adjudicated insolvent or bankrupt;
(vii)     any order of relief or other order approving any such case or
proceeding is entered;
(viii)     such Person suffers any appointment of any conservator or the like
for it or any substantial part of its property that continues undischarged or
unstayed for a period of 45 days;
(ix)     such Person makes a general assignment for the benefit of creditors or
generally does not pay its debts as such debts become due; or

17    

--------------------------------------------------------------------------------



(x)     any corporate (or similar organizational) action is taken by such Person
for the purpose of effecting any of the foregoing.
“Intellectual Property” has the meaning provided in the Security Agreement.
“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three or six months as selected by the Borrower; provided, however, that
(i) the initial Interest Period for any Borrowing of such Eurodollar Loan shall
commence on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or Continuation)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires; (ii) if
any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month; (iii)
if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided, however, that if any Interest Period would otherwise expire on a day
that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; (iv) no Interest Period for any Eurodollar Loan may be
selected that would end after the Revolving Facility Termination Date or the
Term Loan Maturity Date, as the case may be; and (v) if, upon the expiration of
any Interest Period, the Borrower has failed to (or may not) elect a new
Interest Period to be applicable to the respective Borrowing of Eurodollar Loans
as provided above, the Borrower shall be deemed to have elected to Convert such
Borrowing to Base Rate Loans effective as of the expiration date of such current
Interest Period.
“Investment” means: (i) any direct or indirect purchase or other acquisition by
a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand), capital contribution or extension of credit to, guarantee or assumption
of debt or purchase or other acquisition of any other Indebtedness of, any
Person by any other Person, including without limitation any Mezzanine Loan
Investment or Note Receivable Investment; or (iii) the purchase, acquisition or
investment of or in any stocks, bonds, mutual funds, notes, debentures or other
securities, or any deposit account, certificate of deposit or other investment
of any kind.
“IRS” means the United States Internal Revenue Service.
“Lake Cameron” means Lake Cameron, LLC, a Delaware limited liability company.
“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement.
“Lender Register” has the meaning provided in Section 2.06(b).
“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).
“Loan” means any Revolving Loan or Term Loan.

18    

--------------------------------------------------------------------------------



“Loan Documents” means this Agreement, the Notes, the Guaranty, the Hazardous
Materials Indemnity, the Security Documents, the Management Subordination
Agreement and the Fee Letter.
“Management Agreement” means the Fifth Amended and Restated Management Agreement
dated as of January 1, 2015 by and among the Advisor, the PAC REIT and the
Borrower, as in effect on the Closing Date.
“Management Subordination Agreement” means the Second Amended and Restated
Management Fee Subordination Agreement, dated as of the Closing Date, between
the Advisor and the Administrative Agent and substantially in the form of
Exhibit H hereto.
“Margin Stock” has the meaning provided in Regulation U.
“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities,
financial or other condition or prospects of the Borrower, of the PAC REIT, or
of the PAC REIT and its Subsidiaries, taken as a whole; (ii) any material
adverse effect on the ability of the Borrower or any other Credit Party to
perform its obligations under any of the Loan Documents to which it is a party,
or any material adverse effect on the ability of the Borrower and the other
Credit Parties, taken as a whole, to perform their obligations under any of the
Loan Documents to which they are party; (iii) any material adverse effect on the
validity, effectiveness or enforceability, as against any Credit Party, of any
of the Loan Documents to which it is a party; (iv) any material adverse effect
on the rights and remedies of the Administrative Agent or any Lender under any
Loan Document; or (v) any material adverse effect on the validity, perfection or
priority of any Lien in favor of the Administrative Agent on any of the
Collateral.
“Material Contract” means (i) each contract or agreement to which the PAC REIT
or any of its Subsidiaries is a party involving aggregate consideration payable
to or by the PAC REIT or such Subsidiary of $500,000 or more per annum (other
than purchase orders in the ordinary course of business of the PAC REIT or such
Subsidiary and other than contracts that by their terms may be terminated by the
PAC REIT or such Subsidiary in the ordinary course of its business upon less
than 60 days’ notice without penalty or premium), (ii) all Mezzanine Loan
Documentation, and (iii) all Note Receivable Documentation.
“Material Indebtedness” means, as to the PAC REIT or any of its Subsidiaries,
any particular Indebtedness of the PAC REIT or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of $500,000.
“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.
“Maximum Rate” has the meaning provided in Section 11.22.
“McNeil Ranch” means WAM McNeil Ranch, LLC, a Delaware limited liability
company.
“Mezzanine Loan Documentation” means, collectively, each agreement, document, or
instrument executed and delivered in connection with, or evidencing, a Mezzanine
Loan Investment by a Mezzanine Loan Subsidiary, including without limitation,
each loan or credit agreement, note, security or pledge agreement, guarantee,
and each agreement or document evidencing or constituting any supporting
obligation in respect of such Mezzanine Loan Investment, together with all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith, in each
case as amended, supplemented or otherwise modified from time to time.

19    

--------------------------------------------------------------------------------



“Mezzanine Loan Investment” means any mezzanine loan or advance made by a
Mezzanine Loan Subsidiary to a Person other than a Credit Party for the
acquisition, construction, development and/or operation of Real Property.
“Mezzanine Loan Subsidiary” means each now and hereafter formed, acquired or
existing Credit Party which (a) is a special purpose entity, (b) is a Subsidiary
of the Borrower organized under the laws of the United States, any State
thereof, or the District of Columbia, and (c) was formed or acquired for the
sole purposes of, and conducts no substantive business other than, the financing
of Real Property.
“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$100,000, with minimum increments thereafter of $100,000, and (ii) with respect
to any Eurodollar Loan, $100,000, with minimum increments thereafter of
$100,000.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a Mortgage, Deed of Trust or other instrument in form and
substance reasonably satisfactory to the Administrative Agent, executed by a
Credit Party with respect to a Mortgaged Real Property, as the same may from
time to time be amended, restated or otherwise modified.
“Mortgaged Real Property” means any parcel of Real Property that shall become
subject to a Mortgage after the Closing Date, in each case together with all of
such Credit Party’s right, title and interest in the improvements and buildings
thereon and all appurtenances, easements or other rights belonging thereto.
“Multi-Employer Plan” means a multi-employer plan, as defined in Section
4001(a)(3) of ERISA to which the PAC REIT or any Subsidiary of the PAC REIT or
any ERISA Affiliate is making or accruing an obligation to make contributions or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.
“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which the PAC REIT or any Subsidiary of the PAC REIT or
any ERISA Affiliate, and one or more employers other than the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.
“Net Cash Proceeds” means, with respect to (i) any Asset Sale, the Cash Proceeds
resulting therefrom net of (A) reasonable and customary expenses of sale
incurred in connection with such Asset Sale, and other reasonable and customary
fees and expenses incurred, and all state and local taxes paid or reasonably
estimated to be payable by such person as a consequence of such Asset Sale, and
the payment of principal, premium and interest of Indebtedness (other than the
Obligations) secured by the asset that is the subject of such Asset Sale, and
required to be, and that is, repaid under the terms thereof as a result of such
Asset Sale, and (B) incremental federal, state and local income taxes paid or
payable as a result thereof; (ii) any Event of Loss, the Cash Proceeds resulting
therefrom net of (A) reasonable and customary expenses incurred in connection
with such Event of Loss, and local taxes paid or reasonably estimated to be
payable by such person as a consequence of such Event of Loss and the payment of
principal, premium and interest of Indebtedness (other than the Obligations)
secured by the asset that is the subject of the Event of Loss and required to
be, and that is, repaid under the terms thereof as a result of such Event of
Loss, and (B) incremental federal, state and local income taxes paid or payable
as a result thereof; and (iii) the incurrence or issuance of any Indebtedness,
the Cash Proceeds resulting therefrom net of reasonable and customary fees and
expenses incurred in connection therewith and net of the repayment or payment of
any Indebtedness or obligation

20    

--------------------------------------------------------------------------------



intended to be repaid or paid with the proceeds of such Indebtedness; in the
case of each of clauses (i), (ii) and (iii), to the extent, but only to the
extent, that the amounts so deducted are (x) actually paid to a Person that,
except in the case of reasonable out-of-pocket expenses, is not an Affiliate of
such Person or any of its Subsidiaries (other than fees paid to the Advisor
pursuant to the Management Agreement prior to an Event of Default) and (y)
properly attributable to such transaction or to the asset that is the subject
thereof.
“Net Operating Income” means, for any Real Property and for a given period, the
sum of the following (without duplication): (a) gross revenues (including
interest income) received in the ordinary course from such Real Property minus
(b) all expenses paid or accrued related to the ownership, operation or
maintenance of such Real Property, including but not limited to taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Real Property, but specifically excluding general overhead expenses of
the PAC REIT, the Borrower or any Subsidiary, any property management fees, debt
service charges, income taxes, depreciation, amortization, other non cash
expenses, and any extraordinary, non-recurring expense associated with any
financing, merger, acquisition, divestiture or other capital transaction) minus
(c) a management fee of the greater of actual or three percent (3.0%) of the
gross revenues for such Real Property for such period. Notwithstanding the
foregoing, Net Operating Income attributed to Real Property that was acquired
during any Testing Period shall be included within the calculation of Net
Operating Income on a proforma basis as approved by the Administrative Agent;
provided, that if the Real Property was owned for a portion of the Testing
Period, Net Operating Income shall be determined based on Borrower’s financial
statements delivered pursuant to Section 6.01 hereof for the period of such
ownership and proforma statements as described above for the balance of such
Testing Period.
“NMP Kingwood Glen” means NMP Kingwood Glen, LLC, a Delaware limited liability
company.
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“Non-Consenting Lender” has the meaning provided in Section 11.12(e).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a Revolving Facility Note or a Term Note, as applicable.
“Note Receivable Documentation” means, collectively, each agreement, document,
or instrument executed and delivered in connection with, or evidencing, a Note
Receivable Investment, including without limitation each loan or credit
agreement, note, security or pledge agreement, guarantee, and each agreement or
document evidencing or constituting any supporting obligation in respect of such
Note Receivable Investment, together with all schedules, exhibits and annexes
thereto and all side letters and agreements affecting the terms thereof or
entered into in connection therewith, in each case as amended, supplemented or
otherwise modified from time to time.
“Note Receivable Investment” means any loan or advance made by a Credit Party
(other than the PAC REIT) to any Person other than a Credit Party for the
acquisition, construction, development and/or operation of Real Property.
“Notice of Borrowing” has the meaning provided in Section 2.04(b).
“Notice of Continuation or Conversion” has the meaning provided in Section
2.08(b).

21    

--------------------------------------------------------------------------------



“Notice Office” means the office of the Administrative Agent at 1200 Abernathy
Road NE, Suite 1550, Atlanta, Georgia 30328, Attention: Kevin P. Murray
(facsimile: 770-510-2195), or such other office as the Administrative Agent may
designate in writing to the Borrower from time to time.
“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, any Affiliate of an Lender, or any Secured
Hedge Provider pursuant to the terms of this Agreement, any other Loan Document
or any Designated Hedge Agreement (including, but not limited to, interest and
fees that accrue after the commencement by or against any Credit Party of any
insolvency proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code). Without limiting the generality of the foregoing description
of Obligations, the Obligations include (a) the obligation to pay principal,
interest, charges, expenses, fees, reasonable attorneys’ fees and disbursements,
indemnities and other amounts payable by the Credit Parties under any Loan
Document, (b) Banking Services Obligations, (c) Hedging Obligations and (d) the
obligation to reimburse any amount in respect of any of the foregoing that any
Agent, any Lender or any Affiliate or any Secured Hedge Provider of any of them,
in connection with the terms of any Loan Document, may elect to pay or advance
on behalf of the Credit Parties.
“Occupancy Rate” means, with respect to a Real Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such Real
Property actually occupied by non-Affiliate tenants paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 30 or more days to (b) the aggregate
net rentable square footage of such Real Property. For the purposes of the
definition of “Occupancy Rate”, a tenant shall be deemed to actually occupy a
Real Property notwithstanding a temporary cessation of operations for
renovation, repairs or other temporary reason.


“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.
“Original Revolving Commitment” has the meaning specified in the Recitals.
“Original Term Loan Maturity Date” means May 12, 2015.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with

22    

--------------------------------------------------------------------------------



respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.04).
“Oxford Properties Note” means that certain Promissory Note, dated as of March
26, 2012, made by Oxford Properties, LLC and payable to the order of the
Borrower in the original principal amount of $650,000.
“PAA Facility” means the proposed $12,500,000 revolving credit facility from
Georgia Commerce Bank to Advisor.
“PAC Enclave” means PAC Enclave at Vista Ridge, LLC, a Delaware limited
liability company.
“PAC REIT” has the meaning provided in the first paragraph of this Agreement.
“PAC Vineyards” means PAC Vineyards, LLC, a Delaware limited liability company.
“Parkway Centre” means Parkway Centre, LLC, a Delaware limited liability
company.
“Parkway Town Centre” means Parkway Town Centre, LLC, a Delaware limited
liability company.
“Participant Register” has the meaning provided in Section 11.06(b).
“Payment Office” means the office of the Administrative Agent at 1200 Abernathy
Road NE, Suite 1550, Atlanta, Georgia 30328, Attention: Shelly West (facsimile:
770-510-2197), or such other office(s), as the Administrative Agent may
designate to the Borrower in writing from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
“Perfection Certificate” has the meaning provided in the Security Agreement.
“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:
(i)    such Acquisition is for (A) the ownership of, or investment in, assets
constituting Real Property for multi-family use or the Equity Interests of
entities owning such Real Properties for multi-family use, or (B) the ownership
of, or investment in, assets constituting Real Property for retail use or the
Equity Interests of entities owning such Real Properties for retail use;
(ii)    the Borrower shall have furnished to the Administrative Agent at least
10 Business Days prior to the consummation of such Acquisition (or such shorter
period of time as the Administrative Agent agrees) (A) an executed term sheet
and/or commitment letter (setting forth in reasonable detail the terms and
conditions of such Acquisition) and, at the request of the Administrative Agent,
such other information and documents that the Administrative Agent may request,
including, without limitation, executed counterparts of the respective
agreements, instruments or other documents pursuant to which such Acquisition is
to be consummated (including, without limitation, any material agreements and
any environmental reports), any schedules to such agreements, instruments or
other documents and all other material ancillary agreements, instruments or
other documents to be executed or delivered in connection therewith, (B) pro
forma financial statements of the Consolidated Entities (including, if
applicable, any Person acquired or formed in

23    

--------------------------------------------------------------------------------



connection with such Acquisition) giving effect to the consummation of such
Acquisition to the extent that the Consideration for such Acquisition exceeds
$1,000,000, and (C) copies of such other agreements, instruments or other
documents (other than the Loan Documents required by Section 6.10) as the
Administrative Agent shall reasonably request;
(iii)    the agreements, instruments and other documents referred to in
paragraph (ii) above shall provide that (A) neither the Credit Parties nor any
of their Subsidiaries shall, in connection with such Acquisition, assume or
remain liable in respect of any Indebtedness of the seller or sellers, except
for Indebtedness permitted hereunder, and (B) all property to be so acquired in
connection with such Acquisition shall be free and clear of any and all Liens,
except for Permitted Liens (and if any such property is subject to any Lien not
permitted by this clause (B), then concurrently with such Acquisition such Lien
shall be released);
(iv)    such Acquisition shall be effected in such a manner so that the acquired
Equity Interests or assets are owned either by a Credit Party that will become a
Credit Party in accordance with Section 6.09 and, if effected by merger or
consolidation involving a Credit Party, such Credit Party shall be the
continuing or surviving Person or the continuing or surviving Person shall
become a Credit Party upon the effectiveness of such merger or consolidation;
(v)    no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;
(vi)    the PAC REIT would, after giving effect to such Acquisition, on a pro
forma basis (as determined in accordance with subpart (vii) below whether or not
a certificate is required pursuant to such subpart (vii)), be in compliance with
the financial covenants contained in Section 7.07;
(vii)    at least five Business Days prior to the consummation of any such
Acquisition in which the Consideration exceeds $1,000,000, the PAC REIT shall
have delivered to the Administrative Agent and the Lenders (A) a certificate of
an Authorized Officer demonstrating, in reasonable detail, the computation of
the financial covenants referred to in Section 7.07 on a pro forma basis, such
pro forma ratios being determined as if (y) such Acquisition had been completed
at the beginning of the most recent Testing Period for which financial
information for the PAC REIT and the business or Person to be acquired, is
available, and (z) any such Indebtedness, or other Indebtedness incurred to
finance such Acquisition, had been outstanding for such entire Testing Period,
and (B) historical financial statements relating to the business or Person to be
acquired evidencing positive Target EBITDA on a pro forma basis (with such
adjustments as the Administrative Agent agrees to) for the four fiscal quarter
period most recently ended prior to the date of the Acquisition and such other
information as the Administrative Agent may reasonably request,
(viii)    all transactions in connection with such Acquisition shall be
consummated, in all material respects, in accordance with all applicable laws;
(ix)    the Acquisition shall have been approved by the board of directors or
other governing body or controlling Person of the Person from whom such Equity
Interests or assets are proposed to be acquired;
(x)    as of the date of the Acquisition, (A) the Borrower shall have delivered,
or caused the applicable Credit Parties party to such Acquisition to have
delivered, to the Administrative Agent and the Lenders a fully-executed
Collateral Assignment of Acquisition Documents; and (B) a

24    

--------------------------------------------------------------------------------



Financial Officer shall provide a certificate to the Administrative Agent and
the Lenders certifying as to the matters set forth in the foregoing clauses and
further certifying that the Acquisition could not reasonably be expected to have
a Material Adverse Effect; and
(xi)    immediately after giving effect to such Acquisition, any acquired or
newly formed Subsidiary shall (i) be a wholly owned Subsidiary of the Borrower
which is organized under the laws of the United States, any State thereof, or
the District of Columbia, and (ii) take all actions required to be taken
pursuant to Section 6.09 and Section 6.10 (or within 30 days of such Acquisition
in the case of Section 6.10(b)).
“Permitted Acquisition Agreement” means each stock purchase agreement, asset
purchase agreement or other agreement entered into by the PAC REIT or any of its
Subsidiaries in connection with any Permitted Acquisition, in each case as
amended, supplemented or otherwise modified from time to time.
“Permitted Acquisition Documentation” means, collectively, each Permitted
Acquisition Agreement and all schedules, exhibits and annexes thereto and all
side letters and agreements (including without limitation all non competition
agreements) affecting the terms thereof or entered into in connection therewith,
in each case as amended, supplemented or otherwise modified from time to time.
“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the PAC REIT or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of the PAC REIT or any
such Subsidiary and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.
“Permitted Lien” means any Lien permitted by Section 7.03.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.
“Plan” means any Multi-Employer Plan, Multiple Employer Plan or Single-Employer
Plan.
“Platform” has the meaning provided in Section 9.16(b).
“Powder Springs-Macland” means Powder Springs-Macland Retail, LLC, a Delaware
limited liability company.
“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”
“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”
“Prohibited Transaction” means a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.
“Property Debt Yield” means (i) the Stabilized Property NOI for any Testing
Period, divided by (ii) the Combined Outstanding Indebtedness on the last day of
such Testing Period.

25    

--------------------------------------------------------------------------------



“Property Senior Loan Documentation” means, collectively, each agreement,
document or instrument executed and delivered in connection with any
non-recourse mortgage financing to a Real Estate Subsidiary, including without
limitation, each loan or credit agreement, note, security or pledge agreement,
together with all schedules, exhibits and annexes thereto and all side letters
and agreements affecting the terms thereof or entered into in connection
therewith, in each case as amended, supplemented or otherwise modified from time
to time.
“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.
“Real Estate Subsidiary” means each of Stone Rise, Trail Creek, Summit Crossing,
Summit Crossing II, Ashford Park, Lake Cameron, McNeil Ranch, Spring Hill Plaza,
Parkway Town Centre, Woodstock Crossing, Stoneridge Farms, PAC Vineyards, PAC
Enclave, Sandstone Creek, Deltona Landing, Powder Springs-Macland, NMP Kingwood
Glen, Salem Cove, Barclay Crossing, Sweetgrass Corner, Parkway Centre or any
hereafter formed, acquired or existing Subsidiary of the Borrower which (a) is a
special purpose entity, (b) is a Subsidiary organized under the laws of the
United States, any State thereof, or the District of Columbia, (c) owns, or is
intended to own, Real Property, and (d) was formed or acquired for the sole
purposes of, and conducts no substantive business other than, the ownership,
construction, development and operation, but specifically excluding the
financing, of such Real Property.
“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Remedial Action” means all actions any Environmental Law requires any Credit
Party or any of its Subsidiaries to: (i) clean up, remove, remediate, contain,
treat, monitor, assess, evaluate or in any other way address Hazardous Materials
in the environment; (ii) prevent or minimize a release or threatened release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the environment; (iii) perform pre-remedial studies
and investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.
“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .22, .23, .25, .27, .28,
.29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.
“Required Lenders” means Lenders whose Credit Facility Exposure and Unused
Revolving Commitments constitute more than 50% of the sum of the Aggregate
Credit Facility Exposure and the Unused

26    

--------------------------------------------------------------------------------



Total Revolving Commitment. The Credit Facility Exposure and Unused Revolving
Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.
“Restricted Payment” means (i) any Capital Distribution, (ii) any amount paid by
the PAC REIT or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness, or (iii) any
payment by the PAC REIT or any of its Subsidiaries of any management fees,
advisory fees, consulting fees or any similar fees, whether pursuant to a
management agreement or otherwise.
“Revolving Availability” means, at the time of determination, (a) the sum of all
Revolving Commitments at such time less (b) the principal amount of Revolving
Loans made and outstanding at such time.
“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) in the same currency, having
in the case of any Eurodollar Loans, the same Interest Period.
“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to Section 2.10 or adjusted
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.06.
“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender.
“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.
“Revolving Facility Exposure” means, for any Lender at any time, the principal
amount of Revolving Loans made by such Lender and outstanding at such time.
“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.
“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Revolving Facility Percentage of each Lender as of the Closing
Date is set forth on Schedule 1 hereto.
“Revolving Facility Termination Date” means the earlier of (i) February 12,
2016, or (ii) the date that the Commitments have been terminated pursuant to
Section 8.02.
“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02.
“Sale” has the meaning provided in Section 11.06(c)(vi).

27    

--------------------------------------------------------------------------------



“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the PAC REIT or any Subsidiary of any property
(except for temporary leases for a term, including any renewal thereof, of not
more than one year and except for leases between the PAC REIT and a Subsidiary
or between Subsidiaries), which property has been or is to be sold or
transferred by the PAC REIT or such Subsidiary to such Person.
“Salem Cove” means Salem Cove, LLC, a Delaware limited liability company.
“Sandstone Creek” means Sandstone Creek, LLC, a Delaware limited liability
company.
“Scheduled Repayment” has the meaning specified in Section 2.11(b).
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.
“SEC” means the United States Securities and Exchange Commission.
“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.
“Second Extended Term Loan Maturity Date” means November 12, 2015.
“Secured Creditors” has the meaning provided in the Security Agreement.
“Secured Hedge Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Hedge Agreement) who has entered into a Hedge Agreement with the
PAC REIT or any of its Subsidiaries.
“Security Agreement” has the meaning provided in Section 4.01(iv).
“Security Documents” means the Security Agreement, any Mortgage, each Buy-Sell
Agreement, each Additional Security Document, any UCC financing statement, any
Control Agreement, any Collateral Assignment of Acquisition Documents, each
Collateral Assignment of Loan Documents, any Collateral Assignment, any
Perfection Certificate and any document pursuant to which any Lien is granted or
perfected by any Credit Party to the Administrative Agent as security for any of
the Obligations.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, to which the PAC REIT or any Subsidiary or any ERISA
Affiliate is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the PAC REIT or any
Subsidiary or any ERISA Affiliate made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.
“SPC” has the meaning provided in Section 11.06(f).
“Spring Hill Plaza” means Spring Hill Plaza, LLC, a Delaware limited liability
company.
“Stabilized Property NOI” means, for any Testing Period, the aggregate Adjusted
Net Operating Income for the Real Properties owned by the Real Estate
Subsidiaries.
“Standard Permitted Lien” means any of the following:

28    

--------------------------------------------------------------------------------



(i)     Liens for taxes not yet delinquent or Liens for taxes, assessments or
governmental charges being contested in good faith and by appropriate
proceedings for which adequate reserves in accordance with GAAP have been
established;
(ii)     Liens in respect of property or assets imposed by law that were
incurred in the ordinary course of business, such as carriers’, suppliers’,
warehousemen’s, materialmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, that do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the PAC REIT or any
of its Subsidiaries and do not secure any Indebtedness;
(iii)     Liens created by this Agreement or the other Loan Documents;
(iv)     Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under Section 8.01(h);
(v)     Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;
(vi)     leases or subleases granted in the ordinary course of business to
others not interfering in any material respect with the business of the PAC REIT
or any of its Subsidiaries and any interest or title of a lessor under any lease
not in violation of this Agreement;
(vii)     easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, (A) a substantial and prolonged interruption
or disruption of the business activities of the PAC REIT and its Subsidiaries
considered as an entirety, or (B) a Material Adverse Effect;
(viii)     Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor); and
(ix)     rights of consignors of goods, whether or not perfected by the filing
of a financing statement under the UCC.
“Stone Rise” means Stone Rise Apartments, LLC, a Delaware limited liability
company.
“Stoneridge Farms” means Stoneridge Farms Hunt Club, LLC, a Delaware limited
liability company.
“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms acceptable to the Administrative Agent.

29    

--------------------------------------------------------------------------------



“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the PAC REIT.
“Subsidiary Guarantor” means any Subsidiary that is or hereafter becomes a party
to the Guaranty. Schedule 2 hereto lists the Subsidiary Guarantors as of the
Closing Date.
“Summit Crossing” means PAC Summit Crossing, LLC, a Georgia limited liability
company.
“Summit Crossing II” means PAC Summit Crossing II, LLC, a Georgia limited
liability company
“Sweetgrass Corner” means Sweetgrass Corner, LLC, a Delaware limited liability
company.
“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.
“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.
“Target EBITDA” means, with respect to any Person for any period, the net income
for such Person for such period plus the sum of the amounts for such period
included in determining such net income in respect of (i) interest expense, (ii)
income tax expense, and (iii) depreciation and amortization expense, in each
case as determined in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means the incurrence of Term Loans consisting of one Type of
Term Loan by the Borrower from all of the Lenders having Term Commitments in
respect thereof on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date), having in the case of Eurodollar
Loans the same Interest Period.
“Term Commitment” means, with respect to each Lender, the amount, if any, set
forth opposite such Lender’s name in Schedule 1 hereto as its “Term Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time as a result of assignments to or
from such Lender pursuant to Section 11.06.
“Term Loan” means, with respect to each Lender that has a Term Commitment, any
loan made by such Lender pursuant to Section 2.03.

30    

--------------------------------------------------------------------------------



“Term Loan Maturity Date” means the Original Term Loan Maturity Date, or, if
Borrower satisfies the conditions to extend the term of the Loan pursuant to
Section 2.17, the First Extended Term Loan Maturity Date or the Second Extended
Term Loan Maturity Date, as applicable.
“Term Note” means a promissory note substantially in the form of Exhibit A‑2
hereto
“Testing Period” means a single period consisting of the two consecutive fiscal
quarters of the PAC REIT then last ended (whether or not such quarters are all
within the same fiscal year); provided that for purposes determining an amount
of any item included in the calculation of a financial ratio or financial
covenant, such amount for the Testing Period then ended shall equal such item
for the two (2) fiscal quarters then ended multiplied by two; and provided
further that if a particular provision of this Agreement indicates that a
Testing Period shall be of a different specified duration, such Testing Period
shall consist of the particular fiscal quarter or quarters then last ended that
are so indicated in such provision, without annualization.
“Title Company” has the meaning specified in Section 6.10(b)(i)(A).
“Title Policy” has the meaning specified in Section 6.10(b)(i)(A).
“Total Asset Value” means, as of any date of determination date, the sum of the
following amounts, all as determined on a consolidated basis in accordance with
GAAP: (i) unrestricted cash and Cash Equivalents of the Consolidated Entities as
of such date, (ii) the Capitalized Value of all Real Properties (other than
unimproved land and Development Properties) owned by any Consolidated Entity for
more than four full fiscal quarters as of such date, (iii) without duplication,
the undepreciated book value of (a) all Real Properties owned or in operation by
any Consolidated Entity for less than four full fiscal quarters as of such date,
(b) all unimproved land owned by any Consolidated Entity as of such date, and
(c) all Development Properties owned by any Consolidated Entity as of such date,
(iv) the amount, determined in accordance with GAAP, of notes receivable owing
pursuant to any Mezzanine Loan Documentation or Note Receivable Documentation as
of such date; provided that the value of such notes receivable shall not exceed
25% of Total Asset Value, and (v) the Unconsolidated Allocation Percentage of
any of the items described above in this definition that are attributable to any
Unconsolidated Entity as of such date. Notwithstanding the foregoing, if
Borrower has obtained an appraisal acceptable to Administrative Agent of any
Real Property within 12 months of any date of determination, Borrower may use
the appraised value in such Appraisal instead of the Capitalized Value for the
purposes of calculating “Total Asset Value”.


“Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment and, so long as the Term Loan Maturity Date has not yet occurred, the
Total Term Loan Commitment. As of the Closing Date, the Total Credit Facility
Amount is $82,000,000. After the Term Loan Maturity Date, the Total Credit
Facility Amount will be $50,000,000.
“Total Leverage Ratio” means the ratio of (i) Consolidated Total Debt to
(ii) Total Asset Value.
“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to Section 2.10(b) hereof. As of
the Closing Date, the amount of the Total Revolving Commitment is $50,000,000.
“Total Term Loan Commitment” means the sum of the Term Commitments of the
Lenders. As of the Closing Date, the amount of the Total Term Loan Commitment is
$32,000,000.
“Trail Creek” means Trail Creek Apartments, LLC, a Delaware limited liability
company.

31    

--------------------------------------------------------------------------------



“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurodollar Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.
“Unconsolidated Allocation Percentage” means, as of any date of determination
with respect to any Unconsolidated Entity, the aggregate percentage ownership
interest of the Consolidated Entities in such Unconsolidated Entity as of such
date.
“Unconsolidated Entity” means, with respect to any Person, any other Person in
whom such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unfunded Benefit Liabilities” of any Plan means the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“United States” and “U.S.” each means United States of America.
“Unused Fee” has the meaning provided in Section 2.09(a).
“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.
“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.
“U.S. Borrower” means any Borrower that is a U.S. Person.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.03(g)(ii)(B)(iii).


“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Woodstock Crossing” means Woodstock Crossing Center, LLC, a Delaware limited
liability company.

32    

--------------------------------------------------------------------------------



Section 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”
Section 1.03    Accounting Terms. Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that if the PAC
REIT notifies the Administrative Agent and the Lenders that it wishes to amend
any covenant in Article VII to eliminate the effect of any change in GAAP that
occurs after the Closing Date on the operation of such covenant (or if the
Administrative Agent notifies the PAC REIT that the Required Lenders wish to
amend Article VII for such purpose), then compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the PAC REIT, the Borrower, the
Administrative Agent and the Required Lenders; the PAC REIT, the Borrower, the
Administrative Agent and the Lenders agreeing to enter into negotiations to
amend any such covenant immediately upon receipt from any party entitled to send
such notice. Notwithstanding the foregoing, all financial statements delivered
hereunder shall be prepared, and all financial covenants contained herein shall
be calculated, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value
thereof.
Section 1.04    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Sections, Schedules and Exhibits shall be construed to
refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.
ARTICLE II.
THE TERMS OF THE CREDIT FACILITY
Section 2.01    Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent and the Lenders agree to
establish the Credit Facility for the benefit of the Borrower; provided,
however, that at no time will (i) the Aggregate Credit Facility Exposure exceed
the Total Credit Facility Amount, or (ii) the Credit Facility Exposure of any
Lender exceed the aggregate amount of such Lender’s Commitment.
Section 2.02    Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally, and not jointly, agrees, on the terms and
conditions set forth in this Agreement, to make a Revolving Loan or Revolving
Loans to the Borrower from time to time pursuant to such Lender’s Revolving

33    

--------------------------------------------------------------------------------



Commitment, which Revolving Loans: (i) may, except as set forth herein, at the
option of the Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Revolving Loans made as part of the
same Revolving Borrowing shall consist of Revolving Loans of the same Type; (ii)
may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; and (iii) shall not be made if, after giving effect to any such
Revolving Loan, (A) the Revolving Facility Exposure of any Lender would exceed
such Lender’s Revolving Commitment, or (B) the Aggregate Revolving Facility
Exposure would exceed the Total Revolving Commitment. The Revolving Loans to be
made by each Lender will be made by such Lender on a pro rata basis based upon
such Lender’s Revolving Facility Percentage of each Revolving Borrowing, in each
case in accordance with Section 2.05 hereof.
Section 2.03    Term Loans.
(a)    Term Loans. Each Lender that has a Term Commitment severally, and not
jointly, agrees, on the terms and conditions set forth in this Agreement, to
make a Term Loan to the Borrower pursuant to such Lender’s Term Commitment,
which Term Loans: (i) can only be incurred as set forth in Section 2.03(b)
below; (ii) once prepaid or repaid, may not be reborrowed; (iii) may, except as
set forth herein, at the option of the Borrower, be incurred and maintained as,
or Converted into, Term Loans that are Base Rate Loans or Eurodollar Loans, in
each case denominated in Dollars, provided that all Term Loans made as part of
the same Term Borrowing shall consist of Term Loans of the same Type; (iv) shall
be repaid in accordance with Section 2.11(b); and (v) shall not exceed (A) for
any Lender at the time of incurrence thereof the aggregate principal amount of
such Lender’s Term Commitment, if any, and (B) for all the Lenders at the time
of incurrence thereof the Total Term Loan Commitment. The Term Loans to be made
by each Lender will be made by such Lender in the aggregate amount of its Term
Commitment in accordance with Section 2.05 hereof.
(b)    Borrowing. On the Closing Date, Borrower may make a Term Borrowing in an
amount not to exceed Thirty-Two Million Dollars ($32,000,000) to partially
finance the acquisition of the Avenues at Cypress and the Avenues at Northpointe
in Houston, Texas. The Borrower shall deliver to Administrative Agent the loan
documents from such acquisitions or other evidence reasonably acceptable to
Administrative Agent that such acquisitions have closed within two Business Days
of the Closing Date. If the Borrower does not deliver to Administrative Agent
such loan documents or other evidence reasonably acceptable to Administrative
Agent within two Business Days of the Closing Date, the Term Loan shall become
immediately due and payable. In the event a portion, but not all, of the Term
Loan is funded on the Closing Date, the Term Commitment shall be reduced on a
dollar-for-dollar basis by the unfunded amount.
Section 2.04    Notice of Borrowing.
(a)    Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Borrower to the Administrative Agent at its Notice Office not
later than (i) in the case of each Borrowing of a Eurodollar Loan, 11:00 A.M.
(local time at its Notice Office) at least three Business Days’ prior to the
date of such Borrowing, and (ii) in the case of each Borrowing of a Base Rate
Loan, prior to 11:00 A.M. (local time at its Notice Office) on the proposed date
of such Borrowing.
(b)    Notice of Borrowing. Each request for a Borrowing (other than a
Continuation or Conversion) shall be made by an Authorized Officer of the
Borrower by delivering written notice of such request substantially in the form
of Exhibit B-1 hereto (each such notice, a “Notice of Borrowing”) or by
telephone (to be confirmed immediately in writing by delivery by an Authorized
Officer of the Borrower of

34    

--------------------------------------------------------------------------------



a Notice of Borrowing), and in any event each such request shall be irrevocable
and shall specify (i) the aggregate principal amount of the Loans to be made
pursuant to such Borrowing, (ii) the date of the Borrowing (which shall be a
Business Day), (iii) the Type of Loans such Borrowing will consist of, (iv) if
applicable, the initial Interest Period, and (v) the intended use of proceeds of
such Borrowing consistent with the uses specified in Section 5.06 hereof.
Without in any way limiting the obligation of the Borrower to confirm in writing
any telephonic notice permitted to be given hereunder, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower entitled to give
telephonic notices under this Agreement on behalf of the Borrower. In each such
case, the Administrative Agent’s record of the terms of such telephonic notice
shall be conclusive absent manifest error.
(c)    Minimum Borrowing Amount. The aggregate principal amount of each
Borrowing by the Borrower shall not be less than the Minimum Borrowing Amount.
(d)    Maximum Borrowings. More than one Borrowing may be incurred by the
Borrower on any day; provided, however, that (i) if there are two or more
Borrowings on a single day (other than with respect to a Term Borrowing made on
the Closing Date, if any) by the Borrower that consist of Eurodollar Loans, each
such Borrowing shall have a different initial Interest Period, and (ii) at no
time shall there be more than four (4) Borrowings of Eurodollar Loans
outstanding hereunder.
Section 2.05    Funding Obligations; Disbursement of Funds.
(a)    Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans are several and not
joint obligations. No Lender shall be responsible for any default by any other
Lender in its obligation to make Loans or fund any participation hereunder and
each Lender shall be obligated to make the Loans provided to be made by it and
fund its participations required to be funded by it hereunder, regardless of the
failure of any other Lender to fulfill any of its Commitments hereunder. Nothing
herein and no subsequent termination of the Commitments pursuant to Section 2.10
shall be deemed to relieve any Lender from its obligation to fulfill its
commitments hereunder and in existence from time to time or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder.
(b)    Borrowings Pro Rata. All Loans hereunder shall be made as follows: (i)
all Revolving Loans made by each Lender shall be made on a pro rata basis based
upon each Lender’s Revolving Facility Percentage of the amount of such Revolving
Borrowing on the date the applicable Revolving Borrowing is to be made, and (ii)
all Term Loans shall be made by the Lenders having Term Commitments pro rata on
the basis of their respective Term Commitments.
(c)    Notice to Lenders. The Administrative Agent shall promptly give each
Lender, as applicable, written notice (or telephonic notice promptly confirmed
in writing) of each proposed Borrowing, or Conversion or Continuation thereof,
and of such Lender’s proportionate share thereof and of the other matters
covered by the Notice of Borrowing or Notice of Continuation or Conversion
relating thereto.
(d)    Funding of Loans. No later than 2:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds and the Administrative Agent promptly will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of the amounts
so made available in the type of funds received.

35    

--------------------------------------------------------------------------------



(e)    Advance Funding. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made the same available to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then applicable rate of interest, calculated in accordance with Section 2.07,
for the respective Loans (but without any requirement to pay any amounts in
respect thereof pursuant to Section 3.02).
Section 2.06    Evidence of Obligations.
(a)    Loan Accounts of Lenders. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Obligations of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
(b)    Loan Accounts of Administrative Agent; Lender Register. The
Administrative Agent shall maintain accounts in which it shall record: (i) the
amount of each Loan and Borrowing made hereunder, the Type thereof, the currency
in which such Loan is denominated, the Interest Period and applicable interest
rate; (ii) the amount of any principal due and payable or to become due and
payable from the Borrower to each Lender hereunder; (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof; and (iv) the other details relating to the
Loans and other Obligations. In addition, the Administrative Agent shall
maintain a register (the “Lender Register”) on or in which it will record the
names and addresses of the Lenders, and the Commitments from time to time of
each of the Lenders. The Administrative Agent will make the Lender Register
available to any Lender or the Borrower upon its request.
(c)    Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.06(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.
(d)    Notes. Upon request of any Lender, the Borrower will execute and deliver
to such Lender (i) a Revolving Facility Note with blanks appropriately completed
in conformity herewith to evidence the Borrower’s obligation to pay the
principal of, and interest on, the Revolving Loans made to it by such Lender,
and (ii) a Term Note with blanks appropriately completed in conformity herewith
to evidence its obligation to pay the principal of, and interest on, the Term
Loan made to it by such Lender; provided, however, that

36    

--------------------------------------------------------------------------------



the decision of any Lender to not request a Note shall in no way detract from
the Borrower’s obligation to repay the Loans and other amounts owing by the
Borrower to such Lender.
Section 2.07    Interest; Default Rate.
(a)    Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable Revolving
Loan Margin and (ii) during such periods as such Revolving Loan is a Eurodollar
Loan, the relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the
applicable Interest Period plus the Applicable Revolving Loan Margin.
(b)    Interest on Term Loans. The outstanding principal amount of each Term
Loan made by each Lender shall bear interest at a fluctuating rate per annum
that shall at all times be equal to (i) during such periods as such Term Loan is
a Base Rate Loan, the Base Rate plus the Applicable Term Loan Margin in effect
from time to time, and (ii) during such periods as such Term Loan is a
Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such Eurodollar Loan
for the applicable Interest Period plus the Applicable Term Loan Margin in
effect from time to time.
(c)    Default Interest. Notwithstanding the above provisions, if an Event of
Default has occurred and is continuing, upon written notice by the
Administrative Agent (which notice the Administrative Agent may give in its
discretion and shall give at the direction of the Required Lenders), the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, all overdue interest in respect of each Loan and all fees or
other amounts owed hereunder, shall thereafter bear interest (including post
petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand, at a rate per annum equal to the
Default Rate. In addition, if any amount (other than amounts as to which the
foregoing sentence is applicable) payable by the Borrower under the Loan
Documents is not paid when due, upon written notice by the Administrative Agent
(which notice the Administrative Agent may give in its discretion and shall give
at the direction of the Required Lenders), such amount shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate.
(d)    Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrower: (i) in respect of each
Base Rate Loan, monthly in arrears on the first Business Day of each calendar
month; (ii) in respect of each Eurodollar Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on the dates that are successively three months after the
commencement of such Interest Period; and (iii) in respect of all Loans, on any
repayment, prepayment or Conversion (on the amount repaid, prepaid or
Converted), at maturity (whether by acceleration or otherwise), and, after such
maturity.
(e)    Computations of Interest. All computations of interest on Eurodollar Rate
Loans hereunder shall be made on the actual number of days elapsed over a year
of 360 days. All computations of interest on Base Rate Loans hereunder shall be
made on the actual number of days elapsed over a year of 365 or 366 days, as
applicable.
(f)    Information as to Interest Rates. The Administrative Agent, upon
determining the interest rate for any Borrowing, shall promptly notify the
Borrower and the Lenders thereof. Any such determination by the Administrative
Agent shall be conclusive and binding absent manifest error.

37    

--------------------------------------------------------------------------------



Section 2.08    Conversion and Continuation of Loans.
(a)    Conversion and Continuation of Revolving Loans. The Borrower shall have
the right, subject to the terms and conditions of this Agreement, to (i) Convert
all or a portion of the outstanding principal amount of Loans of one Type made
to it into a Borrowing or Borrowings of another Type of Loans that can be made
to it pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar
Loans at the end of the applicable Interest Period as a new Borrowing of
Eurodollar Loans with a new Interest Period; provided, however, that any
Conversion of Eurodollar Loans into Base Rate Loans shall be made on, and only
on, the last day of an Interest Period for such Eurodollar Loans.
(b)    Notice of Continuation and Conversion. Each Continuation or Conversion of
a Loan shall be made upon notice in the form provided for below provided by the
Borrower to the Administrative Agent at its Notice Office not later than (i) in
the case of each Continuation of or Conversion into a Eurodollar Loan, prior to
11:00 A.M. (local time at its Notice Office) at least three Business Days’ prior
to the date of such Continuation or Conversion, and (ii) in the case of each
Conversion to a Base Rate Loan, prior to 11:00 A.M. (local time at its Notice
Office) on the proposed date of such Conversion. Each such request shall be made
by an Authorized Officer of the Borrower delivering written notice of such
request substantially in the form of Exhibit B-2 hereto (each such notice, a
“Notice of Continuation or Conversion”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of the Borrower of a
Notice of Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.
Section 2.09    Fees.
(a)    Unused Fee. The Borrower agrees to pay to the Administrative Agent, for
the ratable benefit of each Lender based upon each such Lender’s Revolving
Facility Percentage, as consideration for the Revolving Commitments of the
Lenders, an unused fee (the “Unused Fee”) calculated on a daily basis as of the
end of each day during the calendar quarter equal to 0.35% multiplied by, as of
each date of determination, (a) the Total Revolving Commitment, minus (b) the
then outstanding principal amount of the Revolving Loans. The Unused Fee shall
be payable quarterly in arrears on the first (1st) day of each calendar quarter
for the immediately preceding calendar quarter or portion thereof, and on any
earlier date on which the Revolving Commitments shall terminate, with a final
payment on the Revolving Facility Termination Date.
(b)    Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, on the Closing Date and thereafter, for its own account, the fees set
forth in the Fee Letter.
(c)    Computations and Determination of Fees. All computations of Unused Fees
and other Fees hereunder shall be made on the actual number of days elapsed over
a year of 360 days.
Section 2.10    Termination and Reduction of Revolving Commitments.
(a)    Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date.

38    

--------------------------------------------------------------------------------



(b)    Voluntary Termination of the Total Revolving Commitment. Upon at least
three Business Days’ prior irrevocable written notice (or telephonic notice
confirmed in writing) to the Administrative Agent at its Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
the Borrower shall have the right to terminate in whole the Total Revolving
Commitment, provided that all outstanding Revolving Loans are contemporaneously
prepaid in accordance with Section 2.11.
(c)    Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment; provided, however, that (i) any such reduction shall
apply to proportionately (based on each Lender’s Revolving Facility Percentage)
and permanently reduce the Revolving Commitment of each Lender, (ii) no such
reduction shall be permitted if the Borrower would be required to make a
mandatory prepayment of Loans pursuant to Section 2.11(c)(ii), and (iii) any
partial reduction shall be in the amount of at least $1,000,000 (or, if greater,
in integral multiples of $500,000).
Section 2.11    Voluntary and Mandatory Prepayments of Loans.
(a)    Voluntary Prepayments. The Borrower shall have the right to prepay any of
the Loans owing by it, in whole or in part, without premium or penalty, except
as specified in subparts (d) and (e) below, from time to time. The Borrower
shall give the Administrative Agent at the Notice Office written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) of its intent to prepay the Loans, the
amount of such prepayment and (in the case of Eurodollar Loans) the specific
Borrowing(s) pursuant to which the prepayment is to be made, which notice shall
be received by the Administrative Agent by (y) 11:00 A.M. (local time at the
Notice Office) three Business Days prior to the date of such prepayment, in the
case of any prepayment of Eurodollar Loans, or (z) 11:00 A.M. (local time at the
Notice Office) one Business Day prior to the date of such prepayment, in the
case of any prepayment of Base Rate Loans, and which notice shall promptly be
transmitted by the Administrative Agent to each of the affected Lenders,
provided that:
(i)    each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $100,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $100,000,
and (B) in the case of any prepayment of a Base Rate Loan, $500,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $100,000;
(ii)    no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; and
(iii)    in the case of any prepayment of the Term Loan, such prepayment shall
be applied to the Scheduled Repayments in respect of the Term Loan.
(b)    Scheduled Repayments of Term Loans. Borrower shall repay the principal
amount of the Term Loans in accordance with the amortization schedule below,
except that the payment due on the Term Loan Maturity Date shall in any event be
in the amount of the entire remaining principal amount of the outstanding Term
Loans (each such repayment, as the same may be reduced by reason of the
application of prepayments pursuant to Sections 2.11(a) and 2.11(c), a
“Scheduled Repayment”):

39    

--------------------------------------------------------------------------------



Date
Minimum Cumulative Paydown
Prior to exercising the First Extension Option in accordance with Section 2.14
$12,000,000
Prior to exercising the Second Extension Option in accordance with Section 2.15
$22,000,000
Second Extended Term Loan Maturity Date
$32,000,000



(c)    Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.11(a) above), in
accordance with the following provisions:
(i)    Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.
(ii)    Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Aggregate Credit Facility Exposure exceeds
the Total Credit Facility Amount, (B) the Revolving Facility Exposure of any
Lender exceeds such Lender’s Revolving Commitment, or (C) the Aggregate
Revolving Facility Exposure exceeds the Total Revolving Commitment, then, in the
case of each of the foregoing, the Borrower shall, on such day, prepay on such
date the principal amount of Loans in an aggregate amount at least equal to such
excess.
(iii)    Certain Proceeds of Repayment of Loans. Not later than the Business Day
following the date of the receipt by any Credit Party or any of its Subsidiaries
of cash constituting the payment of principal of any note receivable owing
pursuant to any Mezzanine Loan Documentation or Note Receivable Documentation
(other than the Oxford Properties Note), the Borrower will make a prepayment of
the Loans in an amount equal to 100% of such cash receipts accordance with
Section 2.11(d) below.
(iv)    Certain Proceeds of Asset Sales. Not later than the Business Day
following the date of the receipt by any Credit Party or any of its Subsidiaries
of the Cash Proceeds from any Asset Sale occurring after the Closing Date, an
amount equal to 100% of the Net Cash Proceeds received from such Asset Sale
shall be applied as a mandatory prepayment of the Loans in accordance with
Section 2.11(d) below.
(v)    Certain Proceeds of Equity Sales. As soon as is possible without the
incurrence of fees pursuant to Section 3.02 hereof, but in any event not later
than five (5) Business Days following the last day of each calendar month (each
a “Monthly Prepayment Date”), cash proceeds (net of underwriting discounts and
commissions, placement agent fees and other customary fees and costs associated
therewith) received by any Credit Party or any of its Subsidiaries after the
Closing Date from any sale or issuance by the PAC REIT or any of its
Subsidiaries of its own equity securities, as the case may be (other than (A)
any sale or issuance to management, employees (or key employees) or directors
pursuant to stock option or similar plans approved by the Board of Directors for
the benefit of management, employees (or key employees) or directors generally
or (B) the issuance or sale of any Equity Interests by any Subsidiary of the PAC
REIT to the PAC REIT or any other

40    

--------------------------------------------------------------------------------



Subsidiary of the PAC REIT), shall be used by the Borrower to make a prepayment
of the Loans in an amount equal to 100% of such net proceeds in accordance with
Section 2.11(d) below. Upon receipt of thereof by the applicable Credit Party or
Subsidiary and during the period from such receipt until the next occurring
Monthly Prepayment Date, such cash proceeds shall be deposited into and
maintained in a deposit account of the Borrower maintained with KeyBank National
Association, which shall constitute part of the Collateral under the Security
Documents and may be applied as provided in Section 8.03 if an Event of Default
occurs and is continuing.
(vi)    Certain Proceeds of Indebtedness. Not later than the Business Day
following the date of the receipt by any Credit Party or any of its Subsidiaries
of the cash proceeds (net of underwriting discounts and commissions, placement
agent fees and other customary fees and costs associated therewith) from any
sale or issuance of any Indebtedness (including, without limitation, the PAA
Facility and any refinancing of Indebtedness of any Real Estate Subsidiary
permitted pursuant to Section 7.04(f), but excluding Indebtedness incurred
pursuant to each other provision of Section 7.04 after the Closing Date), the
Borrower will make a prepayment of the Loans in an amount equal to 100% of such
Net Cash Proceeds in accordance with Section 2.11(d) below.
(vii)    Certain Proceeds of an Event of Loss. If during any fiscal year of the
Borrower, any Credit Party or any of its Subsidiaries has received cumulative
aggregate Cash Proceeds during such fiscal year from one or more Events of Loss
of at least $100,000, not later than the Business Day following the date of
receipt of any Net Cash Proceeds in excess of such amount, the Borrower will
make a prepayment of the Loans with an amount equal to 100% of the Net Cash
Proceeds then received in excess of such amount from any Event of Loss in
accordance with Section 2.11(d) below.
(d)    Applications of Prepayment Proceeds. Each prepayment made pursuant to
Section 2.11(c)(iii), (iv), (iv), (vi), or (vii) above shall be applied as a
prepayment of principal of the outstanding Term Loans, with such amounts being
applied to the Scheduled Repayments thereof, or the outstanding Revolving Loans,
each at the option of the Borrower.
(e)    Particular Loans to be Prepaid. With respect to each repayment or
prepayment of Loans made or required by this Section, the Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made;
provided, however, that (i) the Borrower shall first so designate all Loans that
are Base Rate Loans and Eurodollar Loans with Interest Periods ending on the
date of repayment or prepayment prior to designating any other Eurodollar Loans
for repayment or prepayment, and (ii) if the outstanding principal amount of
Eurodollar Loans made pursuant to a Borrowing is reduced below the applicable
Minimum Borrowing Amount as a result of any such repayment or prepayment, then
all the Loans outstanding pursuant to such Borrowing shall, in the case of
Eurodollar Loans, be Converted into Base Rate Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion with a view, but no obligation, to minimize breakage costs owing
under Article III.
(f)    Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.11 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.
Section 2.12    Method and Place of Payment.
(a)    Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under
Article X) under any Note or any other Loan Document shall be made without
setoff, counterclaim or other defense.

41    

--------------------------------------------------------------------------------



(b)    Application of Payments. Except as specifically set forth elsewhere in
this Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans shall be applied by the Administrative Agent on a pro rata basis
based upon each Lender’s Revolving Facility Percentage of the amount of such
prepayment, and (ii) all payments and prepayments of Term Loans shall be applied
by the Administrative Agent to reduce the principal amount of the Term Loans
made by each Lender with a Term Commitment, pro rata on the basis of their
respective Term Commitments.
(c)    Payment of Obligations. Except as specifically set forth elsewhere in
this Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and, except
as set forth in the next sentence, shall be made in Dollars.
(d)    Timing of Payments. Any payments under this Agreement that are made later
than 11:00 A.M. (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.
(e)    Distribution to Lenders. Upon the Administrative Agent’s receipt of
payments hereunder, the Administrative Agent shall immediately distribute to
each Lender, its ratable share, if any, of the amount of principal, interest,
and Fees received by it for the account of such Lender. Payments received by the
Administrative Agent in Dollars shall be delivered to the Lenders in Dollars in
immediately available funds; provided, however, that if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and Fees then due hereunder then, except as
specifically set forth elsewhere in this Agreement and subject to Section 8.03,
such funds shall be applied, first, towards payment of interest and Fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and Fees then due to such parties, and second, towards
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.
Section 2.13    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required

42    

--------------------------------------------------------------------------------



by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Credit Facilities. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.13(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any
Unused Fee for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).


(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments under the applicable
Credit Facility, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


Section 2.14    First Extension Option. Borrower shall have the right to extend
the Original Term Loan Maturity Date to the First Extended Term Loan Maturity
Date (the “First Extension Option”) upon satisfying each and every of the
following conditions:
(a)    Borrower shall have delivered written notice to Administrative Agent
requesting the extension not more than ninety (90) days or less than ten (10)
days prior to the Original Term Loan Maturity Date, which notice shall (A)
clearly and explicitly state that Borrower is exercising the option to extend
the Original Term Loan Maturity Date to the First Extended Term Loan Maturity
Date, (B) be delivered in the manner specified for delivery of notices pursuant
to the provisions of this Agreement to the notice parties for Administrative
Agent set forth herein (as said notice parties and addresses may have been
amended

43    

--------------------------------------------------------------------------------



pursuant to the provisions of this Agreement), (C) contain Borrower’s
certification that (x) there is no existing Default or Event of Default under
this Agreement or the other Loan Documents, and (y) contain a certification that
Borrower has no offsets, defenses or counterclaims with respect to the Credit
Facility, this Agreement or the other Loan Documents;
(b)    Borrower shall pay to Administrative Agent the extension fee set forth in
the Fee Letter, which extension fee shall be paid to Administrative Agent not
later than the Original Term Loan Maturity Date;
(c)    There is no existing Default or Event of Default as of the date of
delivery of the notice required in subsection (a) or as of the Original Term
Loan Maturity Date;
(d)    Borrower shall have made all amortization payments in accordance with
Section 2.11(b);
(e)    All the representations and warranties shall be true and correct in all
material respects as of the date of delivery of the notice required in
subsection (a) and the Original Term Loan Maturity Date, except to the extent
any such representation or warranty relates to a specific earlier date;
(f)    Borrower shall execute all amendments to the Loan Documents reasonably
required by Administrative Agent in connection with such extension; and
(g)    Borrower shall have reimbursed Administrative Agent for all costs and
expenses of Administrative Agent in connection with the exercise of such
extension option.
Section 2.15    Second Extension Option. Borrower shall have the right to extend
the First Extended Term Loan Maturity Date to the Second Extended Term Loan
Maturity Date (the “Second Extension Option”) upon satisfying each and every of
the following conditions:
(a)    Borrower shall have delivered written notice to Administrative Agent
requesting the extension not more than ninety (90) days or less than ten (10)
days prior to the First Extended Term Loan Maturity Date, which notice shall (A)
clearly and explicitly state that Borrower is exercising the option to extend
the First Extended Term Loan Maturity Date to the Second Extended Term Loan
Maturity Date, (B) be delivered in the manner specified for delivery of notices
pursuant to the provisions of this Agreement to the notice parties for
Administrative Agent set forth herein (as said notice parties and addresses may
have been amended pursuant to the provisions of this Agreement), (C) contain
Borrower’s certification that (x) there is no existing Default or Event of
Default under this Agreement or the other Loan Documents, and (y) contain a
certification that Borrower has no offsets, defenses or counterclaims with
respect to the Credit Facility, this Agreement or the other Loan Documents;

44    

--------------------------------------------------------------------------------



(b)    Borrower shall pay to Administrative Agent the extension fee set forth in
the Fee Letter, which extension fee shall be paid to Administrative Agent not
later than the First Extended Term Loan Maturity Date;
(c)    There is no existing Default or Event of Default as of the date of
delivery of the notice required in subsection (a) or as of the First Extended
Term Loan Maturity Date;
(d)    Borrower shall have made all amortization payments in accordance with
Section 2.11(b);
(e)    All the representations and warranties shall be true and correct in all
material respects as of the date of delivery of the notice required in
subsection (a) and the First Extended Term Loan Maturity Date, except to the
extent any such representation or warranty relates to a specific earlier date;
(f)    Borrower shall execute all amendments to the Loan Documents reasonably
required by Administrative Agent in connection with such extension; and
(g)    Borrower shall have reimbursed Administrative Agent for all costs and
expenses of Administrative Agent in connection with the exercise of such
extension option.
ARTICLE III.
INCREASED COSTS, ILLEGALITY AND TAXES
Section 3.01    Increased Costs, Illegality, etc.
(a)    In the event that (y) in the case of clause (i) below, the Administrative
Agent or (z) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):
(i)    on any date for determining the interest rate applicable to any
Eurodollar Loan for any Interest Period that, by reason of any changes arising
after the Closing Date, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in this Agreement for
such Eurodollar Loan; or
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable by it hereunder in an amount that such
Lender deems material with respect to any Eurodollar Loans (other than any
increased cost or reduction in the amount received or receivable resulting from
the imposition of or a change in the rate of any Connection Income Taxes)
because of (x) any Change in Law since the Closing Date (such as, for example,
but not limited to, a change in official reserve requirements, but, in all
events, excluding reserves already includable in the interest rate applicable to
such Eurodollar Loan pursuant to this Agreement) or (y) other circumstances
adversely affecting the London interbank market or the position of such Lender
in any such market; or
(iii)    at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any Change in
Law since the Closing Date, or would conflict with any thereof not having the
force of law but with which such Lender customarily complies, or has become
impracticable as a result of a contingency occurring after the Closing Date that
materially adversely affects the London interbank market;
then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (1) on or promptly following such date or time
and (2) within 10 Business Days of the date on which such

45    

--------------------------------------------------------------------------------



event no longer exists give notice (by telephone confirmed in writing) to the
Borrower and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, the affected Type of Eurodollar
Loans shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist, and any Notice of Borrowing
or Notice of Continuation or Conversion given by the Borrower with respect to
such Type of Eurodollar Loans that have not yet been incurred, Converted or
Continued shall be deemed rescinded by the Borrower or, in the case of a Notice
of Borrowing, shall, at the option of the Borrower, be deemed converted into a
Notice of Borrowing for Base Rate Loans to be made on the date of Borrowing
contained in such Notice of Borrowing, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lender, upon written demand therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts receivable hereunder (a written notice as to the additional amounts owed
to such Lender, showing the basis for the calculation thereof, which basis must
be reasonable, submitted to the Borrower by such Lender shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 3.01(b) as promptly as possible and, in any event, within
the time period required by law.
(b)    At any time that any Eurodollar Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Loan affected pursuant to Section 3.01(a)(iii) the Borrower shall)
either (i) if the affected Eurodollar Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 3.01(a)(ii) or (iii), cancel said Borrowing, or, in
the case of any Borrowing, convert the related Notice of Borrowing into one
requesting a Borrowing of Base Rate Loans or require the affected Lender to make
its requested Loan as a Base Rate Loan, or (ii) if the affected Eurodollar Loan
is then outstanding, upon at least one Business Day’s notice to the
Administrative Agent, require the affected Lender to Convert each such
Eurodollar Loan into a Base Rate Loan; provided, however, that if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section 3.01(b).
(c)    If any Lender shall have determined that after the Closing Date, any
Change in Law regarding capital adequacy by any Governmental Authority, central
bank or comparable agency charged by law with the interpretation or
administration thereof, or compliance by such Lender or its parent corporation
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank, or comparable agency, in
each case made subsequent to the Closing Date, has or would have the effect of
reducing by an amount reasonably deemed by such Lender to be material to the
rate of return on such Lender’s or its parent corporation’s capital or assets as
a consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent corporation could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent corporation’s policies with respect to
capital adequacy), then from time to time, within 15 days after demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or its
parent corporation for such reduction. Each Lender, upon determining in good
faith that any additional amounts will be payable pursuant to this Section
3.01(c), will give prompt written notice thereof to the Borrower, which notice
shall set forth, in reasonable detail, the basis of the calculation of such
additional amounts, which basis must be reasonable, although the failure to give
any such notice shall not release or diminish any of the Borrower’s obligations
to pay additional amounts pursuant to this Section 3.01(c) upon the subsequent
receipt of such notice.

46    

--------------------------------------------------------------------------------



Section 3.02    Breakage Compensation. The Borrower shall compensate each
Lender, upon its written request (which request shall set forth the detailed
basis for requesting and the method of calculating such compensation), for all
reasonable losses, costs, expenses and liabilities (including, without
limitation, any loss, cost, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans) which such Lender may sustain in connection with
any of the following: (i) if for any reason (other than a default by such Lender
or the Administrative Agent) a Borrowing of Eurodollar Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of Continuation or
Conversion (whether or not withdrawn by the Borrower or deemed withdrawn
pursuant to Section 3.01(a)); (ii) if any repayment, prepayment, Conversion or
Continuation of any Eurodollar Loan occurs on a date that is not the last day of
an Interest Period applicable thereto; (iii) if any prepayment of any of its
Eurodollar Loans is not made on any date specified in a notice of prepayment
given by the Borrower; (iv) as a result of an assignment by a Lender of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto pursuant to a request by the Borrower pursuant to Section 3.04(b); or
(v) as a consequence of (y) any other default by the Borrower to repay or prepay
any Eurodollar Loans when required by the terms of this Agreement or (z) an
election made pursuant to Section 3.04(b). The written request of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such request within 10 days after receipt thereof.
Section 3.03    Net Payments.
(a)     Defined Terms. For purposes of this Section 3.03, the term “applicable
law” includes FATCA.


(b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)     Payment of Other Taxes by the Borrower. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.


(d)     Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative

47    

--------------------------------------------------------------------------------



Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.


(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 3.03,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(g)     Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.03(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,


(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;


(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested

48    

--------------------------------------------------------------------------------



by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:


(i)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(ii)     executed originals of IRS Form W-8ECI;


(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or


(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
an applicable form of U.S. Tax Compliance Certificate, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide an applicable form of U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner;


(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the

49    

--------------------------------------------------------------------------------



Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i)     Survival. Each party’s obligations under this Section 3.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


Section 3.04    Change of Lending Office; Replacement of Lenders.
(f)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a)(ii) or (iii), 3.01(c), or 3.03 requiring the
payment of additional amounts to the Lender, such Lender will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another Applicable Lending Office for any Loans or
Commitments affected by such event; provided, however, that such designation is
made on such terms that such Lender and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
(g)    If (i) any Lender requests any compensation, reimbursement or other
payment under Section 3.01(a)(ii) or (iii), or 3.01(c) with respect to such
Lender, (ii) the Borrower is, or because of a matter in existence as of the date
that the Borrower is seeking to exercise its rights under this Section will be,
required

50    

--------------------------------------------------------------------------------



to pay any additional amount to any Lender or Governmental Authority pursuant to
Section 3.03, or (iii) or if any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.06(c)),
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided, however, that (1) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall be made the exercise of its Permitted Discretion and
shall not be unreasonably withheld or delayed, (2) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including any breakage compensation under Section 3.02 hereof), and (3) in the
case of any such assignment resulting from a claim for compensation,
reimbursement or other payments required to be made under Section 3.01(a)(ii) or
(iii), or Section 3.01(c) with respect to such Lender, or resulting from any
required payments to any Lender or Governmental Authority pursuant to Section
3.03, such assignment will result in a reduction in such compensation,
reimbursement or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
(h)    Nothing in this Section 3.04 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections 3.01
or 3.03.
ARTICLE IV.
CONDITIONS PRECEDENT
Section 4.01    Conditions Precedent at Closing Date. The obligation of the
Lenders to make Loans is subject to the satisfaction of each of the following
conditions on or prior to the Closing Date:
(i)    Credit Agreement. This Agreement shall have been executed by the
Borrower, the PAC REIT, the Administrative Agent, and each of the Lenders.
(ii)    Notes. The Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.
(iii)    Guaranty. The Guarantors shall have duly executed and delivered the
Second Amended and Restated Guaranty of Payment (the “Guaranty”), substantially
in the form attached hereto as Exhibit C-1.
(iv)    Hazardous Materials Indemnity. The Borrower and the PAC REIT shall have
duly executed and delivered the Hazardous Materials Indemnity.
(v)    Security Agreement. The Borrower and each Subsidiary Guarantor shall have
duly executed and delivered the Second Amended and Restated Pledge and Security
Agreement, substantially in the form attached hereto as Exhibit C-2 (the
“Security Agreement”), and such Credit Parties, as applicable, shall have
executed and delivered all of the following in connection therewith, each of
which shall be in form and substance satisfactory to the Administrative Agent:
(A) the Control Agreements required pursuant to the terms of the Security
Agreement, duly executed by the appropriate depositary institution, securities
intermediary or issuer as the case may be, (B) any Collateral Assignment
Agreements required pursuant to the terms of the Security Agreement, (C) a
Perfection Certificate, and (D) each other Security Document that is required by
this Agreement or the Security Agreement.

51    

--------------------------------------------------------------------------------



(vi)    Real Estate Matters. Each Credit Party shall have (A) executed and
delivered to the Administrative Agent an Environmental and Hazardous Material
Indemnity Agreement with respect to all Real Property, in form and substance
reasonably satisfactory to the Administrative Agent, and (B) provided to the
Administrative Agent (i) an updated title report issued by the Title Company
(and copies of all recorded documents listed as exceptions to title or otherwise
referred to in such title report) with respect to each Real Property owned by a
Credit Party or Subsidiary as of the Closing Date or which constitutes
collateral security for a Mezzanine Loan Investment as of the Closing Date, and
(ii) all such other real estate-related diligence items set forth on the closing
checklist provided by the Administrative Agent to the Borrower prior to the date
hereof; all of which shall be in form and substance reasonably satisfactory to
the Administrative Agent.
(vii)    Fees and Fee Letters. The Borrower shall have (A) executed and
delivered to the Administrative Agent the Administrative Agent Fee Letter and
shall have paid to the Administrative Agent, for its own account, the fees
required to be paid by it on the Closing Date, and (B) paid or caused to be paid
all reasonable fees and expenses of the Administrative Agent and of special
counsel to the Administrative Agent that have been invoiced on or prior to the
Closing Date in connection with the preparation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby.
(viii)    Corporate Resolutions and Approvals. The Administrative Agent shall
have received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Credit Party approving the Loan Documents to
which such Credit Party is or may become a party, and of all documents
evidencing other necessary corporate or other organizational action, as the case
may be, and governmental approvals, if any, with respect to the execution,
delivery and performance by such Credit Party of the Loan Documents to which it
is or may become a party and the expiration of all applicable waiting periods,
all of which documents to be in form and substance reasonably satisfactory to
the Administrative Agent.
(ix)    Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying the names and true signatures of the officers of such Credit Party
authorized to sign the Loan Documents to which such Credit Party is a party and
any other documents to which such Credit Party is a party that may be executed
and delivered in connection herewith.
(x)    Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Credit Parties, each of which opinion or
reliance letter, as applicable, shall be addressed to the Administrative Agent
and the Lenders and dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent.
(xi)    Recordation of Security Documents, Delivery of Collateral, Taxes, etc.
The Security Documents (or proper notices or UCC financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the rights, Liens and security interests of the parties thereto and their
respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance of the Obligations and the delivery of the Notes shall have been
paid in full.

52    

--------------------------------------------------------------------------------



(xii)    Evidence of Insurance. The Administrative Agent shall have received
certificates of insurance and other evidence reasonably satisfactory to it of
(1) compliance with the insurance requirements of this Agreement and the
Security Documents, and (2) adequate insurance covering each Real Estate
Subsidiary.
(xiii)    Search Reports. The Administrative Agent shall have received the
results of UCC and other search reports from one or more commercial search firms
acceptable to the Administrative Agent, listing all of the effective financing
statements filed against any Credit Party and each of their respective
Subsidiaries, together with copies of such financing statements.
(xiv)    Corporate Charter and Good Standing Certificates. The Administrative
Agent shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of each Credit Party
and each of its Subsidiaries and of the Advisor and any and all amendments and
restatements thereof, certified as of a recent date by the relevant Secretary of
State; (B) an original “long-form” good standing certificate or certificate of
existence from the Secretary of State of the state of incorporation, dated as of
a recent date, listing all charter documents affecting such Credit Party or such
Subsidiary or the Advisor, as applicable, and certifying as to the good standing
of such Credit Party or such Subsidiary or the Advisor, as applicable; and (C)
original certificates of good standing or foreign qualification from each other
jurisdiction in which each Credit Party and each of its Subsidiaries and the
Advisor is authorized or qualified to do business.
(xv)    Closing Certificate. The Administrative Agent shall have received a
Closing Certificate, dated the Closing Date, of an Authorized Officer, to the
effect that, at and as of the Closing Date, both before and after giving effect
to the initial Borrowings hereunder and the application of the proceeds thereof:
(i)  no Default or Event of Default has occurred or is continuing; (ii) all
representations and warranties of each Credit Party set forth in each Loan
Document to which any Credit Party is a party are true and correct, and (ii) on
a pro forma basis as of the Closing Date, the Credit Parties are compliance with
the financial covenants contained in Section 7.07 (together with a computation
of the financial covenants supporting same in detail satisfactory to the
Administrative Agent).
(xvi)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer of the PAC REIT.
(xvii)    Proceedings and Documents. All corporate and other proceedings and all
documents incidental to the transactions contemplated hereby shall be reasonably
satisfactory in substance and form to the Administrative Agent and the
Administrative Agent and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as the
Administrative Agent or its special counsel may reasonably request.
(xviii)    Payment of Outstanding Indebtedness, etc. The Administrative Agent
shall have received evidence that immediately after the making of the Loans on
the Closing Date, all Indebtedness not permitted by Section 7.04, together with
all interest, all payment premiums and all other amounts due and payable with
respect thereto, shall be paid in full from the proceeds of the initial Credit
Event, and the commitments in respect of such Indebtedness shall be permanently
terminated, and all Liens securing payment of any such Indebtedness shall be
released and the Administrative Agent shall have received all payoff and release
letters, Uniform Commercial Code

53    

--------------------------------------------------------------------------------



Form UCC‑3 termination statements or other instruments or agreements as may be
suitable or appropriate in connection with the release of any such Liens.
(xix)    Litigation. There shall not exist any litigation that could reasonably
be expected to cause a material adverse change, in the judgment of the
Administrative Agent, in or affecting the business, operations, property or
condition (financial or otherwise) of the Advisor, or of the Credit Parties and
their Subsidiaries taken as a whole.
(xx)    No Material Adverse Change. As of the Closing Date, no condition or
event shall have occurred since December 31, 2011 that has resulted in, or could
reasonably be expected to result in, a material adverse change, in the
reasonable judgment of the Administrative Agent, in or affecting the business,
operations, property or condition (financial or otherwise) of the Borrower, of
the PAC REIT, or of the PAC REIT and its Subsidiaries taken as a whole.
(xxi)    Mezzanine Loan Documents. The Administrative Agent shall have received
a copy of all of the Mezzanine Loan Documentation existing as of the Closing
Date, certified by an officer of the Borrower as being true, correct and
complete, and the applicable Credit Party shall have duly executed and delivered
each Collateral Assignment of Loan Documents in connection with all such
Mezzanine Loan Documentation.
(xxii)    Note Receivable Documents. The Administrative Agent shall have
received a copy of all of the Note Receivable Documentation existing as of the
Closing Date, certified by an officer of the Borrower as being true, correct and
complete, and the applicable Credit Party shall have duly executed and delivered
each Collateral Assignment of Loan Documents in connection with all such Note
Receivable Documentation.
(xxiii)    Property Senior Loan Documents. The Administrative Agent shall have
received a copy of all of the Property Senior Loan Documentation existing as of
the Closing Date, certified by an officer of the Borrower as being true, correct
and complete.
(xxiv)    Consents. The Administrative Agent shall have received evidence that
all boards of directors, governmental, equity holder and material third party
consents and approvals (including without limitation, but subject to the terms
of Section 6.17 hereof, any consents required under the terms of any Mezzanine
Loan Documentation or Property Senior Loan Documentation), in connection with
the entering into of this Agreement and the other Loan Documents have been
obtained.
(xxv)    Patriot Act. The Administrative Agent shall have received, at least
five Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.
(xxvi)    Management Subordination Agreement. The Administrative Agent shall
have received an executed copy of the Management Subordination Agreement.
(xxvii)    Ownership; Intercompany Debt. The Administrative Agent, in its sole
discretion, shall be satisfied with (i) the pro forma capital and ownership
structure and the equity holder arrangements of the Credit Parties, and (ii) the
amount, terms, conditions and holders of all intercompany indebtedness of the
PAC REIT and its Affiliates.

54    

--------------------------------------------------------------------------------



(xxviii)    Miscellaneous. The Credit Parties shall have provided to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
or the Lenders.
Section 4.02    Conditions Precedent to All Credit Events. The obligations of
the Lenders to make each Credit Event is subject, at the time thereof, to the
satisfaction of the following conditions:
(e)    Notice. The Administrative Agent shall have received, as applicable, (i)
a Notice of Borrowing meeting the requirements of Section 2.04(b) with respect
to any Borrowing (other than a Continuation or Conversion), or (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.08(b) with
respect to a Continuation or Conversion.
(f)    No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto, (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties of the Credit
Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.
The acceptance of the benefits of (i) the Credit Events on the Closing Date
shall constitute a representation and warranty by the Borrower to the
Administrative Agent and each of the Lenders that all of the applicable
conditions specified in Section 4.01 have been satisfied as of the times
referred to in such Section and (ii) each Credit Event thereafter shall
constitute a representation and warranty by the Borrower to the Administrative
Agent and each of the Lenders that all of the applicable conditions specified in
Section 4.02 have been satisfied as of the times referred to in such Section.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans provided for herein, each of the Borrower and
the PAC REIT makes the following representations and warranties to, and
agreements with, the Administrative Agent and the Lenders, all of which shall
survive the execution and delivery of this Agreement and each Credit Event:
Section 5.01    Corporate Status. Each Credit Party (i) is a duly organized or
formed and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing or in full force and effect under
the laws of the jurisdiction of its formation and has the corporate, partnership
or limited liability company power and authority, as applicable, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (ii) has duly qualified and is authorized to
do business in all jurisdictions where it is required to be so qualified or
authorized except where the failure to be so qualified would not have a Material
Adverse Effect.
Section 5.02    Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is party. Each Credit Party has duly executed and delivered each Loan
Document to which it is party and each Loan Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable

55    

--------------------------------------------------------------------------------



bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
Section 5.03    No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Credit Party or its properties and assets, except
in each case where such non-contravention could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (ii) will
conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the Security Documents) upon any of
the property or assets of such Credit Party pursuant to the terms of (A) any
Material Contract, or (B) any other promissory note, bond, debenture, indenture,
mortgage, deed of trust, credit or loan agreement, or any other agreement or
other instrument, to which such Credit Party is a party or by which it or any of
its property or assets are bound or to which it may be subject, except in each
case where such conflict could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, or (iii) will violate any
provision of the Organizational Documents of such Credit Party.
Section 5.04    Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except the filing and
recording of financing statements and other documents necessary in order to
perfect the Liens created by the Security Documents.
Section 5.05    Litigation. Except as set forth on Schedule 5.05, there are no
actions, suits or proceedings pending or, to the knowledge of the Borrower or
the PAC REIT, threatened with respect to any Credit Party or any of their
respective Subsidiaries or the Advisor or against any of their respective
properties.
Section 5.06    Use of Proceeds; Margin Regulations.
(d)    The proceeds of all Loans shall be utilized to (a) finance Capital
Expenditures, Acquisitions and Mezzanine Loan Investments, and with the consent
of the Administrative Agent in the exercise of its Permitted Discretion, for the
making of Cash Dividends, and (b) provide working capital and funds for other
general corporate purposes, in each case, not inconsistent with the terms of
this Agreement.
(e)    No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Credit Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Borrower or of the Borrower and
its consolidated Subsidiaries that are subject to any “arrangement” (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.
Section 5.07    Financial Statements.
(d)    The Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of: (i) the audited consolidated balance sheets of
the PAC REIT and its consolidated Subsidiaries for the fiscal year ended
December 31, 2013 and the related audited consolidated statements of

56    

--------------------------------------------------------------------------------



income, shareholders’ equity, and cash flows of the PAC REIT and its
consolidated Subsidiaries for the fiscal year of the PAC REIT then ended,
accompanied by the report thereon of PricewaterhouseCoopers LLC; and (ii) the
interim consolidated balance sheet, and the related statements of income and of
cash flows, of the PAC REIT and its Subsidiaries for the fiscal quarters ending
June 30, 2014 and September 30, 2014. All such financial statements have been
prepared in accordance with GAAP, consistently applied (except as stated
therein), and fairly present in all material respect the financial position of
the PAC REIT and its Subsidiaries as of the respective dates indicated and the
consolidated results of their operations and cash flows for the respective
periods indicated, subject in the case of any such financial statements that are
unaudited, to normal audit adjustments. The PAC REIT and its Subsidiaries did
not have, as of the date of the latest financial statements referred to above,
and will not have as of the Closing Date after giving effect to the incurrence
of Loans hereunder, any material or significant contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the foregoing financial statements or the notes thereto
in accordance with GAAP and that in any such case is material in relation to the
business, operations, properties, assets, financial or other condition or
prospects of the PAC REIT and its Subsidiaries.
(e)    The financial projections of the PAC REIT and its Subsidiaries for the
fiscal years 2012 through 2013 prepared by the PAC REIT and delivered to the
Administrative Agent and the Lenders (the “Financial Projections”) were prepared
on behalf of the Borrower in good faith after taking into account historical
levels of business activity of the PAC REIT and its Subsidiaries, known trends,
including general economic trends, and all other information, assumptions and
estimates considered by management of the PAC REIT and its Subsidiaries to be
pertinent thereto; provided, however, that no representation or warranty is made
as to the impact of future general economic conditions or as to whether the PAC
REIT’s projected consolidated results as set forth in the Financial Projections
will actually be realized, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results for the periods covered by the Financial Projections may differ
materially from the Financial Projections. No facts are known to the Borrower or
the PAC REIT as of the Closing Date which, if reflected in the Financial
Projections, would result in a Material Adverse Effect.
Section 5.08    Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders under the Loan
Documents. The Borrower now has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is now solvent and able to pay its debts as they mature, and the Borrower
owns property having a value, both at fair valuation and at present fair salable
value, greater than the amount required to pay the Borrower’s debts; and the
Borrower is not entering into the Loan Documents with the intent to hinder,
delay or defraud its creditors. The Credit Parties, taken as a whole, now have
capital sufficient to carry on their business and transactions and all business
and transactions in which they are about to engage and are now solvent and able
to pay their debts as they mature, and the Credit Parties, taken as a whole, own
property having a value, both at fair valuation and at present fair salable
value, greater than the amount required to pay the Credit Parties’ debts; and
the Credit Parties are not entering into the Loan Documents with the intent to
hinder, delay or defraud their creditors. For purposes of this Section 5.08,
“debt” means any liability on a claim, and “claim” means (y) right to payment
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured; or (z) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.

57    

--------------------------------------------------------------------------------



Section 5.09    No Material Adverse Change. Since December 31, 2011, there has
been no change in the condition, business, affairs or prospects of the PAC REIT,
of the Borrower, or of the PAC REIT and its Subsidiaries taken as a whole, or
their properties and assets considered as an entirety, except for changes none
of which, individually or in the aggregate, has had or could reasonably be
expected to have, a Material Adverse Effect.
Section 5.10    Tax Returns and Payments. Each Credit Party has filed all
federal income tax returns and all other material tax returns, domestic and
foreign, required to be filed by it and has paid all taxes and assessments
payable by it that have become due, other than those not yet delinquent and
except for those contested in good faith. Each Credit Party has established on
its books such charges, accruals and reserves in respect of taxes, assessments,
fees and other governmental charges for all fiscal periods as are required by
GAAP. No Credit Party knows of any proposed assessment for additional federal,
foreign or state taxes for any period, or of any basis therefor, which,
individually or in the aggregate, taking into account such charges, accruals and
reserves in respect thereof as the PAC REIT and its Subsidiaries have made,
could reasonably be expected to have a Material Adverse Effect.
Section 5.11    Title to Properties, etc. Each Credit Party and each of its
Subsidiaries has good and marketable title, in the case of Real Property, and
good title (or valid Leaseholds, in the case of any leased property), in the
case of all other property, to all of its properties and assets free and clear
of Liens other than Permitted Liens. The interests of the Credit Parties and
their Subsidiaries in the properties reflected in the most recent balance sheet
referred to in Section 5.07(a), taken as a whole, were sufficient, in the
judgment of the Credit Parties, as of the date of such balance sheet for
purposes of the ownership and operation of the businesses conducted by the
Credit Parties and their Subsidiaries. Schedule 5.11 sets forth a complete list
of Real Property owned and/or leased or subleased (as lessor or sublessor,
lessee or sublessee) by the Credit Parties and their Subsidiaries on the Closing
Date.
Section 5.12    Lawful Operations, etc. Each Credit Party and each of its
Subsidiaries: (i) holds all necessary foreign, federal, state, local and other
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business and own its properties; and (ii) is in full
compliance with all requirements imposed by law, regulation or rule, whether
foreign, federal, state or local, that are applicable to it, its operations, or
its properties and assets, including, without limitation, applicable
requirements of Environmental Laws, except in the cases of clause (i) and (ii)
above, for any failure to obtain and maintain in effect, or noncompliance that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
Section 5.13    Environmental Matters.
(a)    Each Credit Party and each of their Subsidiaries is in compliance with
all applicable Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of each
Credit Party and each of their Subsidiaries under any Environmental Law have
been secured and each Credit Party and each of their Subsidiaries is in
substantial compliance therewith, except for such licenses, permits,
registrations or approvals the failure to secure or to comply therewith is not
reasonably likely to have a Material Adverse Effect. No Credit Party nor any of
their Subsidiaries has received written notice, or otherwise knows, that it is
in any respect in noncompliance with, breach of or default under any applicable
writ, order, judgment, injunction, or decree to which such Credit Party or such
Subsidiary is a party or that would affect the ability of such Credit Party or
such Subsidiary to operate any Real Property and no event has occurred and is
continuing that, with the passage of time or the giving of notice or both, would
constitute noncompliance,

58    

--------------------------------------------------------------------------------



breach of or default thereunder, except in each such case, such noncompliance,
breaches or defaults as would not reasonably be expected to, in the aggregate,
have a Material Adverse Effect. There are no Environmental Claims pending or, to
the best knowledge of any Credit Party, threatened wherein an unfavorable
decision, ruling or finding would reasonably be expected to have a Material
Adverse Effect. There are no facts, circumstances, conditions or occurrences on
any Real Property now or at any time owned, leased or operated by the Credit
Parties or their Subsidiaries or on any property adjacent to any such Real
Property, that are known by the Credit Parties or as to which any Credit Party
or any such Subsidiary has received written notice, that could reasonably be
expected: (i) to form the basis of an Environmental Claim against any Credit
Party or any of their Subsidiaries or any Real Property of a Credit Party or any
of their Subsidiaries; or (ii) to cause such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.
(b)    Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of the Credit
Parties or any of their Subsidiaries or (ii) released on or about any such Real
Property, in each case where such occurrence or event is not in compliance with
or could give rise to liability under Environmental Laws and is reasonably
likely to have a Material Adverse Effect.
Section 5.14    Compliance with ERISA. Compliance by the Credit Parties with the
provisions hereof and Credit Events contemplated hereby will not involve any
prohibited transaction within the meaning of ERISA or Section 4975 of the Code.
The Credit Parties, their Subsidiaries and each ERISA Affiliate (i) has
fulfilled all obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan that is not a Multi-Employer Plan or a Multiple
Employer Plan, (ii) has satisfied all contribution obligations in respect of
each Multi-Employer Plan and each Multiple Employer Plan, (iii) is in compliance
in all material respects with all other applicable provisions of ERISA and the
Code with respect to each Plan, each Multi-Employer Plan and each Multiple
Employer Plan, and (iv) has not incurred any liability under Title IV of ERISA
to the PBGC with respect to any Plan, any Multi-Employer Plan, any Multiple
Employer Plan, or any trust established thereunder. No Plan or trust created
thereunder has been terminated, and there have been no Reportable Events, with
respect to any Plan or trust created thereunder or with respect to any
Multi-Employer Plan or Multiple Employer Plan, which termination or Reportable
Event will or could give rise to a material liability of the Credit Parties or
any ERISA Affiliate in respect thereof. No Credit Party nor any Subsidiary of a
Credit Party nor any ERISA Affiliate is at the date hereof, or has been at any
time within the five years preceding the date hereof, an employer required to
contribute to any Multi-Employer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in Section 4001 of ERISA) in any
Multi-Employer Plan or Multiple Employer Plan. No Credit Party nor any
Subsidiary of a Credit Party nor any ERISA Affiliate has any contingent
liability with respect to any post-retirement “welfare benefit plan” (as such
term is defined in ERISA) except as has been disclosed to the Administrative
Agent and the Lenders in writing.
Section 5.15    Intellectual Property, etc. Each Credit Party and each of its
Subsidiaries has obtained or has the right to use all patents, trademarks,
service marks, trade names, copyrights, licenses and other rights with respect
to the foregoing necessary for the present and planned future conduct of its
business, without any known conflict with the rights of others, except for such
patents, trademarks, service marks, trade names, copyrights, licenses and
rights, the loss of which, and such conflicts that, in any such case
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, Schedule 5.15 sets forth a
complete list of all material licenses, trade names and service marks and all
registered patents, trademarks and copyrights, in each case with respect to
Intellectual Property.

59    

--------------------------------------------------------------------------------



Section 5.16    Investment Company Act, etc. No Credit Party nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Federal Power Act, as amended or any applicable Federal or state public utility
law.
Section 5.17    Insurance. The Credit Parties and their Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03. Schedule 5.17 sets forth a
complete list of all insurance maintained by the Credit Parties on the Closing
Date. Within thirty (30) days of the Closing Date, Borrower shall deliver to
Administrative Agent a true, correct and complete schedule of all of the
insurance maintained by the Credit Parties and upon acceptance by Administrative
Agent of such revised schedule, Schedule 5.17 shall be deemed automatically
updated to reflect the addition of any new insurance listed on such schedule.
Section 5.18    Burdensome Contracts; Labor Relations. No Credit Party nor any
of its Subsidiaries (a) is subject to any burdensome contract, agreement,
corporate restriction, judgment, decree or order, (b) is a party to any labor
dispute affecting any bargaining unit or other group of employees generally, (c)
is subject to any strike, slowdown, workout or other concerted interruptions of
operations by employees of a Credit Party or any Subsidiary, whether or not
relating to any labor contracts, (d) is subject to any pending or, to the
knowledge of any Credit Party, threatened, unfair labor practice complaint,
before the National Labor Relations Board, (e) is subject to any pending or, to
the knowledge of any Credit Party, threatened grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, (f) is
subject to any pending or, to the knowledge of any Credit Party, threatened
significant strike, labor dispute, slowdown or stoppage, or (g) is, to the
knowledge of the Credit Parties, involved or subject to any union representation
organizing or certification matter with respect to the employees of the Credit
Parties or any of their Subsidiaries, except (with respect to any matter
specified in any of the above clauses) for such matters as, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries has suffered any
strikes, walkouts or work stoppages in the five years preceding the Closing
Date.
Section 5.19    Security Interests. Once executed and delivered, each of the
Security Documents creates, as security for the Obligations (as defined herein
or any corresponding term in any Security Documents), a valid and enforceable,
and upon making the filings and recordings referenced in the next sentence,
perfected security interest in and Lien on all of the Collateral subject thereto
from time to time, in favor of the Administrative Agent for the benefit of the
Secured Creditors, superior to and prior to the rights of all third persons and
subject to no other Liens, except that the Collateral under the Security
Documents may be subject to Permitted Liens. No filings or recordings are
required in order to perfect the security interests created under any Security
Document except for filings or recordings required in connection with any such
Security Document that shall have been made, or for which satisfactory
arrangements have been made, upon or prior to the execution and delivery
thereof. All recording, stamp, intangible or other similar taxes required to be
paid by any Person under applicable legal requirements or other laws applicable
to the property encumbered by the Security Documents in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement thereof have been paid.
Section 5.20    True and Complete Disclosure. The factual information (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of any Credit
Party to the Administrative Agent or any Lender for purposes of or in connection
with this Agreement or any transaction contemplated herein, other than the
Financial Projections (as to which representations are made only as provided in
Section 5.07(b)), is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of such

60    

--------------------------------------------------------------------------------



Person in writing to the Administrative Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not misleading at such
time in light of the circumstances under which such information was provided,
except that all information consisting of financial projections prepared by any
Credit Party or any Subsidiary is only represented herein as being based on good
faith estimates and assumptions believed by such persons to be reasonable at the
time made.
Section 5.21    Defaults. No Default or Event of Default exists as of the
Closing Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.
Section 5.22    Capitalization. As of the Closing Date, Schedule 5.22 sets forth
a true, complete and accurate description of the equity capital structure of the
PAC REIT and each of its Subsidiaries showing accurate ownership percentages of
the equityholders of record of each such Person (other than the PAC REIT) and
accompanied by a statement of authorized and issued Equity Interests for each
such Person. Except as set forth on Schedule 5.22, as of the Closing Date
(a) there are no preemptive rights, outstanding subscriptions, warrants or
options to purchase any Equity Interests of any Credit Party or any of its
Subsidiaries, (b) there are no obligations of any Credit Party or any of its
Subsidiaries to redeem or repurchase any of its Equity Interests and (c) there
is no agreement, arrangement or plan to which any Credit Party or any of its
Subsidiaries is a party or of which any Credit Party or any of its Subsidiaries
has knowledge that could directly or indirectly affect the capital structure of
any Credit Party or any of its Subsidiaries. The Equity Interests of each Credit
Party and each of its Subsidiaries described on Schedule 5.22 (i) are validly
issued and fully paid and non‑assessable (to the extent such concepts are
applicable to the respective Equity Interests) and (ii) are owned of record and
beneficially as set forth on Schedule 5.22, free and clear of all Liens (other
than Liens created under the Security Documents). No Subsidiary is organized
under laws other than the laws of the United States, any State thereof, or the
District of Columbia.
Section 5.23    Anti-Terrorism Law Compliance. No Credit Party nor any of its
Subsidiaries is subject to or in violation of any law, regulation, or list of
any government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Credit
Parties.
Section 5.24    Location of Bank Accounts. Schedule 5.24 sets forth a complete
and accurate list as of the Closing Date of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by each Credit Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).
Section 5.25    Material Contracts. Schedule 5.25 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date;
provided that with respect to Mezzanine Loan Subsidiaries that are not pledged
as Collateral for the Loans, Borrower shall only be required to list the
material Mezzanine Loan Documentation of such Mezzanine Loan Subsidiaries. As of
the Closing Date, all Material Contracts are in full force and effect (except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principals, regardless of whether enforcement is sought in equity or in law) and
no material defaults by a Credit Party currently exist thereunder (other than as
described in Schedule 5.25). Within ninety (90) days of the Closing Date,
Borrower shall deliver to Administrative Agent a true, correct and complete
schedule of all of the Material Contracts in effect and upon acceptance by
Administrative Agent of such revised

61    

--------------------------------------------------------------------------------



schedule, Schedule 5.25 shall be deemed automatically updated to reflect the
addition of any new Material Contracts. Borrower’s delivery of such revised
schedule shall be deemed to constitute a representation by Borrower that all
Material Contracts are in full force and effect (except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principals,
regardless of whether enforcement is sought in equity or in law) and no material
defaults by a Credit Party currently exist thereunder (other than as described
in Schedule 5.25).
Section 5.26    Affiliate Transactions. Except as set forth on Schedule 5.26, as
of the date of this Agreement, there are no existing or proposed agreements,
arrangements or transactions between any Credit Party and any of the officers,
members, managers, directors, stockholders, parents, other interest holders,
employees, or Affiliates (other than the Subsidiaries) of any Credit Party or
any members of their respective immediate families, and none of the foregoing
Persons are directly or indirectly indebted to or have any direct or indirect
ownership, partnership, or voting interest in any Affiliate of any Credit Party
or any Person with which any Credit Party has a business relationship or which
competes with any Credit Party.
Section 5.27    Common Enterprise. The successful operation and condition of
each of the Credit Parties is dependent on the continued successful performance
of the functions of the Credit Parties as a whole and the successful operation
of each of the Credit Parties is dependent on the successful performance and
operation of each other Credit Party. Each Credit Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) the successful operations of each of the other Credit Parties and (ii) the
credit extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Credit Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Credit Party is within its purpose,
will be of direct and indirect benefit to such Credit Party, and is in its best
interest.
Section 5.28    REIT Status. The PAC REIT qualifies as, and has elected to be
treated as, a REIT and is in compliance with all requirements and conditions
imposed under the Code to allow the PAC REIT to maintain its status as a REIT.
Section 5.29    Conduct of Business. No Credit Party or any of its Subsidiaries
conducts any business other than the ownership of Real Property or of the Equity
Interests of entities that own Real Property, the making of investments in Real
Property and investments secured by Equity Interests of entities that own Real
Property. None of the Credit Parties or any of their Subsidiaries have or will
have any employees.
ARTICLE VI.
AFFIRMATIVE COVENANTS
Each of the Borrower and the PAC REIT hereby covenants and agrees that on the
Closing Date and thereafter so long as this Agreement is in effect and until
such time as the Commitments have been terminated, no Notes remain outstanding
and the Loans, together with interest, Fees and all other Obligations incurred
hereunder and under the other Loan Documents, have been paid in full, as
follows:
Section 6.01    Reporting Requirements. The Borrower will furnish to the
Administrative Agent and each Lender:
(i)    Annual Financial Statements. Not later than five (5) days following the
date the PAC REIT files its annual Form 10-K with the SEC, but in any event
within 95 days after the close of each fiscal year of the PAC REIT, the audited
consolidated balance sheets of the PAC REIT and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated statements of
income, of stockholders’ equity and of cash flows for such fiscal year, in each
case setting forth comparative figures for the preceding fiscal

62    

--------------------------------------------------------------------------------



year, all in reasonable detail and accompanied by the opinion with respect to
such consolidated financial statements of independent public accountants of
recognized national standing selected by the PAC REIT, which opinion shall be
unqualified and shall (i) state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the PAC REIT and its consolidated subsidiaries as at the end of such fiscal year
and the consolidated results of their operations and cash flows for such fiscal
year in conformity with generally accepted accounting principles, or (ii)
contain such statements as are customarily included in unqualified reports of
independent accountants in conformity with the recommendations and requirements
of the American Institute of Certified Public Accountants (or any successor
organization, together with all management letters of such accountants addressed
to the PAC REIT or any other Credit Party.
(j)    Quarterly Financial Statements. Not later than five (5) days following
the date the PAC REIT files its Form 10-Q with the SEC for each of the first
three fiscal quarters of the PAC REIT, but in any event within 50 days after the
close of each of such first three quarterly accounting periods in each fiscal
year of the PAC REIT, the unaudited consolidated and consolidating balance
sheets of the PAC REIT and its consolidated Subsidiaries as at the end of such
quarterly period and the related unaudited consolidated and consolidating
statements of income and of cash flows for such quarterly period and/or for the
fiscal year to date, and setting forth, in the case of such unaudited
consolidated and consolidating statements of income and of cash flows,
comparative figures for the related periods in the prior fiscal year.
(k)    Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, (i) a
certificate (a “Compliance Certificate”), substantially in the form of Exhibit
E, signed by a Financial Officer of the PAC REIT to the effect that (A) no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof and the actions the Credit
Parties have taken or proposes to take with respect thereto, and (B) the
representations and warranties of the Credit Parties are true and correct in all
material respects, except to the extent that any relate to an earlier specified
date, in which case, such representations shall be true and correct in all
material respects as of the date made, which certificate shall set forth the
calculations required to establish compliance with the provisions of Section
7.07, and (ii) if, as a result of any change in accounting principles and
policies (or the application thereof) from those used in the preparation of the
historical financial statements of the PAC REIT, the consolidated financial
statements of the Credit Parties delivered pursuant to Sections 6.01(a) and (b)
will differ in any material respect from the consolidated financial statements
that would have been delivered pursuant to such subdivisions had no such change
in accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to the Administrative Agent.
(l)    Monthly Equity Raise Reports. Not later than five (5) days following the
last day of each calendar month, a report regarding the status of the sale to
the public of Equity Interests in the PAC REIT, and including, without
limitation, information as to amounts issued and sold, amounts received and
lists of selling agreements and brokers.
(m)    Budgets and Forecasts. Not later than 30 days prior to the commencement
of any fiscal year of the PAC REIT and its Subsidiaries, commencing with the
fiscal year ending December 31, 2012, a consolidated budget in reasonable detail
for each of the four fiscal quarters of such fiscal year, and (if and to the
extent prepared by management of the Borrower or any other Credit Party) for any
subsequent fiscal years, as customarily prepared by management for its internal
use, setting forth, with appropriate discussion,

63    

--------------------------------------------------------------------------------



the forecasted balance sheet, income statement, operating cash flows and Capital
Expenditures of the PAC REIT and its Subsidiaries for the period covered
thereby, and the principal assumptions upon which forecasts and budget are
based.
(n)    Notices. Promptly, and in any event within three Business Days, after any
Credit Party or any Subsidiary obtains knowledge thereof, notice of:
(i)    the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto;
(ii)    the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against any Credit
Party or any Subsidiary or the occurrence of any other event, if the same could
be reasonably likely to have a Material Adverse Effect;
(iii)    any significant adverse change in the Borrower’s or any Subsidiary’s
relationship with, or any significant event or circumstance that is in the
Borrower’s reasonable judgment likely to adversely affect the Borrower’s or any
Subsidiary’s relationship with, (A) any customer (or related group of customers)
representing more than 10% of the Borrower’s consolidated revenues during its
most recent fiscal year, or (B) any supplier that is material to the operations
of the PAC REIT and its Subsidiaries considered as an entirety;
(iv)    any written notice of default under, or other material written notice
delivered or received pursuant to or relating to, the terms of any of (A) the
Property Senior Loan Documentation, (B) the Mezzanine Loan Documentation, or (C)
the Note Receivable Documentation; or
(v)    any event that could reasonably be expected to have a Material Adverse
Effect.
(o)    ERISA. Promptly, and in any event within 10 days after any Credit Party
or any Subsidiary of a Credit Party or any ERISA Affiliate knows of the
occurrence of any ERISA Event, the Borrower will deliver to the Administrative
Agent and each of the Lenders a certificate of an Authorized Officer of the
Borrower setting forth the full details as to such occurrence and the action, if
any, that such Credit Party or such Subsidiary of such Credit Party or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given by such Credit Party or such Subsidiary of such
Credit Party or the ERISA Affiliate to or filed with the PBGC, a Plan
participant or the Plan administrator with respect thereto.
(p)    Environmental Matters. Promptly upon, and in any event within 10 Business
Days after, an officer of a Credit Party or any Subsidiary of a Credit Party
obtaining knowledge thereof, notice of one or more of the following
environmental matters to the extent any of the following could reasonably be
expected to have a Material Adverse Effect: (i) any pending or threatened
Environmental Claim against such Credit Party or any of its Subsidiaries or any
Real Property owned or operated by such Credit Party or any of its Subsidiaries
or which constitutes collateral security for any Mezzanine Loan Investment or
Note Receivable Investment; (ii) any condition or occurrence on or arising from
any Real Property owned or operated by such Credit Party or any of its
Subsidiaries or which constitutes collateral security for any Mezzanine Loan
Investment or Note Receivable Investment that (A) results in noncompliance by
such Credit Party or any of its Subsidiaries with any applicable Environmental
Law or (B) would reasonably be expected to form the basis of a Environmental
Claim against such Credit Party or any of its Subsidiaries or any such Real
Property; (iii) any condition or occurrence on any Real Property owned, leased
or operated by such

64    

--------------------------------------------------------------------------------



Credit Party or any of its Subsidiaries or which constitutes collateral security
for any Mezzanine Loan Investment or Note Receivable Investment that could
reasonably be expected to cause such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability by such Credit
Party or any of its Subsidiaries of such Real Property under any Environmental
Law; and (iv) the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Property owned,
leased or operated by such Credit Party or any of its Subsidiaries or which
constitutes collateral security for any Mezzanine Loan Investment or Note
Receivable Investment as required by any Environmental Law or any governmental
or other Global agency. All such notices shall describe in reasonable detail the
nature of the Environmental Claim, the Credit Party's or such Subsidiary’s
response thereto and the potential exposure in Dollars of the Credit Parties and
their Subsidiaries with respect thereto.
(q)    SEC Reports and Registration Statements. Promptly after transmission
thereof or other filing with the SEC, copies of all registration statements
(other than the exhibits thereto and any registration statement on Form S-8 or
its equivalent) and all annual, quarterly or current reports that any Credit
Party or any Subsidiary files with the SEC on Form 10-K, 10-Q or 8-K (or any
successor forms). Any such documents that are filed pursuant to and are
accessible through the SEC’s EDGAR system will be deemed to have been provided
to the Administrative Agent and each Lender.
(r)    Annual, Quarterly and Other Reports. Promptly after transmission thereof
to its stockholders, copies of all annual, quarterly and other reports and all
proxy statements that the PAC REIT or the Borrower furnishes to its stockholders
generally. Any such documents that are filed pursuant to and are accessible
through the SEC’s EDGAR system will be deemed to have been provided to the
Administrative Agent and each Lender.
(s)    Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by the
Credit Parties and/or any of their Subsidiaries that is submitted to such Credit
Party or Subsidiary, as applicable, by its independent accountants in connection
with any annual or interim audit made by them of the books of the PAC REIT or
any of its Subsidiaries.
(t)    Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in subpart (a) above, a certificate of
an Authorized Officer of the Borrower (i) setting forth any changes to the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the most recently
delivered or updated Perfection Certificate, (ii) outlining all material
insurance coverage maintained as of the date of such report by the Credit
Parties and all material insurance coverage planned to be maintained by the
Credit Parties in the immediately succeeding fiscal year, and (iii) certifying
that no Credit Party has taken any actions (and is not aware of any actions so
taken) to terminate any UCC financing statements or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests and Liens under the Security
Documents for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).
(u)    Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all written notices received or sent by any Credit Party
to or from the holders of any Material Indebtedness or any trustee with respect
thereto.

65    

--------------------------------------------------------------------------------



(v)    Proposed Amendments, etc. to Certain Agreements. No later than five (5)
Business Days prior to the effectiveness thereof, copies of substantially final
drafts of any proposed amendment, supplement, waiver or other modification with
respect to any Material Indebtedness Agreement, any of the Property Senior Loan
Documentation, any of the Mezzanine Loan Documentation, any of the Note
Receivable Documentation, or any other agreement or instrument subject to the
restrictions contained in Section 7.12.
(w)    Notice Regarding Material Contracts. Promptly, and in any event within
ten (10) Business Days (i) after any Material Contract of any Credit Party is
terminated or amended in a manner that could reasonably be expected to have a
Material Adverse Effect, or (ii) after any new Material Contract is entered
into, written notice of the same. For the avoidance of doubt, no notice will be
required in connection with the expiry of a Material Contract pursuant to its
terms.
(x)    Violation of Anti-Terrorism Laws. Promptly (i) if any Credit Party
obtains knowledge that any Credit Party or any Person that owns, directly or
indirectly, any Equity Interests of any Credit Party, or any other holder at any
time of any direct or indirect equitable, legal or beneficial interest therein
is the subject of any of the Anti-Terrorism Laws, such Credit Party will notify
the Administrative Agent and (ii) upon the request of the Administrative Agent
or any Lender (through the Administrative Agent), such Credit Party will provide
any information the Administrative Agent or such Lender believes is reasonably
necessary to be delivered to comply with the USA Patriot Act.
(y)    Other Information. Promptly upon the reasonable request therefor (and in
any events within 10 days of such request), such other information or documents
(financial or otherwise) relating to any Credit Party or any Subsidiary as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request from time to time.
Section 6.02    Books, Records and Inspections. Each Credit Party will, and will
cause each of its Subsidiaries to, (i) keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of such Credit Party or such Subsidiary, as the case
may be, in accordance with GAAP; and (ii) permit officers and designated
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of the properties or assets of such Credit Party and/or its
Subsidiaries in whomsoever’s possession (but only to the extent such Credit
Party or such Subsidiary, as applicable, has the right to do so to the extent in
the possession of another Person), to examine the books of account of such
Credit Party or such Subsidiary, as applicable, and make copies thereof and take
extracts therefrom, and to discuss the affairs, finances and accounts of such
Credit Party and/or such Subsidiary, as applicable, with, and be advised as to
the same by, its and their officers and independent accountants and independent
actuaries, if any, all at such reasonable times and intervals (and prior to the
occurrence of an Event of Default, at Administrative Agent and the Lenders’
cost) and to such reasonable extent as the Administrative Agent or any of the
Lenders (through the Administrative Agent) may request.
Section 6.03    Insurance.
(g)    Each Credit Party will, and will cause each of its Subsidiaries to, (i)
maintain insurance coverage by such insurers and in such forms and amounts and
against such risks as are generally consistent with the insurance coverage
maintained by the Credit Parties and their Subsidiaries as of the Closing Date,
and (ii) forthwith upon the Administrative Agent’s or any Lender’s written
request, furnish to the Administrative Agent or such Lender such information
about such insurance as the Administrative Agent or such Lender may from time to
time reasonably request, which information shall be prepared in form and detail
reasonably satisfactory to the Administrative Agent or such Lender and certified
by an Authorized Officer of the Borrower.

66    

--------------------------------------------------------------------------------



(h)    Each Credit Party will at all times keep its respective property that is
subject to the Lien of any Security Document insured in favor of the
Administrative Agent, for the benefit of the Secured Creditors and all policies
or certificates (or certified copies thereof) with respect to such insurance
(and any other insurance maintained by the Credit Parties) (i) shall be endorsed
to the Administrative Agent’s satisfaction for the benefit of the Administrative
Agent (including, without limitation, by naming the Administrative Agent as loss
payee (with respect to Collateral) or, to the extent permitted by applicable
law, as an additional insured), (ii) shall state that such insurance policies
shall not be canceled without 30 days’ prior written notice thereof (or 10 days’
prior written notice in the case of cancellation for the non-payment of
premiums) by the respective insurer to the Administrative Agent, (iii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Administrative Agent and the Lenders, and (iv)
shall in the case of any such certificates or endorsements in favor of the
Administrative Agent, be delivered to or deposited with the Administrative
Agent.
(i)    If any Credit Party shall fail to maintain any insurance in accordance
with this Section 6.03, or if any Credit Party shall fail to so endorse and
deliver or deposit all endorsements or certificates with respect thereto, the
Administrative Agent shall have the right (but shall be under no obligation) to
procure such insurance and the Borrower agrees to reimburse the Administrative
Agent on demand for all costs and expenses of procuring such insurance.
Section 6.04    Payment of Taxes and Claims. Each Credit Party will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of any Credit Party or any of their
respective Subsidiaries; provided, however, that no Credit Party nor any of
their respective Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings if (i) it has maintained adequate reserves with respect thereto in
accordance with GAAP and (ii) in the case of a tax or claim that has or may
become a Lien against any of the Collateral, such proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such tax or
claim. Without limiting the generality of the foregoing, each Credit Party will,
and will cause each of its Subsidiaries to, pay in full all of its wage
obligations in accordance with the Fair Labor Standards Act (29 U.S.C. Sections
206‑207), with respect to its employees subject thereto, and any comparable
provisions of applicable law.
Section 6.05    Corporate Franchises. Each Credit Party will do, and will cause
each of its Subsidiaries to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its corporate existence, rights and
authority, qualification, franchises, licenses and permits; provided, however,
that nothing in this Section 6.05 shall be deemed to prohibit any transaction
permitted by Section 7.02.
Section 6.06    Good Repair. Each Credit Party will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in
reasonably good repair, working order and condition, normal wear and tear
excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, in each case, to the extent and
in the manner customary for companies in similar businesses.
Section 6.07    Compliance with Statutes, etc. Each Credit Party will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its

67    

--------------------------------------------------------------------------------



property, other than those the noncompliance with which would not individually
or in the aggregate be reasonably expected to have a Material Adverse Effect.
Section 6.08    Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:
(f)    Each Credit Party will comply, and will cause each of its Subsidiaries to
comply, with all Environmental Laws applicable to the ownership, lease or use of
all Real Property now or hereafter owned, leased or operated by such Credit
Party or any of its Subsidiaries, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, except to the
extent that such compliance with Environmental Laws is being contested in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and the reasonably likely outcome in
such proceedings could not reasonably be expected to have a Material Adverse
Effect.
(g)    Each Credit Party will keep or cause to be kept, and will cause each of
its Subsidiaries to keep or cause to be kept, all such Real Property free and
clear of any Liens imposed pursuant to such Environmental Laws other than
Permitted Liens.
(h)    No Credit Party nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Credit Parties or any of their
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in compliance with applicable
Environmental Laws and in the ordinary course of business, except to the extent
that any noncompliance with Environmental Laws is being contested in good faith
and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and the reasonably likely outcome in
such proceedings could not reasonably be expected to have a Material Adverse
Effect.
(i)    If required to do so under any applicable order of any Governmental
Authority, each Credit Party will undertake, and cause each of its Subsidiaries
to undertake any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property owned, leased or
operated by the Credit Parties or any of its Subsidiaries in accordance with, in
all material respects, the requirements of all applicable Environmental Laws and
in accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that such Credit Party or such Subsidiary
contesting such order in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP, and the
reasonably likely outcome in such proceedings could not reasonably be expected
to have a Material Adverse Effect.
Section 6.09    Certain Subsidiaries to Join in Guaranty. In the event that at
any time after the Closing Date, any Credit Party acquires, creates or has any
Subsidiary that is not already a party to the Guaranty, such Credit Party will,
promptly, but in any event within 10 Business Days, cause such Subsidiary to
deliver to the Administrative Agent, in sufficient quantities for the Lenders,
(a) a Guaranty Supplement (as defined in the Guaranty), duly executed by such
Subsidiary, pursuant to which such Subsidiary joins in the Guaranty as a
guarantor thereunder, (b) resolutions of the Board of Directors or equivalent
governing body of such Subsidiary, certified by the Secretary or an Assistant
Secretary of such Subsidiary, as duly adopted and in full force and effect,
authorizing the execution and delivery of such joinder supplement and the other
Loan Documents to which such Subsidiary is or will be a party, together with
such other corporate documentation and an opinion of counsel as the
Administrative Agent shall reasonably request, in each case, in form and
substance satisfactory to the Administrative Agent and (c) all such documents,
instruments,

68    

--------------------------------------------------------------------------------



agreements, and certificates as are similar to those described in Section 6.10.
Notwithstanding the foregoing, the provisions of this Section 6.09 and of
Section 6.10 below shall not apply to any Subsidiary of the Borrower that is a
Real Estate Subsidiary to the extent the Organizational Documents of such Real
Estate Subsidiary or the Property Senior Loan Documents to which such Real
Estate Subsidiary is (or within 30 days of its formation will become) a party
expressly prohibit such guaranty or such grant of a lien on Real Property or
personal property (it being understood that to the extent not so prohibited,
such Real Estate Subsidiary is required by the terms hereof to comply with
Section 6.10).
Section 6.10    Additional Security; Real Property Matters; Further Assurances.
(a)    Additional Security. Subject to subpart (b) below, if any Credit Party
acquires, owns or holds an interest in any Real Property, or any personal
property of a type included in the Collateral that is not at the time included
in the Collateral, the Borrower will promptly notify the Administrative Agent in
writing of such event, identifying the property or interests in question and
referring specifically to the rights of the Administrative Agent and the Lenders
under this Section, and the Credit Party will, or will cause such Subsidiary to,
within 10 Business Days, grant to the Administrative Agent for the benefit of
the Secured Creditors a Lien on such Real Property or such personal property
(which in the case of any Real Estate Subsidiary shall consist of the maximum
available to be pledged, but not less than a pledge of 49% of the Equity
Interests issued by it) pursuant to the terms of such security agreements,
pledge agreements, assignments, Mortgages, Collateral Assignments of Loan
Documents, Buy-Sell Agreements, or other documents as the Administrative Agent
deems appropriate (collectively, the “Additional Security Documents”) or a
joinder in any existing Security Document. Furthermore, the Borrower or such
other Credit Party shall cause to be delivered to the Administrative Agent such
opinions of local counsel, organizational documents, good standing certificates,
corporate resolutions, searches (including, without limitation, UCC, tax lien,
litigation, judgment and bankruptcy searches), loan documents, a Perfection
Certificate, all Collateral items required to be physically delivered to the
Administrative Agent thereunder, and other related documents as may be
reasonably requested by the Administrative Agent in connection with the
execution, delivery and recording of any such Additional Security Document or
joinder, all of which documents shall be in form and substance satisfactory to
the Administrative Agent.
(b)    Real Property Matters.
(i)     The Credit Parties shall deliver to the Administrative Agent with
respect to each parcel of Real Property acquired by a Credit Party or any of its
Subsidiaries after the Closing Date (but solely for Real Property on which the
Credit Parties are required to grant a Mortgage in favor of the Administrative
Agent for the benefit of the Lenders), within 30 days after the acquisition of
such parcel of Real Property, all of the following:
(A)    an American Land Title Association (ALTA) mortgagee title insurance
policy or policies, or unconditional commitments therefor (a “Title Policy”)
issued by a title insurance company reasonably satisfactory to the
Administrative Agent (a “Title Company”), in an amount not less than the amount
reasonably required therefor by the Administrative Agent (taking into account
the estimated value of the property involved), insuring fee simple title to, or
a valid leasehold interest in, such Real Property vested in the applicable
Credit Party and assuring the Administrative Agent that the applicable Mortgage
creates a valid and enforceable first priority mortgage lien on the respective
Real Property encumbered thereby, subject only to Permitted Liens, which Title
Policy (1) shall include an endorsement for mechanics’ liens, for revolving,
“variable rate” and future advances under this Agreement and for any other
matters reasonably requested by the Administrative

69    

--------------------------------------------------------------------------------



Agent, and (2) shall provide for affirmative insurance and such reinsurance as
the Administrative Agent may reasonably request, all of the foregoing in form
and substance reasonably satisfactory to the Administrative Agent;
(B)    a title report issued by the Title Company with respect thereto, dated
not more than 30 days prior to the date of execution of the applicable Mortgage
and satisfactory in form and substance to the Administrative Agent;
(C)    copies of all recorded documents listed as exceptions to title or
otherwise referred to in the Title Policy or in such title report relating to
such Real Property;
(D)    evidence, which may be in the form of a letter or other certification
from the Title Company or from an insurance broker, surveyor, engineer or other
provider, as to whether (1) such Real Property is a Flood Hazard Property, and
(2) the community in which such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and if such Real Property
is a Flood Hazard Property, evidence that the applicable Credit Party or
Subsidiary has obtained flood insurance in respect of such Flood Hazard Property
to the extent required under the applicable regulations of the Board of
Governors of the Federal Reserve System;
(E)    a survey, in form and substance reasonably satisfactory to the
Administrative Agent, of such Real Property, certified in a manner reasonably
satisfactory to the Administrative Agent by a licensed professional surveyor
reasonably satisfactory to the Administrative Agent;
(F)    a certificate of the Borrower identifying any Phase I, Phase II or other
environmental report received in draft or final form by any Credit Party or any
of its Subsidiaries during the five year period prior to the date of execution
of the Mortgage relating to such Real Property and/or the operations conducted
therefrom, or stating that no such draft or final form reports have been
requested or received by any Credit Party or such Subsidiary (or its counsel),
together with true and correct copies of all such environmental reports so
listed (in draft form, if not finalized); and all such environmental reports
shall be satisfactory in form and substance to the Administrative Agent;
(G)    an opinion of local counsel admitted to practice in the jurisdiction in
which such Real Property is located, reasonably satisfactory in form and
substance to the Administrative Agent, as to the validity and effectiveness of
such Mortgage as a lien on such Real Property encumbered thereby, and covering
such other matters of law in connection with the execution, delivery, recording
and enforcement of such Mortgage as the Administrative Agent may reasonably
request; and
(H)    upon request of the Administrative Agent and the Lenders shall have
received appraisals, satisfactory in form and substance to the Administrative
Agent and each Lender, dated not more than 60 days prior to the date of
execution of each Mortgage and addressed to the Administrative Agent and the
Lenders or accompanied by a separate letter indicating that the Administrative
Agent and the Lenders may rely thereon, from one or more nationally recognized
appraisal firms, reasonably satisfactory to the Administrative Agent, covering
(i) the Real Properties, and (ii) all other tangible property, plant and
equipment owned by a Credit Party or any of its Subsidiaries, that is to be
subjected to the Lien of the Security Agreement and is located at any plant or
facility owned or leased by a

70    

--------------------------------------------------------------------------------



Credit Party or any of its Subsidiaries in the United States of America, which
appraisals shall set forth (A) the “fair market value” of such property (i.e.,
the amount at which such property would equitably exchange between a willing
buyer and a willing seller, neither being under a compulsion and both having
reasonable knowledge of all relevant facts on the premise that such property
will continue in its present use as part of an ongoing business enterprise), (B)
the “orderly disposal value” of such property (i.e., the amount that may be
realized through a forced sale disposal of such property when a reasonable time
to find a buyer is allowed), and (C) the “forced liquidation value” of such
property (i.e., the amount that may be realized through an immediate forced sale
disposal of such property), in each case as determined in accordance with sound
appraisal standards.
(ii)    The Credit Parties shall deliver or cause to be delivered to the
Administrative Agent with respect to each parcel of Real Property (i) acquired
by a Real Estate Subsidiary after the Closing Date if such Real Estate
Subsidiary’s Organizational Documents or the Property Senior Loan Documents to
which it is a party prohibit such Subsidiary from complying with Section
6.10(b)(i), or (ii) constituting collateral security for any Mezzanine Loan
Investment or Note Receivable Investment after the Closing Date; in each case
within ten (10) Business Days after the acquisition of such parcel of Real
Property or the making of such Investment, all of the following:
(A)    A Title Policy issued by a Title Company insuring fee simple title to, or
a valid leasehold interest in, such Real Property;
(B)    a title report issued by the Title Company with respect thereto;
(C)    copies of all recorded documents listed as exceptions to title or
otherwise referred to in the Title Policy or in such title report relating to
such Real Property;
(D)    evidence, which may be in the form of a letter or other certification
from the Title Company or from an insurance broker, surveyor, engineer or other
provider, as to whether (1) such Real Property is a Flood Hazard Property, and
(2) the community in which such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and if such Real Property
is a Flood Hazard Property, evidence that flood insurance has been obtained in
respect of such Flood Hazard Property to the extent required under the
applicable regulations of the Board of Governors of the Federal Reserve System;
(E)    a survey of such Real Property by a licensed professional surveyor;
(F)    any Phase I, Phase II or other environmental report received in draft or
final form relating to such Real Property and/or the operations conducted
therefrom;
(G)    appraisals of such Real Property;
(H)    such other documentation and diligence delivered by a Real Estate
Subsidiary pursuant to any Property Senior Loan Documentation or delivered with
respect to any Real Property in connection with any Mezzanine Loan Investment or
Note Receivable Investment; and
(I)    the indemnity policies of insurance for loss based on failure of
attachment, perfection or priority of Administrative Agent’s security interest
in the Equity Interests in the Subsidiaries, issued in the form of an “Eagle 9”
UCC insurance policy by a Title Company.

71    

--------------------------------------------------------------------------------



(c)    Taxes. The Credit Parties shall have paid or caused to be paid all costs
and expenses payable in connection with all of the actions set forth in Section
6.10(b), including but not limited to (A) all mortgage, intangibles or similar
taxes or fees, however characterized, payable in respect of this Agreement, the
execution and delivery of the Notes, any of the Mortgages or any of the other
Loan Documents or the recording of any of the same or any other documents
related thereto; and (B) all expenses and premiums of the Title Company in
connection with the issuance of such policy or policies of title insurance and
to all costs and expenses required for the recording of the Mortgages or any
other Loan Documents or any other related documents in the appropriate public
records.
(d)    Further Assurances. The Credit Parties will, and will cause each of their
respective Subsidiaries to, at the expense of the Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Administrative Agent from time
to time such conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Administrative Agent may reasonably require. If at any time the
Administrative Agent determines, based on applicable law, that all applicable
taxes (including, without limitation, mortgage recording taxes or similar
charges) were not paid in connection with the recordation of any mortgage or
deed of trust, the Borrower shall promptly pay the same upon demand.
Section 6.11    Control Agreements. Upon the request of the Administrative
Agent, the Credit Parties will enter into, and will maintain in effect, Control
Agreements with respect to each Deposit Account maintained by the Credit Parties
after the Closing Date. Each such Control Agreement shall be in form and
substance reasonably satisfactory to the Administrative Agent.
Section 6.12    Material Contracts. Each Credit Party and each of its
Subsidiaries will perform and observe in all material respects all the terms and
provisions of each Material Contract to be performed or observed by it, and no
Credit Party will take any action that would cause any such Material Contract to
not be in full force and effect, and cause each of its Subsidiaries to do so
except, in each case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Section 6.13    Senior Debt. The Obligations shall, and the Credit Parties shall
take all necessary action to ensure that the Obligations shall, at all times
rank (a) at least pari passu in right of payment (to the fullest extent
permitted by law) with all other senior Secured Indebtedness of the Credit
Parties and (b) prior in right of payment, to the extent set forth in the
applicable subordination agreement, to the Subordinated Indebtedness.
Section 6.14    Subordination. Each Credit Party shall cause all Indebtedness
and other obligations now or hereafter owed by it to any of its Affiliates to be
subordinated in right of payment and security to the Indebtedness and other
Obligations owing to the Administrative Agent and the Lenders in accordance with
a subordination agreement or other arrangements in form and substance reasonably
satisfactory to the Administrative Agent.
Section 6.15    Lender Meetings. The Credit Parties will, upon the request of
the Administrative Agent or the Required Lenders, participate in a meeting of
the Administrative Agent and the Lenders once during each fiscal year to be held
at the Borrower’s corporate offices (or at such other location as may be agreed
to by the Borrower and Administrative Agent) at such time as may be agreed to by
the Borrower and the Administrative Agent.
Section 6.16    REIT Status. The PAC REIT shall maintain its status as, and
election to be treated as, a REIT under the Code.

72    

--------------------------------------------------------------------------------



Section 6.17    Post-Closing Obligations. Within sixty (60) days after the
Closing Date, Borrower shall deliver to Administrative Agent the following in
connection with the pledge of the Equity Interests of new Subsidiaries, each in
form and content acceptable to Administrative Agent (collectively, the “Post
Closing Covenants”):
(a)    executed originals of an amendment to the Security Agreement, which
grants to Administrative Agent a 49% pledge in (i) Salem Cove, LLC, (ii) PAC
Northpointe, LLC, and (iii) PAC Cypress, LLC;
(b)    executed originals of a Reaffirmation of and Amendment to Fifth Amended
and Restated Environmental and Hazardous Material Indemnity Agreement;
(c)    executed originals of a Buy-Sell Agreement for (i) Salem Cove, LLC, (ii)
PAC Northpointe, LLC, and (iii) PAC Cypress, LLC;
(d)    an opinion or opinions from Borrower’s counsel in favor of Administrative
Agent, in form reasonably acceptable to Administrative Agent; and
(e)    any and all other documents, diligence and agreements which are (i)
required to be executed under the Salem Cove loan documents in connection with
49% pledge in Salem Cove, LLC, (ii) reasonably requested by Administrative
Agent, or (iii) required by this Agreement or any other Loan Document.
ARTICLE VII.
NEGATIVE COVENANTS
Each of the Borrower and the PAC REIT hereby covenants and agrees that on the
Closing Date and thereafter for so long as this Agreement is in effect and until
such time as the Commitments have been terminated, no Notes remain outstanding
and the Loans, together with interest, Fees and all other Obligations incurred
hereunder and under the other Loan Documents, have been paid in full as follows:
Section 7.01    Changes in Business. No Credit Party nor any of its Subsidiaries
will engage in any business other than the businesses engaged in by the Credit
Parties and its Subsidiaries on the Closing Date and any other business
reasonably related thereto.
Section 7.02    Consolidation, Merger, Acquisitions, Asset Sales, etc. No Credit
Party will, nor will any Credit Party permit any of its Subsidiaries to, (i)
wind up, liquidate or dissolve its affairs, (ii) enter into any transaction of
merger or consolidation, (iii) make or otherwise effect any Acquisition, (iv)
without the prior written consent of the Administrative Agent in the exercise of
its Permitted Discretion, sell or dispose of any of its Real Property, any
Mezzanine Loan Investment or any Note Receivable Investment, or convert any
Mezzanine Loan Investment or Note Receivable Investment to an ownership interest
in the underlying Real Property, (v) sell or otherwise dispose of any of its
other property or assets outside the ordinary course of business, or otherwise
make or otherwise effect any Asset Sale, or (vi) agree to do any of the
foregoing at any future time, except that, if no Event of Default shall have
occurred and be continuing or would result therefrom, each of the following
shall be permitted:
(j)    the merger, consolidation or amalgamation of (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting corporation; or (ii) any Subsidiary of the Borrower with
or into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor;

73    

--------------------------------------------------------------------------------



(k)    any Asset Sale by (i) the Borrower to any other Credit Party, or (ii) any
Subsidiary of the Borrower to any Credit Party;
(l)    any transaction permitted pursuant to Section 7.05; and
(m)    the Borrower or any Subsidiary may make any Acquisition that is a
Permitted Acquisition, provided that all of the conditions contained in the
definition of the term Permitted Acquisition are satisfied.
Section 7.03    Liens. No Credit Party will, nor will any Credit Party permit
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any property or assets of any kind of such Credit Party or such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:
(c)    any Standard Permitted Lien;
(d)    Liens in existence on the Closing Date that are listed in Schedule 7.03
hereto;
(e)    any first mortgage Lien granted pursuant to any Property Senior Loan
Documentation by a Real Estate Subsidiary on Real Property owned by such
Subsidiary; provided that (A) such Liens only secure Indebtedness permitted by
Section 7.04(c), and (B) the recourse thereunder is limited to such Real
Property and such Lien does not apply to any other property or assets of the
Credit Parties or any of their respective Subsidiaries.
(f)    Liens (other than those described in subpart (c) above) (i) that are
placed upon fixed or capital assets acquired, constructed or improved by the
Credit Parties or any of their respective Subsidiaries, provided that (A) such
Liens only secure Indebtedness permitted by Section 7.04(c), (B) such Liens and
the Indebtedness secured thereby are incurred prior to or within 120 days after
such acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed 90% of the cost of acquiring,
constructing or improving such fixed or capital assets; and (D) such Liens shall
not apply to any other property or assets of the Credit Parties or any of their
respective Subsidiaries; or (ii) arising out of the refinancing, extension,
renewal or refunding of any Indebtedness secured by any such Liens, provided
that the principal amount of such Indebtedness is not increased and such
Indebtedness is not secured by any additional assets; or
(g)    any Lien granted to the Administrative Agent securing any of the
Obligations or any other Indebtedness of the Credit Parties under the Loan
Documents or any Indebtedness under any Designated Hedge Agreement.
Section 7.04    Indebtedness. No Credit Party will, nor will any Credit Party
permit any of its Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness of the Credit Parties or any of their respective
Subsidiaries (including, for the avoidance of doubt, Real Estate Subsidiaries),
except:
(f)    Indebtedness incurred under this Agreement and the other Loan Documents;
(g)    the Indebtedness set forth on Schedule 7.04 hereto;
(h)    (i) Indebtedness consisting of Capitalized Lease Obligations of the
Credit Parties and their Subsidiaries, (ii) Indebtedness secured by a Lien
referred to in Section 7.03(d), and (iii) any refinancing, extension, renewal or
refunding of any such Indebtedness not involving an increase in the principal
amount thereof, provided the aggregate outstanding principal amount (using
Capitalized Lease Obligations in lieu

74    

--------------------------------------------------------------------------------



of principal amount, in the case of any Capital Lease) of Indebtedness permitted
by this subpart (c) shall not exceed $500,000 at any time;
(i)    any intercompany loans made by the PAC REIT, the Borrower or any
Subsidiary of the Borrower to any Credit Party (other than the PAC REIT);
provided that such intercompany loans shall constitute Subordinated
Indebtedness;
(j)    Indebtedness constituting Guaranty Obligations permitted by Section 7.05;
(k)    Indebtedness incurred by any Real Estate Subsidiary under any Property
Senior Loan Documentation; provided that at the time of the incurrence of any
such Indebtedness (i) no Event of Default shall have occurred and be continuing,
or would result therefrom, and (ii) such Real Estate Subsidiary shall have
complied with the applicable provisions of Section 6.09 and Section 6.10;
(l)    Indebtedness in respect of accrued but unpaid dividends in respect of
Equity Interests; and
(m)    Any Approved Bridge Loan provided by KeyBank National Association and
approved by Administrative Agent.
Section 7.05    Investments and Guaranty Obligations. No Credit Party will, nor
will any Credit Party permit any of its Subsidiaries to, directly or indirectly,
(i) make or commit to make any Investment or (ii) be or become obligated under
any Guaranty Obligations, except:
(f)    Investments by the PAC REIT or any of its Subsidiaries in cash and Cash
Equivalents;
(g)    any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;
(h)    the PAC REIT and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
(i)    any Permitted Creditor Investment;
(j)    loans and advances to employees for business-related travel expenses,
moving expenses, costs of replacement homes, business machines or supplies,
automobiles and other similar expenses, in each case incurred in the ordinary
course of business, provided the aggregate outstanding amount of all such loans
and advances shall not exceed $100,000 at any time;
(k)    Investments existing as of the Closing Date and described on Schedule
7.05 hereto;
(l)    any Guaranty Obligations of the Credit Parties or any of their respective
Subsidiaries in favor of the Administrative Agent and the Lenders;
(m)    Investments (i) of the PAC REIT or any of its Subsidiaries in any
Subsidiary existing as of the Closing Date, (ii) of the PAC REIT or the Borrower
in any Credit Party made after the Closing Date, or (iii) of any Credit Party in
any other Credit Party (other than the PAC REIT) made after the Closing Date;
(n)    intercompany loans and advances permitted by Section 7.04(d);

75    

--------------------------------------------------------------------------------



(o)    the Acquisitions permitted by Section 7.02(d);
(p)    so long as the PAA Facility is not in effect, the Investment by Borrower
in the Advisor in the nature of a $12,000,000 revolving line of credit from the
Borrower to the Advisor evidenced by a Promissory Note, dated as of December 31,
2014, made by the Advisor payable to the order of the Borrower (the “PAA
Revolving Line”), which may be increased by an additional $1,000,000 without
prior written consent of Administrative Agent, provided that the Borrower
provides prompt written notice to Administrative Agent of such increase,
together with copies of all applicable documentation evidencing such increase;
and provided further that after the occurrence and during the continuance of an
Event of Default, the Borrower will cause all outstanding amounts thereunder to
be paid in full and no further loans and advance will be permitted thereunder.
For the avoidance of doubt, if the PAA Facility is in effect, the PAA Revolving
Line shall not be a permitted Investment under this Section;
(q)    Mezzanine Loan Investments made by any Mezzanine Loan Subsidiary and Note
Receivable Investments made by any Credit Party after the Closing Date; provided
that (i) no unfunded capital commitment to make a Mezzanine Loan Investment or
Note Receivable Investment shall permitted without the prior written consent of
the Administrative Agent in the exercise of its Permitted Discretion, and (ii)
at the time of making any Mezzanine Loan Investment or Note Receivable
Investment (A) no Event of Default shall have occurred and be continuing, or
would result therefrom, and (B) such Mezzanine Loan Subsidiary or Credit Party
shall have complied with the applicable provisions of Section 6.09 and Section
6.10; and
(r)    a guaranty by the PAC REIT of the PAA Facility, provided, that (i) the
PAA Facility shall only be guaranteed by the PAC REIT and not the Borrower or
any other Guarantor, (ii) the covenants under the PAA Facility shall not be more
restrictive than the covenants hereunder at all times, (iii) the collateral and
rights and remedies under the PAA Facility do not include or govern, in any
respect, the common equity, preferred equity or other forms of capital raised on
behalf of the PAC REIT, and (iv) Administrative Agent shall have reviewed and
approved all loan documentation in connection with the PAA Facility prior to the
closing of the PAA Facility.     
Section 7.06    Restricted Payments. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:
(g)    the PAC REIT or any of its Subsidiaries may declare and pay or make
Capital Distributions that are payable solely in additional shares of its common
stock (or warrants, options or other rights to acquire additional shares of its
common stock);
(h)    any Subsidiary of the Borrower may declare and pay or make Capital
Distributions to the Borrower or any Subsidiary Guarantor;
(i)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, (A) the PAC REIT may declare and make Cash Dividends to
its stockholders, and (B) the Borrower may pay Cash Dividends to the PAC REIT
and other holders of partnership interests in the Borrower in an aggregate
amount not to exceed, with respect to any period of four consecutive fiscal
quarters, the greater of (i) the amount required to be distributed for the PAC
REIT to remain in compliance with Section 6.16, or (ii) 95% of the Adjusted
Funds From Operations of the Consolidated Entities; provided however, that the
PAC REIT may not increase or otherwise deviate in any material respect from its
historical practices with respect to the making of Capital Distributions to its
equityholders without first obtaining the prior written consent of the
Administrative Agent and the Required Lenders determined in the exercise of
their Permitted Discretion;

76    

--------------------------------------------------------------------------------



(j)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom and subject to the terms of the Management Subordination
Agreement, the Borrower may pay, or make distributions to the PAC REIT to pay,
management fees pursuant to the Management Agreement.
Notwithstanding the foregoing, but subject to the following sentence, if an
Event of Default exists, the Borrower may only declare and make Cash Dividends
to the PAC REIT and other holders of partnership interests in the Borrower with
respect to any fiscal year to the extent necessary for the PAC REIT to
distribute, and the PAC REIT may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the PAC REIT to remain in compliance
with Section 6.16. If a Event of Default specified in Section 8.01(a) or 8.01(i)
shall exist, or if as a result of the occurrence of any other Event of Default
any of the Obligations have been accelerated pursuant to the terms hereof, the
Borrower shall not, and shall not permit any Subsidiary to, make any Restricted
Payments to any Person other than to the Borrower or any Subsidiary Guarantor.
Section 7.07    Financial Covenants.
(j)    Consolidated Net Worth. The Credit Parties will not permit the
Consolidated Net Worth of the Consolidated Entities to at any time be less than
the sum of (i) $250,000,000 plus (ii) 75% of the net proceeds of any equity
offering (or any debt offering to the extent converted into equity) by any
Credit Party or any of its Subsidiaries.
(k)    Leverage Ratio. The Credit Parties will not permit at any time the Total
Leverage Ratio to be greater than 0.60 to 1:00.
(l)    Debt Service Coverage Ratio. The Credit Parties will not permit at any
time the Debt Coverage Ratio to be less than 1:50 to 1:00.
(m)    Minimum Property Debt Yield. The Credit Parties will not permit at any
time the Property Debt Yield to be 8.25% or less.
Section 7.08    Limitation on Certain Restrictive Agreements. No Credit Party
will, nor will any Credit Party permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Credit
Party or any of their respective Subsidiaries to create, incur or suffer to
exist any Lien upon any of its property or assets as security for Indebtedness,
or (b) the ability of any such Credit Party or any such Subsidiary to make
Capital Distributions or any other interest or participation in its profits
owned by any Credit Party or any Subsidiary, or pay any Indebtedness owed to any
Credit Party or any Subsidiary, or to make loans or advances to any Credit Party
or any Subsidiary, or transfer any of its property or assets to any Credit Party
or any Subsidiary, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents, (iii)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest, (iv) customary provisions restricting assignment of any
licensing agreement entered into in the ordinary course of business, (v)
customary provisions restricting the transfer or further encumbering of assets
subject to Liens permitted under Section 7.03(d), (vi) customary restrictions
affecting only a Subsidiary of the Borrower under any agreement or instrument
governing any of the Indebtedness of a Credit Party permitted pursuant to
Section 7.04, (vii) any document relating to Indebtedness secured by a Lien
permitted by Section 7.03, insofar as the provisions thereof limit grants of
junior liens on the assets securing such Indebtedness, and (viii) any Operating
Lease or Capital Lease, insofar as the provisions thereof limit grants of a
security interest in, or other assignments of, the related leasehold interest to
any other Person.

77    

--------------------------------------------------------------------------------



Section 7.09    Transactions with Affiliates. No Credit Party will, nor will any
Credit Party permit any of its Subsidiaries to, enter into any transaction or
series of transactions with any Affiliate (other than, in the case of the
Borrower, any Subsidiary, and in the case of a Subsidiary, the Borrower or
another Subsidiary) other than in the ordinary course of business of and
pursuant to the reasonable requirements of such Credit Party’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
such Credit Party or such Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person other than an Affiliate, except (i) sales
of goods to an Affiliate for use or distribution outside the United States that
in the good faith judgment of the Credit Parties comply with any applicable
legal requirements of the Code, or (ii) agreements and transactions with and
payments to officers, directors and shareholders that are either (A) entered
into in the ordinary course of business and not prohibited by any of the other
provisions of this Agreement, or (B) entered into outside the ordinary course of
business, approved by the directors or shareholders of the Borrower, and not
prohibited by any of the other provisions of this Agreement or in violation of
any law, rule or regulation.
Section 7.10    Plan Terminations, Minimum Funding, etc. No Credit Party will,
nor will any Credit Party permit any of its Subsidiaries to, and will not permit
any ERISA Affiliate to, (i) terminate any Plan or Plans so as to result in
liability of the Credit Parties, their Subsidiaries or any ERISA Affiliate to
the PBGC in excess of, in the aggregate, the amount that is equal to 5% of the
PAC REIT’s Consolidated Net Worth as of the date of the then most recent
financial statements furnished to the Lenders pursuant to the provisions of this
Agreement, (ii) permit to exist one or more events or conditions that present a
material risk of the termination by the PBGC of any Plan or Plans with respect
to which the Credit Parties, their Subsidiaries or ERISA Affiliate would, in the
event of such termination, incur liability to the PBGC in excess of such amount
in the aggregate, (iii) fail to comply with the minimum funding standards of
ERISA and the Code with respect to any Plan, or (iv) incur an obligation to
contribute to, or become a contributing sponsor (as such term is defined in
Section 4001 of ERISA) in, any Multi-Employer Plan or Multiple Employer Plan.
Section 7.11    PAC REIT Covenant. The PAC REIT shall not engage in any trade or
business, other than the ownership of the Equity Interests in its Subsidiaries
and activities relating thereto, the performance of its respective obligations
under the Loan Documents to which it is a party, and the maintenance of its
corporate existence and corporate governance.
Section 7.12    New Mezzanine Loan Documentation; Modification of Certain
Agreements. No Credit Party will execute and deliver any Mezzanine Loan
Documentation after the Closing Date without first obtaining the prior written
approval of the Administrative Agent and the Required Lenders of the terms and
conditions of such Mezzanine Loan Documentation. All Mezzanine Loan
Documentation entered into after the Closing Date shall contain express
exculpatory provisions providing that no member, manager or other equityholder
of the Credit Party that is the mezzanine lender thereunder shall be liable in
any respect for any failure to fund thereunder. Furthermore, other than in
connection with the Registration Statement filed by the PAC REIT with the SEC on
August 16, 2012 and the transactions related thereto, without the prior written
consent of the Required Lenders determined in the exercise of their Permitted
Discretion, no Credit Party will amend, modify, supplement, waive or otherwise
change, or consent or agree to any amendment, modification, supplement, waiver
or other change to, or enter into any forbearance from exercising any rights
with respect to the terms or provisions contained in:
(a)    any of the terms of any preferred Equity Interests of the Credit Parties
(other than any such amendment, modification, supplement, waiver or other change
for which no fee is payable to the holders of such preferred stock and that (i) 
extends the scheduled redemption date or reduces the amount of any scheduled
redemption payment or (ii)  reduces the rate or extend any date for payment of
dividends thereon);

78    

--------------------------------------------------------------------------------



(b)    any Credit Party's Organizational Documents;
(c)    the Management Agreement; or
(d)    any of the Property Senior Loan Documentation (other than any amendment,
modification, supplement, waiver or other change for which no fee is payable to
the holders of the Indebtedness evidenced thereby and that (i)  extends the
maturity or reduces the amount of any repayment, prepayment or redemption of the
principal of such Indebtedness, (ii)  reduces the rate or extends any date for
payment of interest, premium (if any) or fees payable on such Indebtedness or
(iii) makes the covenants, events of default or remedies in such documentation
less restrictive on any applicable Real Estate Entity), any of the Note
Receivable Documentation or any of the Mezzanine Loan Documentation.
Section 7.13    Bank Accounts. On or prior to the Closing Date, the Borrower
shall establish, and shall thereafter maintain, its Deposit Accounts at KeyBank
National Association. No Credit Party shall establish any new Deposit Accounts
unless the Administrative Agent and the depository institution at which the
account is to be opened enter into a Control Agreement pursuant to which such
depository institution acknowledges the security interest of the Administrative
Agent in such Deposit Account, agrees to comply with instructions originated by
the Administrative Agent directing disposition of the funds in the Deposit
Account without further consent from the Borrower or such Credit Party, and
agrees to subordinate and limit any security interest the bank may have in the
Deposit Account and waive all rights of set-off with respect thereto (other than
for customary fees and expenses) on terms satisfactory to the Administrative
Agent.
Section 7.14    Anti-Terrorism Laws. No Credit Party nor any of their respective
Subsidiaries shall be subject to or in violation of any law, regulation, or list
of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Borrower
or any other Credit Party.
Section 7.15    Fiscal Year. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, change its Fiscal Year end from December 31.
Section 7.16    Issuance of Disqualified Equity Interests. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, issue or sell any
Disqualified Equity Interests.
ARTICLE VIII.    

EVENTS OF DEFAULT
Section 8.01    Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):
(n)    Payments: the Borrower shall (i) default in the payment when due (whether
at maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans; or (ii) default, and such default shall continue for
five or more Business Days, in the payment when due of any interest on the
Loans, any Fees or any other Obligations; or

79    

--------------------------------------------------------------------------------



(o)    Representations, etc.: any representation, warranty or statement made by
the Borrower or any other Credit Party herein or in any other Loan Document or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect (without
duplication as to any materiality modifiers, qualifications, or limitations
applicable thereto) on the date as of which made, deemed made, or confirmed; or
(p)    Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.05, 6.09, 6.10, 6.11, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16 or 6.17, or Article
VII of this Agreement; or
(q)    Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in Section 8.01(a) or
(b) or (c) above) and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Credit Party obtaining knowledge of
such default or (ii) the Borrower receiving written notice of such default from
the Administrative Agent or the Required Lenders (any such notice to be
identified as a “notice of default” and to refer specifically to this
paragraph); or
(r)    Cross Default Under Other Agreements; Designated Hedge Agreements: any
Credit Party or any of its Subsidiaries shall (i) default in any payment with
respect to any Indebtedness evidenced by the Property Senior Loan Documentation
or any other Material Indebtedness (other than the Obligations), including,
without limitation, the PAA Facility, and such default shall continue after the
applicable grace period, if any, specified in the Property Senior Loan
Documentation or in any agreement or instrument relating to such Material
Indebtedness; or (ii) default in the observance or performance of any agreement
or condition relating to any Indebtedness evidenced by the Property Senior Loan
Documentation or any other Material Indebtedness, including, without limitation,
the PAA Facility, or contained in any instrument or agreement evidencing,
securing or relating thereto (and all grace periods applicable to such
observance, performance or condition shall have expired), or any other event
shall occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
evidenced by the Property Senior Loan Documentation or of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Indebtedness evidenced by the Property Senior Loan Documentation
or such Material Indebtedness to become due prior to its stated maturity; or any
such Indebtedness evidenced by the Property Senior Loan Documentation or such
Material Indebtedness of any Credit Party or any of its Subsidiaries shall be
declared to be due and payable, or shall be required to be prepaid (other than
by a regularly scheduled required prepayment or redemption, prior to the stated
maturity thereof); or (iii) without limitation of the foregoing clauses, default
in any payment obligation under a Designated Hedge Agreement, and such default
shall continue after the applicable grace period, if any, specified in such
Designated Hedge Agreement or any other agreement or instrument relating
thereto; or
(s)    Invalidity of Loan Documents: any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or under such Loan Document or satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Credit Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or the Administrative Agent fails to
have; or
(t)    Invalidity of Liens: any security interest and Lien purported to be
created by any Security Document shall cease to be in full force and effect
(other than in accordance with the terms hereof and thereof), or shall cease to
give the Administrative Agent, for the benefit of the Secured Creditors, the
Liens,

80    

--------------------------------------------------------------------------------



rights, powers and privileges purported to be created and granted under such
Security Documents (including a perfected first priority security interest in
and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) or shall be asserted by any Credit Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in or
Lien on any Collateral covered thereby;
(u)    Judgments: (i) one or more judgments, orders or decrees (or any
settlement of any claim that, if breached, could result in a judgment order or
decree) shall be entered against any Credit Party and/or any of its Subsidiaries
involving a liability (other than a liability covered by insurance, as to which
the carrier has adequate claims paying ability and has not effectively reserved
its rights) of $5,000,000 or more individually or in the aggregate for all such
judgments, orders, decrees and settlements for the Credit Parties and their
Subsidiaries in any calendar year, and any such judgments or orders or decrees
or settlements shall not have been vacated, discharged or stayed or bonded
pending appeal within 30 days from the entry thereof; or (ii) one or more
judgments, orders, decrees or settlements shall be entered against any Credit
Party and/or any of its Subsidiaries involving a required divestiture of any
material properties, assets or business reasonably estimated to have a fair
value in excess of $5,000,000, and any such judgments, orders or decrees shall
not have been vacated, discharged or stayed or bonded pending appeal within 30
days from the entry thereof; or
(v)    Insolvency Event: any Insolvency Event shall occur with respect to any
Credit Party or any of its Subsidiaries; or
(w)    ERISA: any ERISA Event shall have occurred and either (i) such event or
events could reasonably be expected to have a Material Adverse Effect, (ii)
there shall result from any such event or events the imposition of a Lien, or
(iii) a liability of any Credit Party or any Subsidiary in excess of $5,000,000
or more individually or in the aggregate shall result; or
(x)    Change of Control: if there occurs a Change of Control; or
(y)    Cessation of Business: any cessation of a substantial part of the
business of any Credit Party for a period that could reasonably be expected to
have a Material Adverse Effect; or
(z)    Environmental: the PAC REIT and its Subsidiaries shall have any
Environmental Liabilities and Costs (other than Environmental Liabilities and
Costs covered by insurance, as to which the carrier has adequate claims paying
ability and has not effectively disclaimed coverage), the payment of which is
reasonably probable and which could reasonably be expected to have a Material
Adverse Effect (after taking into consideration available claims or rights of
recovery that the PAC REIT and its Subsidiaries may have against any
third-party, to the extent reasonably expected to be realized); or
(aa)    Subordinated Affiliate Obligations: any Affiliate of any Credit Party
holding obligations of any Credit Party that are subordinated to the Obligations
shall fail to perform or comply with any of the subordination provisions of any
subordination agreement or other subordination document evidencing or governing
such obligations; or
(bb)    Subordinated Indebtedness: (i) any holder of Subordinated Indebtedness
that is an Affiliate of any Credit Party shall fail to perform or comply with
any of the subordination provisions of the documentation evidencing or governing
such Subordinated Indebtedness, or (ii) the subordination provisions of the
documents evidencing or governing any Subordinated Indebtedness shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness; or

81    

--------------------------------------------------------------------------------



(cc)    REIT Status: The PAC REIT fails to maintain its status as a REIT; or
(q)    Equity Raise. Except to the extent the execution and delivery of this
Agreement results in a delay necessitated in order to comply with SEC
requirements, there shall occur for a period of ten (10) or more Business Days
any cessation, suspension or interruption of the sale to the public of Equity
Interests in the PAC REIT.
Section 8.02    Remedies. Upon the occurrence of any Event of Default, and at
any time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party in any manner permitted under applicable law:
(h)    declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind;
(i)    declare the principal of and any accrued interest in respect of all Loans
and all other Obligations (other than any Obligations under any Designated Hedge
Agreement) owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; or
(j)    exercise any other right or remedy available under any of the Loan
Documents or applicable law;
provided that, if an Event of Default specified in Section 8.01(i) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.
The Borrower agrees that upon the occurrence of an Event of Default, upon
request by the Administrative Agent, it will cooperate with the Administrative
Agent and the Lenders to cause the Real Properties owned by the respective Real
Estate Subsidiaries to be refinanced and to use the Net Cash Proceeds of such
Indebtedness to prepay the Loans in accordance with Section 2.11(c)(iii) and the
Total Revolving Commitment shall be permanently reduced on the date of any such
prepayment by an amount equal to such prepayment.
Section 8.03    Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows:
(i)    first, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;
(ii)    second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender, ratably among them in proportion to the
aggregate of all such amounts;

82    

--------------------------------------------------------------------------------



(iii)    third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the aggregate of all such amounts;
(iv)    fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans, ratably among the Lenders in
proportion to the aggregate of all such amounts, and (B) the amounts due to
Designated Hedge Creditors under Designated Hedge Agreements subject to
confirmation by the Administrative Agent that any calculations of termination or
other payment obligations are being made in accordance with normal industry
practice;
(v)    fifth, to the payment of all other Obligations of the Credit Parties
owing under or in respect of the Loan Documents that are then due and payable to
the Administrative Agent, the Lenders and the Designated Hedge Creditors,
ratably based upon the respective aggregate amounts of all such Obligations
owing to them on such date; and
(vi)    finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.
ARTICLE IX.
THE ADMINISTRATIVE AGENT
Section 9.01    Appointment.
(k)    Each Lender hereby irrevocably designates and appoints KeyBank National
Association to act as specified herein and in the other Loan Documents, and each
such Lender hereby irrevocably authorizes KeyBank National Association as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as such upon the express conditions
contained in this Article. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Administrative Agent.
The provisions of this Article IX are solely for the benefit of the
Administrative Agent and the Lenders, and no Credit Party shall have any rights
as a third-party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement, the Administrative Agent shall act
solely as agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation or relationship of agency or trust with or for the
Credit Parties or any of their respective Subsidiaries.
(l)    Each Lender hereby further irrevocably authorizes the Administrative
Agent on behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Guaranty, the Security
Agreement, the Collateral and any other Loan Document. Subject to Section 11.12,
without further written consent or authorization from Lenders, the
Administrative Agent may execute any documents or instruments necessary to (i)
release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 11.12) have otherwise consented, or (ii) release any Guarantor from the
Guaranty with respect to which the Required Lenders (or such other Lenders as
may be required to give such consent under Section 11.12) have otherwise
consented.

83    

--------------------------------------------------------------------------------



(m)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale, the Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Secured Creditors
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent at such sale.
Section 9.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, sub-agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by Section 9.03. All of the rights, benefits and
privileges (including the exculpatory and indemnification provisions) of Section
9.03 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory and rights to indemnification) and shall have all of the rights,
benefits and privileges of a third party beneficiary, including an independent
right of action to enforce such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) directly, without the consent
or joinder of any other Person, against any or all of the Credit Parties and the
Lenders, (ii) such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) shall not be modified or amended without the
consent of such sub-agent, and (iii) such sub-agent shall only have obligations
to the Administrative Agent and not to any Credit Party, any Lender or any other
Person and no Credit Party, Lender or any other Person shall have the rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.
Section 9.03    Exculpatory Provisions. Neither the Administrative Agent nor any
of its Related Parties shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Related Parties’
own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Credit Parties or any of their
respective Subsidiaries or any of their respective officers contained in this
Agreement, any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for any failure of any Credit Party or any of its officers to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Credit Parties or any of their respective Subsidiaries. The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any Loan Document or for any

84    

--------------------------------------------------------------------------------



representations, warranties, recitals or statements made herein or therein or
made in any written or oral statement or in any financial or other statements,
instruments, reports, certificates or any other documents in connection herewith
or therewith furnished or made by the Administrative Agent to the Lenders or by
or on behalf of the Credit Parties or any of their respective Subsidiaries to
the Administrative Agent or any Lender or be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.
Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the PAC REIT or any of its
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or all of the Lenders, as
applicable, as to any matter that, pursuant to Section 11.12, can only be
effectuated with the consent of all Required Lenders, or all applicable Lenders,
as the case may be), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
Section 9.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
Section 9.06    Non-Reliance. Each Lender expressly acknowledges that neither
the Administrative Agent nor any of its Related Parties has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including, without limitation, any review of the affairs of
the Credit Parties or their respective Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Credit Parties and their Subsidiaries and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary

85    

--------------------------------------------------------------------------------



to inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries. The Administrative Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, assets, property, financial and other conditions,
prospects or creditworthiness of the Credit Parties and their Subsidiaries that
may come into the possession of the Administrative Agent or any of its Related
Parties.
Section 9.07    No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.
Section 9.08    USA Patriot Act. Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (i) within 10
days after the Closing Date, and (ii) at such other times as are required under
the USA Patriot Act.
Section 9.09    Indemnification. The Lenders agree to indemnify the
Administrative Agent and its Related Parties, ratably according to their pro
rata share of the Aggregate Credit Facility Exposure, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, reasonable expenses or disbursements of any kind whatsoever that
may at any time (including, without limitation, at any time following the
payment of the Obligations) be imposed on, incurred by or asserted against the
Administrative Agent or such Related Parties in any way relating to or arising
out of this Agreement or any other Loan Document, or any documents contemplated
by or referred to herein or the transactions contemplated hereby or any action
taken or omitted to be taken by the Administrative Agent or such Related Parties
under or in connection with any of the foregoing, but only to the extent that
any of the foregoing is not paid by the Borrower; provided, however, that no
Lender shall be liable to the Administrative Agent or any of its Related Parties
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting solely from the Administrative Agent’s or such Related
Parties’ gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. If any indemnity
furnished to the Administrative Agent or any such Related Parties for any
purpose shall, in the opinion of the Administrative Agent, be insufficient or
become impaired, the Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished. The agreements in this Section shall survive the payment
of all Obligations.
Section 9.10    The Administrative Agent in Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with

86    

--------------------------------------------------------------------------------



the Credit Parties, their respective Subsidiaries and their Affiliates as though
not acting as Administrative Agent hereunder. With respect to the Loans made by
it and all Obligations owing to it, the Administrative Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.
Section 9.11    Successor Administrative Agent. The Administrative Agent may
resign at any time upon not less than 30 days notice to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent; provided, however, that if the Administrative Agent shall
notify the Borrower and the Lenders that no such successor is willing to accept
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.02
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
Section 9.12    Other Agents. Any Lender identified herein as a co-agent,
syndication agent, documentation agent or any other corresponding title, other
than “Administrative Agent,” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.
Section 9.13    Collateral Matters. The Administrative Agent may from time to
time make such disbursements and advances (“Agent Advances”) that the
Administrative Agent, in its sole discretion, deems necessary or desirable to
preserve, protect, prepare for sale or lease or dispose of the Collateral or any
portion thereof, to enhance the likelihood or maximize the amount of repayment
by the Borrower of the Loans and other Obligations or to pay any other amount
chargeable to the Borrower or the other Credit Parties pursuant to the terms of
this Agreement, including, without limitation, costs, fees and expenses as
described in Section 11.01. The Agent Advances shall constitute Obligations
hereunder, shall be repayable on demand, shall be secured by the Collateral and
shall bear interest at a rate per annum equal to the rate then applicable to
Revolving Loans that are Base Rate Loans. The Administrative Agent shall notify
each Lender and the

87    

--------------------------------------------------------------------------------



Borrower in writing of each such Agent Advance, which notice shall include a
description of the purpose of such Agent Advance. Without limitation to its
obligations pursuant to Section 9.09, each Lender agrees that it shall make
available to the Administrative Agent, upon the Administrative Agent's demand,
in Dollars in immediately available funds, the amount equal to such Lender's pro
rata share of each such Agent Advance. If such funds are not made available to
the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to the Administrative Agent, at the Federal Funds Effective
Rate for three Business Days and thereafter at the Base Rate.
Section 9.14    Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent and each other Lender as agent and
bailee for the purpose of perfecting the security interests in and liens upon
the Collateral in assets that, in accordance with Article 9 of the UCC, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Administrative Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Administrative Agent and the Lenders as
secured party. Should any Lender obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent's request therefor shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent's instructions. Without limiting the generality of the foregoing, each
Lender hereby appoints the Administrative Agent for the purpose of perfecting
the Administrative Agent's Liens on the Deposit Accounts or on any other deposit
accounts or securities accounts of any Credit Party. Each Credit Party by its
execution and delivery of this Agreement hereby consents to the foregoing.
Section 9.15    Proof of Claim. The Lenders and the Borrower hereby agree that
after the occurrence of an Event of Default pursuant to Section 8.01(i), in case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of the Guarantors, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower or
any of the Guarantors) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; and
(b)    to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender

88    

--------------------------------------------------------------------------------



any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lenders or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
Further, nothing contained in this Section 9.15 shall affect or preclude the
ability of any Lender to (i) file and prove such a claim in the event that the
Administrative Agent has not acted within ten (10) days prior to any applicable
bar date and (ii) require an amendment of the proof of claim to accurately
reflect such Lender’s outstanding Obligations.
Section 9.16    Posting of Approved Electronic Communications.
(a)    Delivery of Communications. Each Credit Party hereby agrees, unless
directed otherwise by the Administrative Agent or unless the electronic mail
address referred to below has not been provided by the Administrative Agent to
such Credit Party that it will, or will cause its Subsidiaries to, provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent or to the Lenders pursuant
to the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Credit Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.
(b)    Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks, SyndTrak or a substantially similar electronic transmission
system (the “Platform”).
(c)    No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

89    

--------------------------------------------------------------------------------



(d)    Delivery Via Platform. The Administrative Agent agrees that the receipt
of the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.
(e)    No Prejudice to Notice Rights. Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
Section 9.17    Credit Bidding. Each Lender hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
thereof, at any sale thereof conducted under the provisions of the Bankruptcy
Code (including Section 363 of the Bankruptcy Code) or any applicable
bankruptcy, insolvency, reorganization or other similar law (whether domestic or
foreign) now or hereafter in effect, or at any sale or foreclosure conducted by
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law. 
ARTICLE X.
GUARANTY
Section 10.01    Guaranty by the Borrower. The Borrower hereby irrevocably and
unconditionally guarantees, for the benefit of the Benefited Creditors, all of
the following (collectively, the “Borrower Guaranteed Obligations”): all
amounts, indemnities and reimbursement obligations, direct or indirect,
contingent or absolute, of every type or description, and at any time existing
owing by any Subsidiary of the Borrower under any Designated Hedge Agreement or
any other document or agreement executed and delivered in connection therewith
to any Designated Hedge Creditor, in all cases whether now existing, or
hereafter incurred or arising, including any such interest or other amounts
incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code). Such guaranty is an absolute,
unconditional, present and continuing guaranty of payment and not of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from any Subsidiary or Affiliate of the Borrower, or any other action,
occurrence or circumstance whatsoever. Upon failure by any Credit Party to pay
punctually any of the Borrower Guaranteed Obligations, the Borrower shall
forthwith on demand by the Administrative Agent pay the amount not so paid at
the place and in the currency and otherwise in the manner specified in this
Agreement or any other applicable agreement or instrument.
Section 10.02    Additional Undertaking. As a separate, additional and
continuing obligation, the Borrower unconditionally and irrevocably undertakes
and agrees, for the benefit of the Benefited Creditors that, should any Borrower
Guaranteed Obligations not be recoverable from the Borrower under Section 10.01
for any reason whatsoever (including, without limitation, by reason of any
provision of any Loan Document or any other agreement or instrument executed in
connection therewith being or becoming void, unenforceable, or otherwise invalid
under any applicable law) then, notwithstanding any notice or knowledge thereof
by any Lender, the Administrative Agent, any of their respective Affiliates, or
any other person, at

90    

--------------------------------------------------------------------------------



any time, the Borrower as sole, original and independent obligor, upon demand by
the Administrative Agent, will make payment to the Administrative Agent, for the
account of the Benefited Creditors, of all such obligations not so recoverable
by way of full indemnity, in such currency and otherwise in such manner as is
provided in the Loan Documents or any other applicable agreement or instrument.
Section 10.03    Guaranty Unconditional. The obligations of the Borrower under
this Article X shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:
(k)    any extension, renewal, settlement, compromise, waiver or release in
respect to the Borrower Guaranteed Obligations under any agreement or
instrument, by operation of law or otherwise;
(l)    any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Borrower Guaranteed Obligation;
(m)    any release, non-perfection or invalidity of any direct or indirect
security for the Borrower Guaranteed Obligations under any agreement or
instrument evidencing or relating to any Borrower Guaranteed Obligations;
(n)    any change in the corporate existence, structure or ownership of any
Credit Party or other Subsidiary or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting any Credit Party or other Subsidiary or
its assets or any resulting release or discharge of any obligation of any Credit
Party or other Subsidiary contained in any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations;
(o)    the existence of any claim, set-off or other rights that the Borrower may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;
(p)    any invalidity or unenforceability relating to or against any other
Credit Party for any reason of any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, or any provision of
applicable law or regulation purporting to prohibit the payment by any Credit
Party of any of the Borrower Guaranteed Obligations; or
(q)    any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section
other than the irrevocable payment in full of all Borrower Guaranteed
Obligations.
Section 10.04    Borrower Obligations to Remain in Effect; Restoration. The
Borrower’s obligations under this Article X shall remain in full force and
effect until the Commitments shall have terminated, and the principal of and
interest on the Notes and other Borrower Guaranteed Obligations, and all other
amounts payable by the Borrower, any other Credit Party or other Subsidiary,
under the Loan Documents or any other agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, shall have been paid in
full. If at any time any payment of any of the Borrower Guaranteed Obligations
is rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Credit Party, the Borrower’s obligations
under this Article with respect to such payment shall be reinstated at such time
as though such payment had been due but not made at such time.

91    

--------------------------------------------------------------------------------



Section 10.05    Waiver of Acceptance, etc. The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.
Section 10.06    Subrogation. Until the indefeasible payment in full of all of
the Obligations and the termination of the Commitments hereunder, the Borrower
shall have no rights, by operation of law or otherwise, upon making any payment
under this Section 10.06 to be subrogated to the rights of the payee against any
other Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.
Section 10.07    Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party, all such amounts otherwise subject to acceleration under
the terms of any applicable agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations shall nonetheless be payable by the
Borrower under this Article forthwith on demand by the Administrative Agent.
ARTICLE XI.
MISCELLANEOUS
Section 11.01    Payment of Expenses etc. Each Credit Party agrees to pay (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be) all of the following: (i) whether or not the transactions contemplated
hereby are consummated, for all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the negotiation, preparation,
syndication, administration and execution and delivery of the Loan Documents and
the documents and instruments referred to therein and the syndication of the
Commitments; (ii) all reasonable out-of-pocket costs and expenses of the
Administrative Agent in connection with any amendment, waiver or consent
relating to any of the Loan Documents; (iii) all reasonable out-of-pocket costs
and expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with the enforcement of any of the Loan Documents or the other
documents and instruments referred to therein, including, without limitation,
 the reasonable fees and disbursements of any individual counsel to the
Administrative Agent and any Lender; (iv) any and all present and future stamp
and other similar taxes with respect to the foregoing matters and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to any such indemnified Person) to pay such
taxes; (v) all the actual costs and expenses of creating and perfecting Liens in
favor of the Administrative Agent, for the benefit of Secured Creditors,
including filing and recording fees, expenses and amounts owed pursuant to
Article III, search fees, title insurance premiums and fees, expenses and
disbursements of counsel to the Administrative Agent and of counsel providing
any opinions that the Administrative Agent or the Required Lenders may request
in respect of the Collateral or the Liens created pursuant to the Security
Documents; (vi) all the actual costs and fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers whether internal or external;
and (vii) all the actual costs and expenses (including the fees, expenses and
disbursements of counsel (including allocated costs of internal counsel) and of
any appraisers, consultants, advisors and agents employed or retained by the
Administrative Agent and its counsel) in connection with the custody or
preservation of any of the Collateral.
Section 11.02    Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, each Lender, and their respective Related Parties
(collectively, the “Indemnitees”) from and hold each of them harmless against
any and all losses, liabilities, claims, damages or expenses reasonably incurred
by any of them as a result of, or arising out of, or in any way related to, or
by reason of (i) any investigation,

92    

--------------------------------------------------------------------------------



litigation or other proceeding (whether or not any Indemnitee is a party
thereto) related to the entering into and/or performance of any Loan Document or
the use of the proceeds of any Loans hereunder or the consummation of any
transactions contemplated in any Loan Document, other than any such
investigation, litigation or proceeding arising out of transactions solely
between any of the Lenders or the Administrative Agent, transactions solely
involving the assignment by a Lender of all or a portion of its Loans and
Commitments, or the granting of participations therein, as provided in this
Agreement, or arising solely out of any examination of a Lender by any
regulatory or other Governmental Authority having jurisdiction over it that is
not in any way related to the entering into and/or performance of any Loan
Document, or (ii) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property owned, leased or at any time operated by the Credit Parties or any of
their respective Subsidiaries, the release, generation, storage, transportation,
handling or disposal of Hazardous Materials at any location, whether or not
owned or operated by the Credit Parties or any of their respective Subsidiaries,
if the Borrower or any such Subsidiary could have or is alleged to have any
responsibility in respect thereof, the non-compliance of any such Real Property
with foreign, federal, state and local laws, regulations and ordinances
(including applicable permits thereunder) applicable thereto, or any
Environmental Claim asserted against any Credit Party or any of their respective
Subsidiaries, in respect of any such Real Property, including, in the case of
each of (i) and (ii) above, without limitation, the reasonable documented fees
and disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses of any Indemnitee to the extent incurred by reason
of the gross negligence or willful misconduct of such Indemnitee, in each case,
as determined by a final non-appealable judgment of a court of competent
jurisdiction). To the extent that the undertaking to indemnify, pay or hold
harmless any Person set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, each Credit Party shall
make the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities that is permissible under applicable law.
Section 11.03    Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Credit
Party or to any other Person, any such notice being hereby expressly waived, to
set off and to appropriate and apply any and all deposits (general or special)
and any other Indebtedness at any time held or owing by such Lender (including,
without limitation, by branches, agencies and Affiliates of such Lender wherever
located) to or for the credit or the account of any Credit Party against and on
account of the Obligations and liabilities of any Credit Party to such Lender
under this Agreement or under any of the other Loan Documents, including,
without limitation, all claims of any nature or description arising out of or
connected with this Agreement or any other Loan Document, irrespective of
whether or not such Lender shall have made any demand hereunder and although
said Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.13 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees to promptly
notify the Borrower after any such set off and application, provided, however,
that the failure to give such notice shall not affect the validity of such set
off and application.

93    

--------------------------------------------------------------------------------



Section 11.04    Equalization.
(a)    Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans or Fees
(other than Fees that are intended to be paid solely to the Administrative Agent
and amounts payable to a Lender under Article III), of a sum that with respect
to the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations to such Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such amount. The provisions
of this Section 11.04(a) shall not be construed to apply to (i) any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), or (ii) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).
(b)    Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.
(c)    Consent of Borrower. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
Section 11.05    Notices.
(e)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
(vi)    if to the Borrower, to it at 3284 Northside Parkway NW, Suite 150,
Atlanta, GA 30327, Attention: Leonard A. Silverstein (Facsimile No. (770)
818-4105);
(vii)    if to any other Credit Party, to it at 3284 Northside Parkway NW, Suite
150, Atlanta, GA 30327, Attention: Leonard A. Silverstein (Facsimile No. (770)
818-4105);
(viii)    if to the Administrative Agent, to it at the Notice Office; and
(ix)    if to a Lender, to it at its address (or facsimile number) set forth
next to its name on the signature pages hereto or, in the case of any Lender
that becomes a party to this Agreement by way of assignment under Section 11.04
of this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

94    

--------------------------------------------------------------------------------



(f)    Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below shall be effective as provided in said subpart (c).
(g)    Electronic Communications. Notices and other communications to the
Administrative Agent or any Lender hereunder and required to be delivered
pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Borrower may, in their discretion, agree in a separate writing to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.
(h)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).
Section 11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section 11.06.
(b)    Participations. Each Lender may at any time grant participations in any
of its rights hereunder or under any of the Notes to an Eligible Assignee or any
other Person, provided that in the case of any such participation,
(i)    the participant shall not have any rights under this Agreement or any of
the other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),
(ii)    such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,
(iii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

95    

--------------------------------------------------------------------------------



(iv)    such Lender shall remain the holder of the Obligations owing to it and
of any Note issued to it for all purposes of this Agreement, and
(v)    the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Article III to the extent that such Lender would be entitled to such
benefits if the participation had not been entered into or sold,
and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver would (x)
extend the final scheduled maturity of any of the Loans in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment), (y) release all or any substantial portion
of the Collateral, or release any guarantor from its guaranty of any of the
Obligations, except in accordance with the terms of the Loan Documents, or (z)
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and, provided still further that each
participant shall be entitled to the benefits of Section 3.03 with respect to
its participation as if it was a Lender, except that a participant shall (i)
only deliver the forms described in Section 3.03(g) to the Lender granting it
such participation and (ii) not be entitled to receive any greater payment under
Section 3.03(g) than the applicable Lender would have been entitled to receive
absent the participation, except to the extent such entitlement to a greater
payment arose from a Change in Law, after the participant became a participant
hereunder.
In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name of all participants in such Loan and the
principal amount (and stated interest thereon) of the portion of such Loan that
is the subject of the participation (the “Participant Register”). A Loan (and
the registered note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of a Loan (and the registered note, if any, evidencing the same)
may be effected only by the registration of such participation on the
Participant Register. The Participant Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(c)    Assignments by Lenders.
(i)    Any Lender may assign all, or if less than all, a fixed portion, of its
Loans and/or Commitments and its rights and obligations hereunder to one or more
Eligible Assignees, each of which shall become a party to this Agreement as a
Lender by execution of an Assignment Agreement; provided, however, that
(A)    except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate

96    

--------------------------------------------------------------------------------



amount of the Commitment so assigned (which for this purpose includes the Loans
outstanding thereunder) shall not be less than $5,000,000;
(B)    in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;
(C)    upon surrender of the old Notes, if any, upon request of the new Lender,
new Notes will be issued, at the Borrower’s expense, to such new Lender and to
the assigning Lender, to the extent needed to reflect the revised Commitments;
and
(D)    unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500.
(ii)    To the extent of any assignment pursuant to this subpart (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(iii)    At the time of each assignment pursuant to this subpart (c), to a
Person that is not already a Lender hereunder and that is not a U.S. Person for
Federal income tax purposes, the respective assignee Lender shall provide to the
Borrower and the Administrative Agent the applicable Internal Revenue Service
Forms (and any necessary additional documentation) described in Section 3.03(g).
(iv)    With respect to any Lender, the transfer of any Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Lender Register maintained by the Administrative Agent (on
behalf of and acting solely for this purpose as a non-fiduciary agent of the
Borrower) with respect to ownership of such Commitment and Loans, including the
name and address of the Lenders and the principal amount of the Loans (and
stated interest thereon). Prior to such recordation, all amounts owing to the
transferor with respect to such Commitment and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subpart
(c). The Lender Register shall be available for the inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice.
(v)    Nothing in this Section shall prevent or prohibit (A) any Lender that is
a bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank or to any Person that extends credit to such
Lender in support of borrowings made by such Lender from such Federal Reserve
Bank or such other Person, or (B) any Lender that is a trust, limited liability
company, partnership or other investment company from pledging its Notes or
Loans to a trustee or agent for the benefit of holders of certificates or debt
securities issued by it. No such pledge, or any assignment pursuant to or in
lieu of an enforcement of such a pledge, shall relieve the transferor Lender
from its obligations hereunder.

97    

--------------------------------------------------------------------------------



(vi)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Revolving Facility Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Notwithstanding anything contained herein, no Lender may assign, sell, negotiate
or otherwise transfer (a “Sale”) its Loans and/or Commitments to Advisor, PAC
REIT, any other Credit Party or any Affiliate of any of the foregoing.


(d)    No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.
(e)    Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Section 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.
(f)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (“Granting Lender”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (x) nothing herein shall constitute a commitment by any
SPC to make any Loans and (y) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other

98    

--------------------------------------------------------------------------------



person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this clause, any SPC may (i) with notice to, but without
the prior written consent of, the Borrower or the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section may not be amended without the written consent of the SPC. The
Borrower acknowledges and agrees, subject to the next sentence, that, to the
fullest extent permitted under applicable law, each SPC, for purposes of
Sections 2.07, 2.11, 3.01, 3.03, 11.01, 11.02 and 11.03, shall be considered a
Lender. The Borrower shall not be required to pay any amount under Sections
2.07, 2,11, 3.01, 3.03, 11.01, 11.02 and 11.03 that is greater than the amount
that it would have been required to pay had no grant been made by a Granting
Lender to a SPC.
Section 11.07    No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time. The rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies that the Administrative Agent or any
Lender would otherwise have.
Section 11.08    Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    EACH CREDIT PARTY HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK CITY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE LENDERS, OR THE CREDIT PARTIES IN CONNECTION HEREWITH
OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING

99    

--------------------------------------------------------------------------------



PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
(c)    EACH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05. EACH
CREDIT PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY CREDIT PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH
CREDIT PARTY HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.
(d)    THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH CREDIT PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH CREDIT
PARTY IN CONNECTION THEREWITH. EACH CREDIT PARTY ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND EACH
LENDER ENTERING INTO THE LOAN DOCUMENTS.
Section 11.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
Section 11.10    Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof. To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement will prevail.

100    

--------------------------------------------------------------------------------



Section 11.11    Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.
Section 11.12    Amendment or Waiver; Acceleration by Required Lenders.
(f)    Neither this Agreement nor any other Loan Document, nor any terms hereof
or thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrower, the Administrative Agent, and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that
(i)    no change, waiver or other modification shall:
(A)    (1) increase the amount of any Commitment of any Lender hereunder,
without the written consent of such Lender or (2) increase the Total Credit
Facility Amount without the consent of all the Lenders;
(B)    extend or postpone the Revolving Facility Termination Date or the
maturity date provided for herein that is applicable to any Loan of any Lender,
or extend or postpone any scheduled expiration or termination date provided for
herein that is applicable to a Commitment of any Lender, without the written
consent of such Lender;
(C)    reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend, defer or delay the time of payment of, or excuse the payment of,
principal or interest thereon (other than as a result of (x) waiving the
applicability of any post-default increase in interest rates or (y) any
amendment or modification of defined terms used in financial covenants), without
the written consent of such Lender; or
(D)    reduce the rate or extend the time of payment of, or excuse the payment
of, any Fees to which any Lender is entitled hereunder, without the written
consent of such Lender; and
(ii)    no change, waiver or other modification or termination shall, without
the written consent of each Lender affected thereby,
(A)    release the Borrower from any of its obligations hereunder;
(B)    release the Borrower from its guaranty obligations under Article X or
release any Credit Party from the Guaranty, except, in the case of a Subsidiary
Guarantor, in accordance with a transaction permitted under this Agreement;
(C)    release all or any substantial portion of the Collateral, except in
connection with a transaction permitted under this Agreement;
(D)    amend, modify or waive any provision of this Section 11.12, Section 8.03,
or any other provision of any of the Loan Documents pursuant to which the
consent or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision explicitly required;

101    

--------------------------------------------------------------------------------



(E)    reduce the percentage specified in, or otherwise modify, the definition
of Required Lenders;
(F)    consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement; or
(G)    amend, modify or waive any provision of Section 2.05(b), Section 2.12(b)
or Section 2.12(e).
Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.
(g)    No provision of Article IX may be amended without the consent of the
Administrative Agent.
(h)    To the extent the Required Lenders (or all of the Lenders, as applicable,
as shall be required by this Section) waive the provisions of Section 7.02 with
respect to the sale, transfer or other disposition of any Collateral, or any
Collateral is sold, transferred or disposed of as permitted by Section 7.02, (i)
such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents; (ii) if such Collateral includes all of the capital stock of a
Subsidiary that is a party to the Guaranty or whose stock is pledged pursuant to
the Security Agreement, such capital stock (but not any proceeds thereof) shall
be released from the Security Agreement and such Subsidiary shall be released
from the Guaranty; and (iii) the Administrative Agent shall be authorized to
take actions deemed appropriate by it in order to effectuate the foregoing.
(i)    In no event shall the Required Lenders, without the prior written consent
of each Lender, direct the Administrative Agent to accelerate and demand payment
of the Loans held by one Lender without accelerating and demanding payment of
all other Loans or to terminate the Commitments of one or more Lenders without
terminating the Commitments of all Lenders.  Each Lender agrees that, except as
otherwise provided in any of the Loan Documents and without the prior written
consent of the Required Lenders, it will not take any legal action or institute
any action or proceeding against any Credit Party with respect to any of the
Obligations or Collateral, or accelerate or otherwise enforce its portion of the
Obligations. Without limiting the generality of the foregoing, none of Lenders
may exercise any right that it might otherwise have under applicable law to
credit bid at foreclosure sales, uniform commercial code sales or other similar
sales or dispositions of any of the Collateral except as authorized by the
Required Lenders. Notwithstanding anything to the contrary set forth in this
Section 11.12(d) or elsewhere herein, each Lender shall be authorized to take
such action to preserve or enforce its rights against any Credit Party where a
deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations held by such
Lender against such Credit Party, including the filing of proofs of claim in any
insolvency proceeding.
(j)    Notwithstanding anything to the contrary contained in this Section 11.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries of the Borrower in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented and waived with the consent of the Administrative
Agent and the Borrower without the need to obtain the consent of any other
Person if such amendment, supplement or waiver is delivered in order (i) to
comply with local law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such Security Document or other
document to be consistent with this Agreement and the other Loan Documents and
(y) if following the Closing Date, the Administrative Agent and the Borrower
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan

102    

--------------------------------------------------------------------------------



Documents, then the Administrative Agent and the Credit Parties shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.
(k)    If, in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any provisions hereof as contemplated by this
Section 11.12 that requires the consent of a greater percentage of the Lenders
than the Required Lenders, the consent of the Required Lenders shall have been
obtained but the consent of a Lender whose consent is required shall not have
been obtained (each a “Non-Consenting Lender”), then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.06(c), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations; provided that (A) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including any breakage compensation under Section 3.02 and any amounts accrued
and owing to such Lender under Section 3.01(a)(i), Section 3.01(c), or Section
3.03), and (C) such Eligible Assignee shall consent at the time of such
assignment to each matter in respect of which such Non-Consenting Lender did not
consent. Each Lender agrees that, if it becomes a Non-Consenting Lender and is
being replaced in accordance with this Section 11.12(e), it shall execute and
deliver to the Administrative Agent an Assignment Agreement to evidence such
assignment and shall deliver to the Administrative Agent any Notes previously
delivered to such Non-Consenting Lender. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
Section 11.13    Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III, Section 9.09 or Section 11.02
shall survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.
Section 11.14    Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrower shall not be responsible for costs
arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.04) to the extent not otherwise applicable to
such Lender prior to such transfer.
Section 11.15    Confidentiality.
(a)    Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Confidential Information, except that Confidential
Information may be disclosed (1) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (2) to any
direct or indirect contractual counterparty in any Hedge Agreement (or to any
such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section, (3) to the extent requested by any regulatory
authority, (4) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (5) to any other party to this Agreement,
(6) to any other creditor of any Credit Party that is a direct or intended

103    

--------------------------------------------------------------------------------



beneficiary of any of the Loan Documents, (7) in connection with the exercise of
any remedies hereunder or under any of the other Loan Documents, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder, (8) subject to
an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in any of its rights or obligations
under this Agreement, or in connection with transactions permitted pursuant to
Section 11.06(c)(v) or Section 11.06(f), (9) with the consent of the Borrower,
or (10) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this Section 11.15, or
(ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than a Credit Party and not otherwise
in violation of this Section 11.15.
(b)    As used in this Section, “Confidential Information” shall mean all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided, however, that, in the case of information received from the Borrower
after the Closing Date, such information is clearly identified at the time of
delivery as confidential.
(c)    Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrower hereby
agrees that the failure of the Administrative Agent or any Lender to comply with
the provisions of this Section shall not relieve the Borrower, or any other
Credit Party, of any of its obligations under this Agreement or any of the other
Loan Documents.
Section 11.16    General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent or any other Person against
the Administrative Agent, or any other Lender or the Affiliates, directors,
officers, employees, attorneys or agents of any of them for any damages other
than actual compensatory damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any of the other Loan Documents, or any act,
omission or event occurring in connection therewith; and the Borrower, each
Lender and the Administrative Agent hereby, to the fullest extent permitted
under applicable law, waive, release and agree not to sue or counterclaim upon
any such claim for any special, consequential or punitive damages, whether or
not accrued and whether or not known or suspected to exist in their favor.
Section 11.17    No Duty. All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. The Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.
Section 11.18    Lenders and Agent Not Fiduciary to Borrower, etc. The
relationship among the PAC REIT and its Subsidiaries, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, is solely that of
debtor and creditor, and the Administrative Agent and the Lenders have no
fiduciary

104    

--------------------------------------------------------------------------------



or other special relationship with the PAC REIT and its Subsidiaries, and no
term or provision of any Loan Document, no course of dealing, no written or oral
communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.
Section 11.19    Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans hereunder, the execution
and delivery of this Agreement, the Notes and the other documents the forms of
which are attached as Exhibits hereto, the issue and delivery of the Notes, any
disposition thereof by any holder thereof, and any investigation made by the
Administrative Agent or any Lender or any other holder of any of the Notes or on
its behalf. All statements contained in any certificate or other document
delivered to the Administrative Agent or any Lender or any holder of any Notes
by or on behalf of the PAC REIT or any of its Subsidiaries pursuant hereto or
otherwise specifically for use in connection with the transactions contemplated
hereby shall constitute representations and warranties by the Borrower
hereunder, made as of the respective dates specified therein or, if no date is
specified, as of the respective dates furnished to the Administrative Agent or
any Lender.
Section 11.20    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 11.21    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.
Section 11.22    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.
Section 11.23    USA Patriot Act. Each Lender subject to the USA Patriot Act
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the USA Patriot Act.
Section 11.24    Advertising and Publicity. No Credit Party shall issue or
disseminate to the public (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the credit or
other financial accommodations made available by the Lenders pursuant to this
Agreement and the other

105    

--------------------------------------------------------------------------------



Loan Documents without the prior written consent of the Administrative Agent.
Nothing in the foregoing shall be construed to prohibit any Credit Party from
making any submission or filing which it is required to make by applicable law
or pursuant to judicial process..
Section 11.25    Release of Guarantees and Liens. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction permitted by any
Loan Document or that has been consented to in accordance with the terms hereof
or (ii) under the circumstances described in the next succeeding sentence. When
this Agreement has been terminated and all of the Obligations have been fully
and finally discharged (other than obligations in respect of Designated Hedge
Agreements and contingent indemnity obligations) and the obligations of the
Administrative Agent and the Lenders to provide additional credit under the Loan
Documents have been terminated irrevocably, and the Credit Parties have
delivered to the Administrative Agent a written release of all claims against
the Administrative Agent and the Lenders, in form and substance satisfactory to
the Administrative Agent, the Administrative Agent will, at the Borrower's sole
expense, execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of intellectual property, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are necessary or advisable to release, as of record, the
Administrative Agent's Liens and all notices of security interests and liens
previously filed by the Administrative Agent with respect to the Obligations.
Section 11.26    Payments Set Aside. To the extent that any Secured Creditor
receives a payment from or on behalf of the Borrower or any other Credit Party,
from the proceeds of any Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
Section 11.27    Buy-Sell Agreements and Collateral Assignments.
(a)    Buy-Sell Agreements.     In connection with that certain Credit
Agreement, dated August 31, 2012, as amended by certain modification agreements,
and the Original Credit Agreement, the Borrower delivered the following Buy-Sell
Agreements: (i) that certain Buy-Sell Agreement, dated as of August 31, 2012,
between the Borrower and the Adminsitrative Agent, relating to the pledge of 49%
of the Borrower’s ownership interests in Stone Rise to Administrative Agent,
(ii) that certain Buy-Sell Agreement, dated as of August 31, 2012, between the
Borrower and the Adminsitrative Agent, relating to the pledge of 49% of the
Borrower’s ownership interests in Summit Crossing to Administrative Agent, (iii)
that certain Buy-Sell Agreement, dated as of April 4, 2013, between the Borrower
and the Adminsitrative Agent, relating to the pledge of 49% of the Borrower’s
ownership interests in McNeil Ranch to Administrative Agent, (iv) that certain
Buy-Sell Agreement, dated as of April 4, 2013, between the Borrower and the
Adminsitrative Agent, relating to the pledge of 49% of the Borrower’s ownership
interests in Lake Cameron to Administrative Agent, (v) that certain Buy-Sell
Agreement, dated as of April 4, 2013, between the Borrower and the
Adminsitrative Agent, relating to the pledge of 49% of the Borrower’s ownership
interests in Ashford Park to Administrative Agent, (vi) that certain Amended and
Restated Buy-Sell Agreement, dated as of December 5, 2013, between the Borrower
and the Adminsitrative Agent, relating to the pledge of 49% of the Borrower’s
ownership interests in Trail Creek to Administrative Agent, (vii) that certain
Buy-Sell Agreement, dated as of July 1, 2014, between the Borrower and the
Adminsitrative Agent, relating to the pledge of 49% of the

106    

--------------------------------------------------------------------------------



Borrower’s ownership interests in Summit II to Administrative Agent, (viii) that
certain Buy-Sell Agreement, dated as of September 19, 2014, between the Borrower
and the Adminsitrative Agent, relating to the pledge of 49% of the Borrower’s
ownership interests in Parkway Town Centre to Administrative Agent, (xix) that
certain Buy-Sell Agreement, dated as of September 19, 2014, between the Borrower
and the Adminsitrative Agent, relating to the pledge of 49% of the Borrower’s
ownership interests in Spring Hill Plaza to Administrative Agent, and (x) that
certain Buy-Sell Agreement, dated as of September 19, 2014, between the Borrower
and the Adminsitrative Agent, relating to the pledge of 49% of the Borrower’s
ownership interests in Parkway Woodstock Crossing to Administrative Agent
(collectively, the “Existing Buy-Sell Agreements”). The Administrative Agent and
the Lenders hereby agree that Borrower shall not be required to amend and
restate the Existing Buy-Sell Agreements in connection with this Agreement and
that the Existing Buy-Sell Agreements shall continue in full force and effect.
The Existing Buy-Sell Agreements are hereby amended so that (i) any reference
therein to the “Credit Agreement” shall mean to this Agreement, and (ii) all
references to the “Security Agreement” in the Existing Buy-Sell Agreements shall
refer to the Security Agreement as such term is defined herein.
(b)    Collateral Assignments. In connection with that certain Credit Agreement,
dated August 31, 2012, as amended by certain modification agreements, and the
Original Credit Agreement, the Borrower delivered the following Collateral
Assignments of Loan Documents: (i) that certain Collateral Assignment of Loan
Documents, dated as of August 31, 2012, between Iris Crosstown Mezzanine
Lending, LLC and the Adminsitrative Agent, (ii) that certain Collateral
Assignment of Loan Documents, dated as of August 31, 2012, between City Vista
Mezzanine Lending, LLC and the Adminsitrative Agent, (iii) that certain
Collateral Assignment of Loan Documents, dated as of August 31, 2012, between
City Park Mezzanine Lending, LLC and the Adminsitrative Agent, (iv) that certain
Collateral Assignment of Loan Documents, dated as of April 4, 2013, between
Charles Hight Square Mezzanine Lending, LLC and the Adminsitrative Agent, (v)
that certain Collateral Assignment of Loan Documents, dated as of December 5,
2013, between Aster Lely Mezzanine Lending, LLC and the Adminsitrative Agent,
(vi) that certain Collateral Assignment of Loan Documents, dated as of December
5, 2013, between Newport Overton Mezzanine Lending, LLC and the Adminsitrative
Agent, (vii) that certain Collateral Assignment of Loan Documents, dated as of
December 5, 2013, between Haven West Mezzanine Lending, LLC and the
Adminsitrative Agent, (viii) that certain Collateral Assignment of Loan
Documents, dated as of December 5, 2013, between Starkville Mezzanine Lending,
LLC and the Adminsitrative Agent, (xix) that certain Collateral Assignment of
Loan Documents, dated as of September 19, 2014, between Irvine Mezzanine
Lending, LLC and the Adminsitrative Agent, and (x) that certain Collateral
Assignment of Loan Documents, dated as of September 19, 2014, between Summit
Crossing III Mezzanine Lending, LLC and the Adminsitrative Agent (collectively,
the “Existing Collateral Assignments”). The Administrative Agent and the Lenders
hereby agree that Borrower shall not be required to amend and restate the
Existing Collateral Assignments in connection with this Agreement and that the
Existing Collateral Assignments shall continue in full force and effect. The
Existing Collateral Assignments are hereby amended so any reference therein to
the “Credit Agreement” shall mean to this Agreement.
Section 11.28    Amendment and Restatement. This Agreement constitutes an
amendment and restatement of the Original Credit Agreement in its entirety
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation, release, impairment or discharge of
the Original Revolving Commitment or any of the other obligations existing under
the Original Credit Agreement. On the Closing Date, the Original Revolving
Commitment and all other obligations of Borrower outstanding as of such date
under the Original Credit Agreement, as amended, shall be deemed to be the
Revolving Commitment and obligations outstanding under this Agreement, without
any further action by any Person.

107    

--------------------------------------------------------------------------------



[Remainder of page intentionally left blank.]



108    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.


 
PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P., as the Borrower
By: Preferred Apartment Advisors, LLC, its agent


By:   /s/ Jeffrey R. Sprain                                  
Name: Jeffrey R. Sprain
Title: General Counsel & Secretary


 


PREFERRED APARTMENT COMMUNITIES, INC., as a Credit Party
By: Preferred Apartment Advisors, LLC, its agent


By:   /s/ Jeffrey R. Sprain                                  
Name: Jeffrey R. Sprain
Title: General Counsel & Secretary


 
 
 
KEYBANK NATIONAL ASSOCIATION, as the sole initial Lender and as the
Administrative Agent


By:    /s/ James K. Komperda
Name:  James K. Komperda
Title: Vice President
















[Signature Page to Credit Agreement]







--------------------------------------------------------------------------------






Schedule 1


Lenders and Commitments
Lender
Term Commitment
Revolving
Commitment
Revolving Facility Percentage as of
the Closing Date
KeyBank National Association
$32,000,000
$50,000,000
100%
Total:
$32,000,000
$50,000,000
100%




--------------------------------------------------------------------------------



Schedule 2
Subsidiary Guarantors as of the Closing Date
Iris Crosstown Mezzanine Lending, LLC
City Vista Mezzanine Lending, LLC
City Park Mezzanine Lending, LLC
Aster Lely Mezzanine Lending, LLC
Newport Overton Mezzanine Lending, LLC
Haven West Mezzanine Lending, LLC
Starkville Mezzanine Lending, LLC
Irvine Mezzanine Lending, LLC
Summit Crossing III Mezzanine Lending, LLC
Iris Crosstown Mezzanine Lending II, LLC
Lubbock Mezzanine Lending, LLC
Newport Kennesaw Mezzanine Lending, LLC
New Market Properties, LLC
Sunbelt Retail, LLC



--------------------------------------------------------------------------------



Schedule 5.05
Litigation
No litigation other than in the ordinary course of business related to
multifamily properties and/or retail shopping centers.



--------------------------------------------------------------------------------



Schedule 5.11
Real Property
Stone Rise Apartments, LLC owns that certain 216-unit multifamily apartment
community located in suburban Philadelphia, Pennsylvania.
PAC Summit Crossing, LLC owns that certain 345-unit multifamily apartment
community located in suburban Atlanta, Georgia.
Trail Creek Apartments, LLC owns that certain 300-unit multifamily townhome
community located in Hampton, Virginia
Ashford Park, LLC owns that certain 408-unit multifamily community located in
Atlanta, Georgia
WAM McNeil Ranch, LLC owns that certain 192-unit multifamily community located
in Austin, Texas
Lake Cameron, LLC owns that certain 328-unit multifamily community located in
Raleigh, Georgia
PAC Summit Crossing II, LLC owns that certain 140-unit multifamily apartment
community located in suburban Atlanta, Georgia
Woodstock Crossing Center, LLC owns that certain 66,122 square foot retail
property located in Woodstock, Georgia
Spring Hill Plaza, LLC owns that certain 61,750 square foot retail property
located in Spring Hill, Tennessee
Parkway Town Centre, LLC owns that certain 65,587 square foot retail property
located in Smyrna, Tennessee
Salem Cove, LLC owns that certain 62,356 square foot retail property located in
Murfreesboro, Tennessee
Deltona Landing, LLC owns that certain 59,966 square foot retail property
located in Orlando, Florida
Powder Springs-Macland Retail, LLC owns that certain 77,853 square foot retail
property located in Powder Springs, Georgia
NMP Kingwood Glen, LLC owns that certain 103,397 square foot retail property
located in Houston, Texas



--------------------------------------------------------------------------------



Barclay Crossing, LLC owns that certain 54,958 square foot retail property
located in Tampa, Florida
Sweetgrass Corner, LLC owns that certain 89,124 square foot retail property
located in Charleston, South Carolina
Parkway Centre, LLC owns that certain 53,088 square foot retail property located
in Columbus, Georgia
PAC Enclave at Vista Ridge, LLC owns that certain 300-unit multifamily community
located in Dallas, Texas
Sandstone Creek, LLC owns that certain 364-unit multifamily community located in
Kansas City, Kansas
Stoneridge Farms Hunt Club, LLC owns that certain 364-unit multifamily community
located in Nashville, Tennessee
PAC Vineyards, LLC owns that certain 369-unit multifamily community located in
Houston, Texas























--------------------------------------------------------------------------------



Schedule 5.15
Intellectual Property
Intellectual Property Assignment and License Agreement between Preferred
Apartment Advisors, LLC and Preferred Apartment Communities, Inc. dated as of
March 14, 2012
Trademark License Agreement between Preferred Apartment Advisors, LLC and
Preferred Apartment Communities, Inc. dated as of March 14, 2012



--------------------------------------------------------------------------------



Schedule 5.17
Insurance
As of 9/19/14 – To be updated post closing
Insured
Carrier
Type
Policy #
Preferred Apartment Communities, Inc.
Liberty Insurance Underwriters, Inc.
Directors and Officers Liability Insurance
DOATAACH8A002
Trail Creek, Summit Crossing, Stone Rise, Summit Crossing II, McNeil Ranch,
Ashford Park and Lake Cameron
International Insurance Company of Hannover Limited
Primary property excluding earthquake, wind, hail, and flood
MUA000000301
Trail Creek, Summit Crossing, Stone Rise, Summit Crossing II, McNeil Ranch,
Ashford Park and Lake Cameron
Arch Specialty Insurance Company
primary property for earthquake, wind, hail and flood
ESP004735900
Trail Creek, Summit Crossing, Stone Rise, Summit Crossing II, McNeil Ranch,
Ashford Park and Lake Cameron
RSUI Indemnity Company
Excess Policy excluding earthquake and flood
NHD374208
Trail Creek
Lloyds of London
Wind/Hail
457560037618S00
Woodstock Crossing Center, LLC
Hartford Fire Insurance Company
Commercial Insurance
20 UUN AV6148
Woodstock Crossing Center, LLC
Hartford Casualty
Umbrella
20 RHU AV5672
Spring Hill Plaza, LLC and Parkway Town Center, LLC
Liberty Mutual
Property Insurance
YU2-Z91-463010-044
Spring Hill Plaza, LLC and Parkway Town Center, LLC
Liberty Mutual
General Liability
TB2-Z91-463010-024
Spring Hill Plaza, LLC and Parkway Town Center, LLC
Liberty Mutual
Umbrella
TH7-Z91-463010-034




--------------------------------------------------------------------------------



Schedule 5.22
Capitalization
PAC REIT:
Security
Shares Issued
Shares Authorized
Common Stock
21,926,820
400,066,666
Series A Redeemable Preferred Stock
206,042
1,050,000



Warrant No.2 to purchase 9,375 shares of Common Stock for $12.50 per share,
issued on October 19, 2011 to International Assets Advisory, LLC
Warrant No.3 to purchase 9,375 shares of Common Stock for $12.50 per share,
issued on October 19, 2011 to Richard Panchookian
Warrant No.4 to purchase 131,250 shares of Common Stock for $12.50 per share,
issued on October 19, 2011 to HarborLight Capital Group, LLC
Warrants to purchase Common Stock from the current Unit Offering:
 CUSIP #
 
Issue Date
 
Initial Exercise Date
 
Maturity Date
 
Per Share Exercise Price
 
Warrants Issued**
Maxium Shares to be Issued
74039L 111
 
3/30/2012
 
3/30/2013
 
3/30/2016
 


$9.59


 
2,155
43,100
74039L 129
 
4/30/2012
 
4/30/2013
 
4/30/2016
 


$9.68


 
2,830
56,600
74039L 137
 
5/31/2012
 
5/31/2013
 
5/31/2016
 


$9.08


 
3,456
69,120
74039L 145
 
6/28/2012
 
6/28/2013
 
6/28/2016
 


$9.00


 
1,577
31,540
74039L 152
 
7/17/2012
 
7/17/2013
 
7/17/2016
 


$9.00


 
256
5,120
74039L 160
 
7/31/2012
 
7/31/2013
 
7/31/2016
 


$9.00


 
408
8,160
74039L 178
 
8/16/2012
 
8/16/2013
 
8/16/2016
 


$9.54


 
145
2,900
74039L 186
 
8/30/2012
 
8/30/2013
 
8/30/2016
 


$9.78


 
664
13,280
74039L 194
 
9/14/2012
 
9/14/2013
 
9/14/2016
 


$9.90


 
137
2,740
74039L 210
 
9/28/2012
 
9/28/2013
 
9/28/2016
 


$10.08


 
550
11,000
74039L 236
 
10/17/2012
 
10/17/2013
 
10/17/2016
 


$10.10


 
418
8,360
74039L 228
 
10/31/2012
 
10/31/2013
 
10/31/2016
 


$10.06


 
506
10,120
74039L 244
 
11/15/2012
 
11/15/2013
 
11/15/2016
 


$9.92


 
1,082
21,640
74039L 251
 
11/30/2012
 
11/30/2013
 
11/30/2016
 


$9.72


 
1,172
23,440
74039L 269
 
12/14/2012
 
12/14/2013
 
12/14/2016
 


$9.36


 
2,549
50,980
74039L 277
 
12/28/2012
 
12/28/2013
 
12/28/2016
 


$9.43


 
1,857
37,140
74039L 285
 
1/10/2013
 
1/10/2014
 
1/10/2017
 


$9.56


 
1,098
21,960
74039L 293
 
1/31/2013
 
1/31/2014
 
1/31/2017
 


$9.85


 
2,264
45,280
74039L 319
 
2/15/2013
 
2/15/2014
 
2/15/2017
 


$10.33


 
1,563
31,260
74039L 327
 
2/28/2013
 
2/28/2014
 
2/28/2017
 


$10.58


 
1,098
21,960
74039L 335
 
3/15/2013
 
3/15/2014
 
3/15/2017
 


$11.04


 
1,329
26,580
74039L 343
 
3/28/2013
 
3/28/2014
 
3/28/2017
 


$11.50


 
14,408
288,160




--------------------------------------------------------------------------------



74039L 350
 
4/16/2013
 
4/16/2014
 
4/16/2017
 


$11.64


 
2,568
51,360
74039L 368
 
4/30/2013
 
4/30/2014
 
4/30/2017
 


$11.30


 
4,038
80,760
74039L 376
 
5/16/2013
 
5/16/2014
 
5/16/2017
 


$11.06


 
2,896
57,920
74039L 384
 
5/31/2013
 
5/31/2014
 
5/31/2017
 


$10.99


 
2,755
55,100
74039L 392
 
6/14/2013
 
6/14/2014
 
6/14/2017
 


$10.33


 
1,820
36,400
74039L 418
 
6/28/2013
 
6/28/2014
 
6/28/2017
 


$10.03


 
3,552
71,040
74039L 426
 
7/16/2013
 
7/16/2014
 
7/16/2017
 


$10.22


 
1,941
38,820
74039L 434
 
7/31/2013
 
7/31/2014
 
7/31/2017
 


$10.28


 
2,297
45,940
74039L 442
 
8/16/2013
 
8/16/2014
 
8/16/2017
 


$10.32


 
2,514
50,280
74039L 459
 
8/30/2013
 
8/30/2014
 
8/30/2017
 


$10.16


 
2,365
47,300
74039L 483
 
9/17/2013
 
9/17/2014
 
9/17/2017
 


$10.07


 
1,849
36,980
74039L 467
 
9/30/2013
 
9/30/2014
 
9/30/2017
 


$9.84


 
1,913
38,260
74039L 475
 
10/15/2013
 
10/15/2014
 
10/15/2017
 


$9.77


 
2,457
49,140
74039L 491
 
10/31/2013
 
10/31/2014
 
10/31/2017
 


$9.86


 
3,881
77,620
74039L 517
 
11/15/2013
 
11/15/2014
 
11/15/2017
 


$9.54


 
3,879
77,580
74039C 111
 
11/27/2013
 
11/27/2014
 
11/27/2017
 


$9.48


 
1,860
37,200
74039C 129
 
12/17/2013
 
12/17/2014
 
12/17/2017
 


$9.42


 
2,952
59,040
74039C 137
 
12/31/2013
 
12/31/2014
 
12/31/2017
 


$9.58


 
2,349
46,980
74039C 145
 
1/15/2014
 
1/15/2015
 
1/15/2018
 


$9.72


 
1,009
20,180
74039C 152
 
1/31/2014
 
1/31/2015
 
1/31/2018
 


$9.64


 
2,683
53,660
74039C 160
 
2/14/2014
 
2/14/2015
 
2/14/2018
 


$9.66


 
2,563
51,260
74039C 178
 
2/28/2014
 
2/28/2015
 
2/28/2018
 


$9.74


 
2,632
52,640
74039C 186
 
3/14/2014
 
3/14/2015
 
3/14/2018
 


$9.86


 
1,855
37,100
74039C 194
 
3/31/2014
 
3/31/2015
 
3/31/2018
 


$9.82


 
1,431
28,620
74039C 210
 
4/15/2014
 
4/15/2015
 
4/15/2018
 


$9.72


 
1,973
39,460
74039C 228
 
4/30/2014
 
4/30/2015
 
4/30/2018
 


$9.71


 
2,246
44,920
74039C 236
 
5/15/2014
 
5/15/2015
 
5/15/2018
 


$9.76


 
2,119
42,380
74039C 244
 
5/30/2014
 
5/30/2015
 
5/30/2018
 


$9.92


 
2,116
42,320
74039C 251
 
6/16/2014
 
6/16/2015
 
6/16/2018
 


$10.46


 
2,738
54,760
74039C 269
 
6/30/2014
 
6/30/2015
 
6/30/2018
 


$10.79


 
2,618
52,360
74039C 277
 
7/15/2014
 
7/15/2015
 
7/15/2018
 


$10.78


 
3,206
64,120
74039C 285
 
7/31/2014
 
7/31/2015
 
7/31/2018
 


$10.79


 
5,014
100,280
74039C 293
 
8/15/2014
 
8/15/2015
 
8/15/2018
 


$10.66


 
5,085
101,700
74039C 319
 
8/29/2014
 
8/29/2015
 
8/29/2018
 


$10.55


 
6,842
136,840
74039C 327
 
9/15/2014
 
9/15/2015
 
9/15/2018
 


$10.49


 
4,668
93,360
74039C 335
 
9/30/2014
 
9/30/2015
 
9/30/2018
 


$10.36


 
6,368
127,360
74039C 343
 
10/16/2014
 
10/16/2015
 
10/16/2018
 


$10.21


 
5,496
109,920
74039E 117
 
10/31/2014
 
10/31/2015
 
10/31/2018
 


$10.06


 
7,700
154,000
74039E 125
 
11/14/2014
 
11/14/2015
 
11/14/2018
 


$10.31


 
6,130
122,600
74039E 133
 
11/26/2014
 
11/26/2015
 
11/26/2018
 


$10.42


 
9,612
192,240
74039E 141
 
12/15/2014
 
12/15/2015
 
12/15/2018
 


$10.43


 
6,436
128,720
74039E 158
 
12/31/2014
 
12/31/2015
 
12/31/2018
 


$10.50


 
11,386
227,720
74039C 350
 
1/15/2015
 
1/15/2016
 
1/15/2019
 


$10.87


 
5,066
101,320
74039E 166
 
1/30/2015
 
1/30/2016
 
1/30/2019
 


$11.50


 
8,364
167,280

Redemption Rights – Series A Redeemable Preferred Stock:
Redemption at the Option of a Holder. Beginning on the date of original issuance
of the shares of Series A Redeemable Preferred Stock to be redeemed, the holder
will have the right to require PAC REIT to redeem such shares of Series A
Redeemable Preferred Stock at a redemption price



--------------------------------------------------------------------------------



equal to the Stated Value (initial $1,000.00/share), less a 13% redemption fee,
plus any accrued but unpaid dividends.
Beginning one year from the date of original issuance of the shares of Series A
Redeemable Preferred Stock to be redeemed, the holder will have the right to
require PAC REIT to redeem such shares of Series A Redeemable Preferred Stock at
a redemption price equal to the Stated Value, less a 10% redemption fee, plus
any accrued but unpaid dividends.
Beginning three years from the date of original issuance of the shares of Series
A Redeemable Preferred Stock to be redeemed, the holder will have the right to
require PAC REIT to redeem such shares of Series A Redeemable Preferred Stock at
a redemption price equal to the Stated Value, less a 5% redemption fee, plus any
accrued but unpaid dividends.
Beginning four years from the date of original issuance of the shares of Series
A Redeemable Preferred Stock to be redeemed, the holder will have the right to
require PAC REIT to redeem such shares of Series A Redeemable Preferred Stock at
a redemption price equal to the Stated Value, less a 3% redemption fee, plus any
accrued but unpaid dividends.
Beginning five years from the date of original issuance of the shares of Series
A Redeemable Preferred Stock to be redeemed, the holder will have the right to
require PAC REIT to redeem such shares of Series A Redeemable Preferred Stock at
a redemption price equal to 100% of the Stated Value, plus any accrued but
unpaid dividends.
In addition, subject to restrictions, beginning on the date of original issuance
and ending two years thereafter, we will redeem such shares of Series A
Redeemable Preferred Stock of a holder who is a natural person upon his or her
death at the written request of the holder’s estate at a cash redemption price
equal to the Stated Value, plus accrued and unpaid dividends thereon through and
including the date of redemption.
If a holder of Series A Redeemable Preferred Stock or its estate (in the case of
a holder's death) causes PAC REIT to redeem such shares of Series A Redeemable
Preferred Stock, PAC REIT has the right, in its sole discretion, to pay the
redemption price in cash or in equal value of our common stock, based on the
volume weighted average price of PAC REIT's common stock for the 20 trading days
prior to the redemption, in exchange for the Series A Redeemable Preferred
Stock.
Schedule of currently issued and outstanding Series A Redeemable Preferred
Stock:
CUSIP #
Issue Date
13%
10
%
10
%
5
%
3
%
0
%
Net Shares Outstanding
74039L 202
3/30/2012
3/30/2012
3/30/2013


3/30/2014


3/30/2015


3/30/2016


3/30/2017


2,140
74039L 301
4/30/2012
4/30/2012
4/30/2013


4/30/2014


4/30/2015


4/30/2016


4/30/2017


2,790
74039L 400
5/31/2012
5/31/2012
5/31/2013


5/31/2014


5/31/2015


5/31/2016


5/31/2017


3,456
74039L 707
6/28/2012
6/28/2012
6/28/2013


6/28/2014


6/28/2015


6/28/2016


6/28/2017


1,562
74039L 806
7/17/2012
7/17/2012
7/17/2013


7/17/2014


7/17/2015


7/17/2016


7/17/2017


256




--------------------------------------------------------------------------------



74039L 889
7/31/2012
7/31/2012
7/31/2013


7/31/2014


7/31/2015


7/31/2016


7/31/2017


408
74039L 871
8/16/2012
8/16/2012
8/16/2013


8/16/2014


8/16/2015


8/16/2016


8/16/2017


145
74039L 863
8/30/2012
8/30/2012
8/30/2013


8/30/2014


8/30/2015


8/30/2016


8/30/2017


664
74039L 855
9/14/2012
9/14/2012
9/14/2013


9/14/2014


9/14/2015


9/14/2016


9/14/2017


137
74039L 848
9/28/2012
9/28/2012
9/28/2013


9/28/2014


9/28/2015


9/28/2016


9/28/2017


550
74039L 822
10/17/2012
10/17/2012
10/17/2013


10/17/2014


10/17/2015


10/17/2016


10/17/2017


393
74039L 830
10/31/2012
10/31/2012
10/31/2013


10/31/2014


10/31/2015


10/31/2016


10/31/2017


506
74039L 814
11/15/2012
11/15/2012
11/15/2013


11/15/2014


11/15/2015


11/15/2016


11/15/2017


1,082
74039L 798
11/30/2012
11/30/2012
11/30/2013


11/30/2014


11/30/2015


11/30/2016


11/30/2017


1,172
74039L 780
12/14/2012
12/14/2012
12/14/2013


12/14/2014


12/14/2015


12/14/2016


12/14/2017


2,549
74039L 772
12/28/2012
12/28/2012
12/28/2013


12/28/2014


12/28/2015


12/28/2016


12/28/2017


1,857
74039L 756
1/10/2013
1/10/2013
1/10/2014


1/10/2015


1/10/2016


1/10/2017


1/10/2018


1,098
74039L 749
1/31/2013
1/31/2013
1/31/2014


1/31/2015


1/31/2016


1/31/2017


1/31/2018


2,157
74039L 731
2/15/2013
2/15/2013
2/15/2014


2/15/2015


2/15/2016


2/15/2017


2/15/2018


1,563
74039L 723
2/28/2013
2/28/2013
2/28/2014


2/28/2015


2/28/2016


2/28/2017


2/28/2018


1,064
74039L 715
3/15/2013
3/15/2013
3/15/2014


3/15/2015


3/15/2016


3/15/2017


3/15/2018


1,299
74039L 699
3/28/2013
3/28/2013
3/28/2014


3/28/2015


3/28/2016


3/28/2017


3/28/2018


14,408
74039L 681
4/16/2013
4/16/2013
4/16/2014


4/16/2015


4/16/2016


4/16/2017


4/16/2018


2,568
74039L 673
4/30/2013
4/30/2013
4/30/2014


4/30/2015


4/30/2016


4/30/2017


4/30/2018


4,038
74039L 665
5/16/2013
5/16/2013
5/16/2014


5/16/2015


5/16/2016


5/16/2017


5/16/2018


2,896
74039L 657
5/31/2013
5/31/2013
5/31/2014


5/31/2015


5/31/2016


5/31/2017


5/31/2018


2,755
74039L 640
6/14/2013
6/14/2013
6/14/2014


6/14/2015


6/14/2016


6/14/2017


6/14/2018


1,820
74039L 632
6/28/2013
6/28/2013
6/28/2014


6/28/2015


6/28/2016


6/28/2017


6/28/2018


3,462
74039L 624
7/16/2013
7/16/2013
7/16/2014


7/16/2015


7/16/2016


7/16/2017


7/16/2018


1,941
74039L 616
7/31/2013
7/31/2013
7/31/2014


7/31/2015


7/31/2016


7/31/2017


7/31/2018


2,297
74039L 590
8/16/2013
8/16/2013
8/16/2014


8/16/2015


8/16/2016


8/16/2017


8/16/2018


2,514
74039L 582
8/30/2013
8/30/2013
8/30/2014


8/30/2015


8/30/2016


8/30/2017


8/30/2018


2,365
74039L 574
9/17/2013
9/17/2013
9/17/2014


9/17/2015


9/17/2016


9/17/2017


9/17/2018


1,849
74039L 566
9/30/2013
9/30/2013
9/30/2014


9/30/2015


9/30/2016


9/30/2017


9/30/2018


1,913
74039L 558
10/15/2013
10/15/2013
10/15/2014


10/15/2015


10/15/2016


10/15/2017


10/15/2018


2,382
74039L 541
10/31/2013
10/31/2013
10/31/2014


10/31/2015


10/31/2016


10/31/2017


10/31/2018


3,876
74039L 533
11/15/2013
11/15/2013
11/15/2014


11/15/2015


11/15/2016


11/15/2017


11/15/2018


3,879
74039C 202
11/27/2013
11/27/2013
11/27/2014


11/27/2015


11/27/2016


11/27/2017


11/27/2018


1,860
74039C 301
12/17/2013
12/17/2013
12/17/2014


12/17/2015


12/17/2016


12/17/2017


12/17/2018


2,877
74039C 400
12/31/2013
12/31/2013
12/31/2014


12/31/2015


12/31/2016


12/31/2017


12/31/2018


2,333
74039C 509
1/15/2014
1/15/2014
1/15/2015


1/15/2016


1/15/2017


1/15/2018


1/15/2019


1,009
74039C 608
1/31/2014
1/31/2014
1/31/2015


1/31/2016


1/31/2017


1/31/2018


1/31/2019


2,683
74039C 707
2/14/2014
2/14/2014
2/14/2015


2/14/2016


2/14/2017


2/14/2018


2/14/2019


2,563
74039C 806
2/28/2014
2/28/2014
2/28/2015


2/28/2016


2/28/2017


2/28/2018


2/28/2019


2,632
74039C 889
3/14/2014
3/14/2014
3/14/2015


3/14/2016


3/14/2017


3/14/2018


3/14/2019


1,855
74039C 871
3/31/2014
3/31/2014
3/31/2015


3/31/2016


3/31/2017


3/31/2018


3/31/2019


1,431
74039C 863
4/15/2014
4/15/2014
4/15/2015


4/15/2016


4/15/2017


4/15/2018


4/15/2019


1,973
74039C 855
4/30/2014
4/30/2014
4/30/2015


4/30/2016


4/30/2017


4/30/2018


4/30/2019


2,246
74039C 848
5/15/2014
5/15/2014
5/15/2015


5/15/2016


5/15/2017


5/15/2018


5/15/2019


2,119
74039C 830
5/30/2014
5/30/2014
5/30/2015


5/30/2016


5/30/2017


5/30/2018


5/30/2019


2,116
74039C 822
6/16/2014
6/16/2014
6/16/2015


6/16/2016


6/16/2017


6/16/2018


6/16/2019


2,738
74039C 814
6/30/2014
6/30/2014
6/30/2015


6/30/2016


6/30/2017


6/30/2018


6/30/2019


2,618
74039C 798
7/15/2014
7/15/2014
7/15/2015


7/15/2016


7/15/2017


7/15/2018


7/15/2019


3,026
74039C 780
7/31/2014
7/31/2014
7/31/2015


7/31/2016


7/31/2017


7/31/2018


7/31/2019


5,014
74039C 772
8/15/2014
8/15/2014
8/15/2015


8/15/2016


8/15/2017


8/15/2018


8/15/2019


5,085
74039C 764
8/29/2014
8/29/2014
8/29/2015


8/29/2016


8/29/2017


8/29/2018


8/29/2019


6,842




--------------------------------------------------------------------------------



74039C 756
9/15/2014
9/15/2014
9/15/2015


9/15/2016


9/15/2017


9/15/2018


9/15/2019


4,668
74039L 525
9/30/2014
9/30/2014
9/30/2015


9/30/2016


9/30/2017


9/30/2018


9/30/2019


6,368
74039C 749
10/16/2014
10/16/2014
10/16/2015


10/16/2016


10/16/2017


10/16/2018


10/16/2019


5,496
74039E 208
10/31/2014
10/31/2014
10/31/2015


10/31/2016


10/31/2017


10/31/2018


10/31/2019


7,700
74039E 307
11/14/2014
11/14/2014
11/14/2015


11/14/2016


11/14/2017


11/14/2018


11/14/2019


6,130
74039E 406
11/26/2014
11/26/2014
11/26/2015


11/26/2016


11/26/2017


11/26/2018


11/26/2019


9,597
74039E 505
12/15/2014
12/15/2014
12/15/2015


12/15/2016


12/15/2017


12/15/2018


12/15/2019


6,436
74039E 604
12/31/2014
12/31/2014
12/31/2015


12/31/2016


12/31/2017


12/31/2018


12/31/2019


11,386
74039C 731
1/15/2015
1/15/2015
1/15/2016


1/15/2017


1/15/2018


1/15/2019


1/15/2020


5,066
74039E 703
1/30/2015
1/30/2015
1/30/2016


1/30/2017


1/30/2018


1/30/2019


1/30/2020


8,364
 
 
 
 
 
 
 
TOTAL


206,042



Borrower:    
Name of Partner
Type of Interest
Type of Unit
Units Held
Preferred Apartment Communities, Inc.
General Partner
GP Unit
36,666
Preferred Apartment Communities, Inc.
Limited Partner
Class A Units
21,890,154
Preferred Apartment Communities, Inc.
Limited Partner
Series A Redeemable Preferred Units
206,042
Preferred Apartment Advisors, LLC
Limited Partner
Class A Units
0.1
Preferred Apartment Advisors, LLC
Special Limited Partner
N/A
N/A
WSW Holdings, LLC f/b/o John A. Williams
Limited Partner
Class B
76,149
Class A
3,451
WSW Holdings, LLC f/b/o Leonard A. Silverstein
Limited Partner
Class B
59,831
Class A
131,115
William F. Leseman
Limited Partner
Class B
17,406
Class A
54,554
Michael J. Cronin
Limited Partner
Class B
17,406
Class A
54,554
Daniel M. DuPree
Limited Partner
Class A
30,571
Class B
38,075
Jeffrey R. Sprain
Limited Partner
Class B
15,665
Class A
0




--------------------------------------------------------------------------------



Shirley K. Day
Limited Partner
Class B
4,352
Class A
0
Paul Cullen
Limited Partner
Class B
8,703
Class A
0
John A. Isakson
Limited Partner
Class A
4,892
Class B
4,352
Steve Bartkowski
Limited Partner
Class A
1,223
Jeff Sherman
Limited Partner
Class B
2,176
Joel Murphy
Limited Partner
Class B
41,882



Subsidiaries (unless indicated otherwise, each is owned 100% by Borrower):
13th Street Lending, LLC
Ashford Park, LLC
Aster Lely Mezzanine Lending, LLC
Barclay Crossing, LLC (2)
City Vista Mezzanine Lending, LLC
City Park Mezzanine Lending, LLC
Charles Hight Square Mezzanine Lending, LLC
Deltona Landing, LLC (2)
GP Office Mezzanine Lending, LLC
Haven West Mezzanine Lending, LLC
Iris Crosstown Mezzanine Lending, LLC
Iris Crosstown Mezzanine Lending II, LLC
Irvine Mezzanine Lending, LLC
Kennesaw Mezzanine Lending, LLC
Lake Cameron, LLC
Lubbock Mezzanine Lending, LLC
Manassas Mezzanine Lending, LLC
New Market Properties, LLC
New Town Mezzanine Lending, LLC
Newport Kennesaw Mezzanine Lending, LLC
Newport Overton Mezzanine Lending, LLC
NMP Kingwood Glen, LLC (2)
PAC Cypress, LLC
PAC Enclave at Vista Ridge, LLC
PAC Northpointe, LLC
PAC Summit Crossing, LLC
PAC Summit Crossing II, LLC
PAC Vineyards, LLC



--------------------------------------------------------------------------------



PACOP Special Member, Inc.
Parkway Centre, LLC (2)
Parkway Town Center, LLC (1)
Powder Springs-Macland Retail, LLC (2)
Salem Cove, LLC (1)
Spring Hill Plaza, LLC (1)
Starkville Mezzanine Lending, LLC
Stone Rise Apartments, LLC
Stoneridge Farms Hunt Club, LLC
Sweetgrass Corner, LLC (2)
Summit Crossing III Mezzanine Lending, LLC
Sunbelt Retail, LLC (1)
Trail Creek Apartments, LLC
SWAM McNeil Ranch, LLC
Weems Mezzanine Lending, LLC
Woodstock Crossing Center, LLC (1)


(1)    Entities 100% owned by New Market Properties, LLC
(2)    Entities 100% owned by Sunbelt Retail, LLC



--------------------------------------------------------------------------------



Schedule 5.24
Bank Accounts
Multifamily


Entity
Account
Type of Account
Bank
Account Number
 
 
 
 
 
Active Accounts:
 
 
 
 
PAC REIT
Operating
Business Checking
KeyBank National Association
359681340485
OP
Operating
Business Checking
KeyBank National Association
359681340493
OP
DOC Disbursement Account
Business Checking
KeyBank National Association
359681390985
OP
Capital Reserve
Business Checking
Northern Trust
3800904020
Trail Creek
Operating
Business Checking
Bank of America
4350 2579 6430
Trail Creek
Security Deposit
Business Checking
Bank of America
4350 2579 6443
Trail Creek
Insurance Escrow
Business Checking
Bank of America
4350 1976 9978
Stone Rise
Operating
Business Checking
Bank of America
3830 0732 5832
Stone Rise
Security Deposit
Business Checking
SunTrust
1000150109642
Stone Rise
Insurance Escrow
Business Checking
Bank of America
3830 0732 9317
Summit Crossing
Operating
Business Checking
Georgia Commerce Bank
2220838
Summit Crossing
Security Deposit
Business Checking
Georgia Commerce Bank
2220903
Summit Crossing II
Operating
Business Checking
Georgia Commerce Bank
2241883
Summit Crossing II
Security Deposit
Business Checking
Georgia Commerce Bank
2242063
Ashford Park
Insurance Escrow
Business Checking
Georgia Commerce Bank
2236495
Ashford Park
Security Deposit
Business Checking
Georgia Commerce Bank
2233617
Ashford Park
Operating
Business Checking
Georgia Commerce Bank
2233567
McNeil Ranch
Insurance Escrow
Business Checking
Georgia Commerce Bank
2236487
McNeil Ranch
Security Deposit
Business Checking
Georgia Commerce Bank
2233708
McNeil Ranch
Operating
Business Checking
Georgia Commerce Bank
2233690
Lake Cameron
Insurance Escrow
Business Checking
Georgia Commerce Bank
2236503
Lake Cameron
Security Deposit
Business Checking
Bank of America
2370 2538 8554
Lake Cameron
Operating
Business Checking
Georgia Commerce Bank
2233716
Stoneridge
Operating
Business Checking
Community & Southern Bank
9079658
Stoneridge
Security Deposit
Business Checking
Community & Southern Bank
9084559
Vineyards
Operating
Business Checking
Community & Southern Bank
9084401
Vineyards
Security Deposit
Business Checking
Community & Southern Bank
9084419
Enclave
Operating
Business Checking
Community & Southern Bank
9079849
Enclave
Security Deposit
Business Checking
Community & Southern Bank
9068198
Sandstone
Operating
Business Checking
Community & Southern Bank
9079666
Sandstone
Security Deposit
Business Checking
Community & Southern Bank
9084567






--------------------------------------------------------------------------------



Retail:
Property
Institution
Type
Account Number
Account Name
Parkway Town Center
JP Morgan Chase
Business Checking
632928938
Operating Acct
Parkway Town Center
JP Morgan Chase
Business Checking
3319733886
Money market
Spring Hill
JP Morgan Chase
Business Checking
632951765
Operating Acct
Spring Hill
JP Morgan Chase
Business Checking
3319736350
Money market
Salem Cove
JP Morgan Chase
Business Checking
651588985
Operating Acct
Salem Cove
JP Morgan Chase
Business Checking
3319030689
Money market
Woodstock Crossing
JP Morgan Chase
Business Checking
617899500
Operating Acct
Woodstock Crossing
JP Morgan Chase
Business Checking
3319865910
Money market
Barclay
Wells Fargo
Business Checking
4705114981
Operating Acct
Deltona
Wells Fargo
Business Checking
4705114999
Operating Acct
Kingwood
Wells Fargo
Business Checking
4705115012
Operating Acct
Parkway Centre
Wells Fargo
Business Checking
4705115020
Operating Acct
Powder Springs
Wells Fargo
Business Checking
4705115038
Operating Acct
Sweetgrass
Wells Fargo
Business Checking
4704125350
Operating Acct






--------------------------------------------------------------------------------



Schedule 5.25


Material Contracts


As of 9/19/14 – To Be Updated Post Closing


Fifth Amended and Restated Partnership Agreement, effective as of January 1,
2014, among Preferred Apartment Communities, Inc., Preferred Apartment Advisors,
LLC and the other limited partners party thereto
First Amendment to the Fifth Amended and Restated Partnership Agreement, dated
as of March 14, 2014, between Preferred Apartment Communities, Inc. and
Preferred Apartment Advisors, LLC
Fourth Amended and Restated Management Agreement, effective as of January 1,
2014, among Preferred Apartment Communities, Inc., Preferred Apartment
Communities Operating Partnership, L.P. and Preferred Apartment Advisors, LLC
Trademark License and Assignment Agreement dated September 17, 2010, between
Preferred Apartment Communities, Inc. and Preferred Apartment Advisors, LLC
Multifamily Deed to Secure Debt, Assignment of Rents and Security Agreement
dated as of April 21, 2011, between PAC Summit Crossing, LLC and Prudential
Multifamily Mortgage, Inc.
Multifamily Note dated as of April 21, 2011, by PAC Summit Crossing, LLC in
favor of Prudential Multifamily Mortgage, Inc.
Subscription Escrow Agreement dated as of October 11, 2013, between Preferred
Apartment Communities, Inc. and UMB Bank, N.A.
Intellectual Property Assignment and License Agreement dated March 14, 2012
between Preferred Apartment Advisors, LLC and Preferred Apartment Communities,
Inc.
Trademark License Agreement dated March 14, 2012 between Preferred Apartment
Advisors, LLC and Preferred Apartment Communities, Inc.
Trademark Assignment dated March 14, 2012 between Preferred Apartment Advisors,
LLC and Preferred Apartment Communities, Inc.
Credit Agreement dated as of August 31, 2012 among Preferred Apartment
Communities, Inc., Preferred Apartment Communities Operating Partnership, L.P.,
the lenders party thereto and KeyBank National Association
Pledge and Security Agreement dated as of August 31, 2012 among Preferred
Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P., Trail Creek Mezzanine Lending, LLC, Summit Crossing Mezzanine
Lending, LLC, Iris Crosstown Mezzanine Lending, LLC, City Vista Mezzanine
Lending, LLC, City Park Mezzanine Lending, LLC and KeyBank National Association
Guaranty dated as of August 31, 2012 by each of Preferred Apartment Communities,
Inc., Trail Creek Mezzanine Lending, LLC, Summit Crossing Mezzanine Lending,
LLC, Iris Crosstown Mezzanine Lending, LLC, City Vista Mezzanine Lending, LLC,
City Park Mezzanine Lending, LLC with KeyBank National Association



--------------------------------------------------------------------------------



Buy-Sell Agreement dated as of August 31, 2012 between Preferred Apartment
Communities Operating Partnership, L.P. and KeyBank National Association (Trail)
Buy-Sell Agreement dated as of August 31, 2012 between Preferred Apartment
Communities Operating Partnership, L.P. and KeyBank National Association
(Summit)
Buy-Sell Agreement dated as of August 31, 2012 between Preferred Apartment
Communities Operating Partnership, L.P. and KeyBank National Association (Rise)
Note in the amount of $12,153,000 dated as of August 31, 2012 issued by Oxford
City Vista Apartments LLC to City Vista Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of August 31, 2012 among Oxford City Vista
Apartments LLC and City Vista Mezzanine Lending, LLC
Purchase Option Agreement dated as of August 31, 2012 between Oxford City Vista
Apartments LLC and City Vista Mezzanine Lending, LLC
Note in the amount of $10,000,000 dated as of September 6, 2012 issued by Oxford
City Park Development LLC to City Park Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of September 6, 2012 among Oxford City Park
Development LLC and City Park Mezzanine Lending, LLC
Purchase Option Agreement dated as of September 6, 2012 between Oxford City Park
Development LLC and City Park Mezzanine Lending, LLC
Note in the amount of $5,360,042 dated as of September 28, 2012 issued by
Madison Retail – Rome, LLC to Charles Hight Square Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of September 28, 2012 among Madison Retail –
Rome, LLC and Charles Hight Square Mezzanine Lending, LLC
Purchase Option Agreement dated as of September 28, 2012 between Madison Retail
– Rome, LLC and Charles Hight Square Mezzanine Lending, LLC
Multifamily Deed to Secure Debt, Assignment of Rents and Security Agreement,
dated as of January 24, 2013, between Ashford Park LLC and Prudential Affordable
Mortgage Company, LLC
Multifamily Note, dated as of January 24, 2013, by Ashford Park LLC in favor of
Prudential Affordable Mortgage Company, LLC
Multifamily Loan and Security Agreement, dated as of January 24, 2013, between
Ashford Park, LLC and Prudential Affordable Mortgage Company, LLC
Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of January 24, 2013, between WAM McNeil Ranch, LLC and Jones
Lang LaSalle Operations, L.L.C.
Multifamily Note, dated as of January 24, 2013, by WAM McNeil Ranch, LLC in
favor of Jones Lang LaSalle Operations, L.L.C.
Multifamily Loan and Security Agreement, dated as of January 24, 2013, between
WAM McNeil Ranch, LLC and Jones Lang LaSalle Operations, L.L.C.



--------------------------------------------------------------------------------



Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of January 24, 2013, between Lake Cameron, LLC and Jones Lang
LaSalle Operations, L.L.C.
Multifamily Note, dated as of January 24, 2013, by Lake Cameron, LLC in favor of
Jones Lang LaSalle Operations, L.L.C.
Multifamily Loan and Security Agreement, dated as of January 24, 2013, between
Lake Cameron, LLC and Jones Lang LaSalle Operations, L.L.C.
Note in the amount of $12,713,241.55 dated as of March 28, 2013 issued by Lely
Apartments, LLC to Aster Lely Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of March 28, 2013 among Lely Apartments, LLC
and Aster Lely Mezzanine Lending, LLC
Purchase Option Agreement dated as of March 28, 2013 between Lely Apartments,
LLC and Aster Lely Mezzanine Lending, LLC
Modification Agreement dated as of April 4, 2013 among Preferred Apartment
Communities, Inc., Preferred Apartment Communities Operating Partnership, L.P.,
the lenders party thereto and KeyBank National Association
Buy-Sell Agreement dated as of April 4, 2013 between Preferred Apartment
Communities Operating Partnership, L.P. and KeyBank National Association
(Ashford)
Buy-Sell Agreement dated as of April 4, 2013 between Preferred Apartment
Communities Operating Partnership, L.P. and KeyBank National Association
(McNeil)
Buy-Sell Agreement dated as of April 4, 2013 between Preferred Apartment
Communities Operating Partnership, L.P. and KeyBank National Association (Lake
Cameron)
Note in the amount of $10,962,000 dated as of April 30, 2013 issued by Iris
Crosstown Partners LLC to Iris Crosstown Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of April 30, 2013 among Iris Crosstown
Partners LLC and Iris Crosstown Mezzanine Lending, LLC
Purchase Option Agreement dated as of April 30, 2013 between Iris Crosstown
Apartments LLC and Iris Crosstown Mezzanine Lending, LLC
Note in the amount of $6,000,000 dated as of May 3, 2013, issued by TPKG 13th
Street Development, LLC to 13th Street Lending, LLC
Deed to Secure Debt, Assignment and Security Agreement dated as of May 3, 2013
between TPKG 13th Street Development, LLC and 13th Street Lending, LLC
First Amendment to Note and Other Documents dated as of September 24, 2013 by
and among TPKG 13th Street Development, LLC, Scott L. Leventhal and 13th Street
Lending, LLC
First Amendment to Deed to Secure Debt, Assignment and Security Agreement dated
as of September 24, 2013 between TPKG 13th Street Development, LLC and 13th
Street Lending, LLC
Second Amendment to Note and Other Documents dated as of December 20, 2013 by
and among TPKG 13th Street Development, LLC, Scott L. Leventhal and 13th Street
Lending, LLC
Second Amendment to Deed to Secure Debt, Assignment and Security Agreement dated
as of December 20, 2013 between TPKG 13th Street Development, LLC and 13th
Street Lending, LLC



--------------------------------------------------------------------------------



Note in the amount of $16,603,935 dated as of May 8, 2013 issued by Newport
Overton Holdings, LLC to Newport Overton Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of May 8, 2013 among Newport Overton Holdings,
LLC and Newport Overton Mezzanine Lending, LLC
Purchase Option Agreement dated as of May 8, 2013 between Newport Overton
Holdings, LLC and Newport Overton Mezzanine Lending, LLC
Multifamily Loan and Security Agreement dated as of June 25, 2013, between Trail
Creek Apartments, LLC and KeyCorp Real Estate Capital Markets, Inc.
Multifamily Note dated as of June 25, 2013, issued by Trail Creek Apartments,
LLC to KeyCorp Real Estate Capital Markets, Inc.
Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing by Trail Creek Apartments, LLC for the benefit of KeyCorp Real Estate
Capital Markets, Inc.
Note in the amount of $6,940,795 dated as of July 15, 2013 issued by Haven
Campus Communities Member, LLC to Haven West Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of July 15, 2013 among Haven Campus
Communities Member, LLC and Haven West Mezzanine Lending, LLC
Purchase Option Agreement dated as of July 15, 2013 between Haven Campus
Communities Member, LLC and Haven West Mezzanine Lending, LLC
Note in the amount of $10,346,000 dated as of August 29, 2013 issued by Oxford
NTW Apartments LLC to New Town Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of August 29, 2013 among Oxford NTW Apartments
LLC and New Town Mezzanine Lending, LLC
Purchase Option Agreement dated as of August 29, 2013 between Oxford NTW
Apartments LLC and New Town Mezzanine Lending, LLC
Dealer Manager Agreement dated as of October 11, 2013 between Preferred
Apartment Communities, Inc. and International Assets Advisory, LLC
Deed to Secure Debt Assignment and Security Instrument dated as of November 18,
2013, issued by GP – RV Land I, LLC in favor of GP Office Mezzanine Lending, LLC
Amended and Restated Note in the amount of $16,026,525 dated as of September 11,
2014 issued by Oxford Encore Apartments LLC to GP Office Mezzanine Lending, LLC
Consent and Assumption Agreement dated September 11, 2014 by and among GP – RV
Land I, LLC, Oxford Encore Apartments LLC, GP Office Mezzanine Lending, LLC and
the guarantors signatory thereto
Second Modification Agreement dated as of December 5, 2013 among Preferred
Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P., the lenders party thereto and KeyBank National Association
Note in the amount of $16,250,000 dated as of December 18, 2013 issued by 360 –
Irvine, LLC to Irvine Mezzanine Lending, LLC



--------------------------------------------------------------------------------



Loan Agreement dated as of December 18, 2013 among 360 – Irvine, LLC and Irvine
Mezzanine Lending, LLC
Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing dated
as of December 18, 2013 made by 360 – Irvine, LLC in favor of Irvine Mezzanine
Lending, LLC
First Amendment to Deed of Trust, Assignment of Rents, Security Agreement and
Fixture Filing dated as of June 30, 2014 between 360 – Irvine, LLC and Irvine
Mezzanine Lending, LLC
First Amendment to Loan Agreement and Other Loan Documents dated as of June 30,
2014 between 360 – Irvine, LLC, Irvine Mezzanine Lending, LLC and the guarantors
signatory thereto
At-the-Market Issuance Sales Agreement, dated February 28, 2014, by and between
Preferred Apartment Communities, Inc. and MLV & Co. LLC
Multifamily Deed to Secure Debt, Assignment of Rents and Security Agreement,
dated March 20, 2014, between PAC Summit Crossing II, LLC and KeyBank National
Association
Multifamily Note dated as of March 20, 2014, by PAC Summit Crossing II, LLC in
favor of KeyBank National Association
Multifamily Loan and Security Agreement dated as of March 20, 2014, between PAC
Summit Crossing II, LLC and KeyBank National Association
Note in the amount of $5,700,000 dated as of April 14, 2014 issued by Weems Road
Property Owner, LLC to Weems Mezzanine Lending, LLC
Loan Agreement dated as of April 14, 2014 among Weems Road Property Owner, LLC
and Weems Mezzanine Lending, LLC
Deed to Secure Debt, Assignment and Security Agreement dated as of April 14,
2014 between Weems Road Property Owner, LLC and Weems Mezzanine Lending, LLC
Note in the amount of $6,116,384 dated as of June 16, 2014 issued by Haven
Campus Communities Starkville Member, LLC to Starkville Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of June 16, 2014 among Haven Campus
Communities Starkville Member, LLC and Starkville Mezzanine Lending, LLC
Purchase Option Agreement dated as of June 16, 2014 between Haven Campus
Communities Starkville Member, LLC and Starkville Mezzanine Lending, LLC
Note in the amount of $13,424,995 dated as of June 27, 2014 issued by Haven
Campus Communities Kennesaw Member, LLC to Kennesaw Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of June 27, 2014 among Haven Campus
Communities Kennesaw Member, LLC and Kennesaw Mezzanine Lending, LLC
Purchase Option Agreement dated as of June 27, 2014 between Haven Campus
Communities Kennesaw Member, LLC and Kennesaw Mezzanine Lending, LLC
Third Modification Agreement dated as of July 1, 2014 among Preferred Apartment
Communities, Inc., Preferred Apartment Communities Operating Partnership, L.P.,
the lenders party thereto and KeyBank National Association
Buy-Sell Agreement dated as of July 1, 2014 between Preferred Apartment
Communities Operating Partnership, L.P. and KeyBank National Association (Summit
II)



--------------------------------------------------------------------------------



Multifamily Mortgage, Assignment of Rents and Security Agreement, dated as of
July 3, 2014, between Stone Rise Apartments, LLC and Jones Lang LaSalle
Operations, L.L.C.
Multifamily Note dated as of July 3, 2014, by Stone Rise Apartments, LLC in
favor of Jones Lang LaSalle Operations, L.L.C.
Multifamily Loan and Security Agreement dated July 3, 2014 between Stone Rise
Apartments, LLC and Jones Lang LaSalle Operations, L.L.C.
Note in the amount of $2,400,000 dated as of July 25, 2014 issued by Oxford
Forsyth Development, LLC to Summit Crossing III Mezzanine Lending, LLC
Deed to Secure Debt, Assignment and Security Agreement dated as of July 25, 2014
between Oxford Forsyth Development, LLC and Summit Crossing III Mezzanine
Lending, LLC
First Amendment to Deed to Secure Debt, Assignment and Security Agreement dated
as of July 25, 2014 between Oxford Forsyth Development, LLC and Summit Crossing
III Mezzanine Lending, LLC
Agreement of Purchase and Sale between Preferred Apartment Communities Operating
Partnership, L.P. and Sandstone Overland Park, LLC, Estancia Dallas, LLC,
Stoneridge Nashville, LLC and Vineyards Houston, LLC dated as of July 25, 2014
Purchase and Sale Agreement between Preferred Apartment Communities Operating
Partnership, L.P. and U.S. Retail Income Fund VI, Limited Partnership dated as
of August 1, 2014
Purchase and Sale Agreement between Preferred Apartment Communities Operating
Partnership, L.P. and U.S. Retail Income Fund VII, Limited Partnership dated as
of August 1, 2014
Loan Agreement dated as of August 8, 2014 between Woodstock Crossing Center, LLC
and Prudential Mortgage Capital Company, LLC
Promissory Note dated as of August 8, 2014 issued by Woodstock Crossing Center,
LLC to Prudential Mortgage Capital Company, LLC
Deed to Secure Debt and Security Agreement dated as of August 8, 2014 issued by
Woodstock Crossing Center, LLC to Prudential Mortgage Capital Company, LLC
Note in the amount of $17,270,000 dated as of August 18, 2014 issued by Oxford
Palisades Apartments LLC to Manassas Mezzanine Lending, LLC
Mezzanine Loan Agreement dated as of August 18, 2014 among Oxford Palisades
Apartments LLC and Manassas Mezzanine Lending, LLC
Purchase Option Agreement dated as of August 18, 2014 between Oxford Palisades
Apartments LLC and Manassas Mezzanine Lending, LLC
Participation Agreement dated August 18, 2014 between Manassas Mezzanine
Lending, LLC; WCP Multi-Family Mezz III, LLC; WCP Multi-Family Mezz IIIA, LLC;
WCP Multi-Family Mezz IIIB, LLC; WCP Multi-Family Mezz IV, LLC; WCP Multi-Family
Mezz IV (ERISA), LLC; and Palisades Multi-Family Mezz (BL), LLC
Multifamily Loan and Security Agreement dated as of August 28, 2014, between
Ashford Park, LLC and Prudential Affordable Mortgage Company, LLC
Multifamily Note dated as of August 28, 2014, issued by Ashford Park, LLC to
Prudential Affordable Mortgage Company, LLC



--------------------------------------------------------------------------------



Multifamily Deed to Secure Debt, Assignment of Rents and Security Agreement
dated as of August 28, 2014 between Ashford Park, LLC and Prudential Affordable
Mortgage Company, LLC
Multifamily Loan and Security Agreement dated as of August 28, 2014, between PAC
Summit Crossing, LLC and Prudential Multifamily Mortgage, LLC
Multifamily Note dated as of August 28, 2014, issued by PAC Summit Crossing, LLC
to Prudential Multifamily Mortgage, LLC
Multifamily Deed to Secure Debt, Assignment of Leases and Rents and Security
Agreement dated August 28, 2014 by PAC Summit Crossing, LLC to Prudential
Multifamily Mortgage, LLC
Promissory Notes issued to Borrower for the following:
Grantor
Amount
Date of Instrument
Date of Maturity
Borrower
$12,000,000
December 31, 2014
December 31, 2016
Borrower
$1,300,000
December 17, 2012
March 31, 2015
Borrower
$1,500,000
August 27, 2013
April 30, 2017
Borrower
$1,500,000
December 31, 2014
December 31, 2016
Borrower
$2,000,000
August 15, 2014
June 30, 2016
Borrower
$200,000
November 16, 2014
November 15, 2015
Borrower
$4,000,000
June 11, 2014
June 30, 2016
Borrower
$3,000,000
June 17, 2014
June 30, 2016
Borrower
$4,200,000
June 27, 2014
June 30, 2016



See Schedule 5.22 regarding Warrants.
See Schedule 5.26 regarding affiliate transactions.
See Schedule 7.04 regarding guaranties by PAC REIT.



--------------------------------------------------------------------------------



Schedule 5.26


Affiliate Transactions


1.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Steve Bartkowski

2.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Gary B. Coursey

3.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Daniel M. Dupree

4.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Howard A. McLure

5.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Timothy A. Peterson

6.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and John A. Williams

7.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Leonard A. Silverstein

8.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and Michael J. Cronin

9.
Indemnification Agreement dated as of April 5, 2011 between Preferred Apartment
Communities, Inc. and William F. Leseman

10.
Indemnification Agreement dated as of January 1, 2014 between Preferred
Apartment Communities, Inc. and William J. Gresham, Jr.

11.
Indemnification Agreement dated as of September 1, 2014 between Preferred
Apartment Communities, Inc. and Joel Murphy

12.
2015 Class B Unit Award Agreement dated as of January 2, 2015 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and WSW Holdings, LLC f/b/o John A. Williams

13.
2015 Class B Unit Award Agreement dated as of January 2, 2015by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and WSW Holdings, LLC f/b/o Leonard A. Silverstein    

14.
2015 Class B Unit Award Agreement dated as of January 2, 2015 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Michael J. Cronin

15.
2015 Class B Unit Award Agreement dated as of January 2, 2015 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and William F. Leseman

16.
2015 Class B Unit Award Agreement dated as of January 2, 2015 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Daniel M. DuPree

17.
2015 Class B Unit Award Agreement dated as of January 2, 2015 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Jeffrey R. Sprain

18.
2015 Class B Unit Award Agreement dated as of January 2, 2015by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Shirley K. Day




--------------------------------------------------------------------------------



19.
2015 Class B Unit Award Agreement dated as of January 2, 2015 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Paul Cullen

20.
2015 Class B Unit Award Agreement dated as of January 2, 2015 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and John A. Isakson

21.
2015 Class B Unit Award Agreement dated as of January 2, 2015 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Jeff Sherman

22.
2015 Class B Unit Award Agreement dated as of January 2, 2015 by and among
Preferred Apartment Communities, Inc., Preferred Apartment Communities Operating
Partnership, L.P. and Joel Murphy

23.
Guaranty of Lease dated as of March 28, 2014 by Preferred Apartment Communities,
Inc. to Medici Atlanta, LLC

24.
Master Promissory Note dated December 31, 2014 issued by Preferred Apartment
Advisors, LLC to Borrower

25.
Acquisition fee arrangement with Murphy Capital & Advisory Group, LLC for
acquisition fees payable in connection with retail acquisitions closed September
30, 2014






--------------------------------------------------------------------------------



Schedule 7.03


Liens
None.



--------------------------------------------------------------------------------



Schedule 7.04


Indebtedness


On March 28, 2014, PAC REIT entered into a payment guaranty in support of
Preferred Apartment Advisor's new eleven-year office lease, which begins on
October 9, 2014. The amount guaranteed by the Company is $5.0 million and is
reduced by $400,000 per year over the term of the lease.



--------------------------------------------------------------------------------



Schedule 7.05


Investments


The revolving line of credit from Borrower to Preferred Apartment Advisors, LLC
in the maximum amount of $12,000,000 pursuant to a master promissory note dated
December 31, 2014.



